Exhibit 10.1

WAIVER AND AMENDMENT NO. 9 TO LOAN AGREEMENT

THIS WAIVER AND AMENDMENT NO. 9 TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT dated as of November 2, 2018 (this “Amendment”), is among NICHOLAS
FINANCIAL, INC., a Florida corporation (the “Borrower”), BANK OF AMERICA, N.A.,
in its capacity as agent (in such capacity, the “Agent”), and each of the
Lenders party hereto.

RECITALS:

WHEREAS, the Borrower, the lenders from time to time party thereto
(collectively, the “Lenders”) and the Agent have entered into a Second Amended
and Restated Loan and Security Agreement dated as of January 12, 2010 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Existing Loan Agreement”; capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to them in the Loan Agreement (as
defined below));

WHEREAS, the Borrower has requested that the Agent and the Lenders waive
compliance with certain provisions of the Loan Agreement and the Borrower has
requested that the Agent and the Lenders amend certain provisions of the
Existing Loan Agreement; and

WHEREAS, subject to the terms and conditions set forth below, the Agent and the
Lenders party hereto are willing to grant such waivers and amend the Existing
Loan Agreement.

NOW, THEREFORE, in furtherance of the foregoing, the parties hereto, in
consideration of their mutual covenants and agreements hereinafter set forth and
intending to be legally bound hereby, covenant and agree as follows:

Section 1. AMENDMENTS. Subject to the terms and conditions set forth herein and
in reliance upon the representations and warranties set forth herein, the
Existing Loan Agreement is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text), each as set forth in the pages of a
conformed copy of the Loan Agreement attached as Exhibit A hereto (the Existing
Loan Agreement, as amended hereby and as the same may be further amended,
restated, supplemented or otherwise modified from time to time hereafter, the
“Loan Agreement”).

The amendments to the Existing Loan Agreement set forth in this Section 1 are
limited to the extent specifically set forth above and no other terms, covenants
or provisions of the Existing Loan Agreement are intended to be affected hereby.

Section 2. WAIVERS. Subject to the terms and conditions set forth herein and in
reliance upon the representations and warranties set forth herein, the Agent and
the Lenders hereby waive (a) compliance by the Borrower with the provisions of
Section 9.18 for the measurement period ending August 31, 2018 and
(b) compliance by the Borrower with the provisions of Section 9.20 for the
measurement period ending August 31, 2018.



--------------------------------------------------------------------------------

The waivers to the Existing Loan Agreement set forth in this Section 2 are
limited as specifically set forth above and nothing in this Amendment is
intended or shall be construed to be a waiver by Agent or any Lender of (a) any
other Default or Event of Default which may currently exist or hereafter occur
or (b) any other term, covenant or provision under the Loan Agreement. Except to
the extent specifically set forth above, no other terms, covenants or provisions
of the Existing Loan Agreement are intended to be waived or affected hereby.

Section 3. CONDITIONS PRECEDENT. The parties hereto agree that the amendments
and waivers set forth in Section 1 and Section 2 above shall not be effective
until the date of satisfaction of each of the following conditions precedent:

(a) Documentation. The Agent shall have received (i) a counterpart of this
Amendment, duly executed and delivered by the Borrower and each of the Lenders
then party to the Existing Loan Agreement and (ii) such other documents and
certificates as the Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower, the authorization of
this Amendment and any other legal matters relating to the Borrower or the
transactions contemplated hereby.

(b) Extension and Waiver Fee. The Borrower shall have paid to the Agent, for the
ratable benefit of the Lenders a fee for the extension, waiver and amendment of
the Loan Agreement in the amount of $200,000.

(c) Fees and Expenses. All fees and expenses payable to the Agent, including the
fees and expenses of counsel to the Agent, shall have been paid in full.

Section 4. REPRESENTATIONS AND WARRANTIES.

(a) In order to induce the Agent and the Lenders to enter into this Amendment,
the Borrower represents and warrants to the Agent and the Lenders as follows:

(i) The representations and warranties made by the Borrower in Article 8 of the
Loan Agreement are true and correct on and as of the date hereof, except to the
extent that such representations and warranties expressly relate to an earlier
date in which case such representations and warranties are true and correct on
and as of such earlier date.

(ii) Since the date of the Financial Statements delivered to the Lenders, no
material adverse change has occurred in the Borrower’s property, business,
operations or conditions (financial or otherwise).

(iii) No Default or Event of Default has occurred and is continuing or will
exist after giving effect to this Amendment.

(b) In order to induce the Agent and the Lenders to enter into this Amendment,
the Borrower represents and warrants to the Agent and the Lenders that this
Amendment has been duly authorized, executed and delivered by it and constitutes
its legal, valid and binding obligation.



--------------------------------------------------------------------------------

Section 5. MISCELLANEOUS

(a) Ratification and Confirmation of Loan Documents. The Borrower hereby
consents, acknowledges and agrees to the amendments set forth herein and hereby
confirms and ratifies in all respects the Loan Documents to which the Borrower
is a party.

(b) Fees and Expenses. The Borrower shall pay on demand all reasonable costs and
expenses of the Agent in connection with the preparation, reproduction,
execution, and delivery of this Amendment and any other documents prepared in
connection herewith, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Agent.

(c) Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

(d) Governing Law; Waiver of Jury Trial. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York, and shall be
further subject to the provisions of Sections 15.3 and 15.4 of the Loan
Agreement.

(e) Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original, and
all of which when taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or electronic transmission (including .pdf files) shall be effective
as delivery of a manually executed counterpart hereof.

(f) Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other. None
of the terms or conditions of this Amendment may be changed, modified, waived or
canceled orally or otherwise except in a writing signed by the Agent for such
purpose.

(g) Enforceability. Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

(h) Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower, the Agent, each Lender and their respective
successors and assigns (subject to Section 13.2 of the Loan Agreement).

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]



--------------------------------------------------------------------------------

The following parties have caused this Waiver and Amendment No. 9 to Loan
Agreement to be executed as of the date first written above.

 

BORROWER: NICHOLAS FINANCIAL, INC.

By:     

Name:    

Title:    

Signature Page to Waiver and Amendment No. 9 to

Loan Agreement – Nicholas Financial, Inc.



--------------------------------------------------------------------------------

AGENT: BANK OF AMERICA, N.A., as the Agent

By:     

Name:    

Title:    

LENDERS: BANK OF AMERICA, N.A., as a Lender

By:     

Name:    

Title:    

Signature Page to Waiver and Amendment No. 9 to

Loan Agreement – Nicholas Financial, Inc.



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender

By:     

Name:    

Title:    

Signature Page to Waiver and Amendment No. 9 to

Loan Agreement – Nicholas Financial, Inc.



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as a Lender

By:     

Name:    

Title:    

Signature Page to Waiver and Amendment No. 9 to

Loan Agreement – Nicholas Financial, Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender

By:     

Name:    

Title:    

Signature Page to Waiver and Amendment No. 9 to

Loan Agreement – Nicholas Financial, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

Loan Agreement

(Attached)

Exhibit A to Waiver and Amendment No. 9 to



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 8 TO LOAN AGREEMENT

SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

dated as of January 12, 2010

as amended by

Amendment No. 1 to Loan Agreement, dated as of September 1, 2011

Amendment No. 2 to Loan Agreement, dated as of December 21, 2012

Amendment No. 3 to Loan Agreement, dated as of November 14, 2014

Amendment No. 4 to Loan Agreement, dated as of January 30, 2015

Amendment No. 5 to Loan Agreement, dated as of December 30, 2016

Amendment No. 6 to Loan Agreement, dated as of June 30, 2017

Amendment No. 7 to Loan Agreement, dated as of November 8, 2017

Amendment No. 8 to Loan Agreement, dated as of March 30, 2018

Amendment No. 9 to Loan Agreement, dated as of November 2, 2018

Among

THE FINANCIAL INSTITUTIONS NAMED HEREIN

as the Lenders

and

BANK OF AMERICA, N.A.

as the Agent

and

NICHOLAS FINANCIAL, INC.

as the Borrower



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1

   INTERPRETATION OF THIS AGREEMENT      2  

1.1

   Amendment and Restatement; Allocations      2  

1.2

   Definitions      2  

1.3

   Accounting Terms      28  

1.4

   Interpretive Provisions      29  

ARTICLE 2

   LOANS      30  

2.1

   Total Facility      30  

2.2

   Revolving Loans      30  

2.3

   Existing Indebtedness      36  

2.4

   Bank Products      36  

ARTICLE 3

   INTEREST AND FEES      37  

3.1

   Interest      37  

3.2

   Continuation and Conversion Elections      38  

3.3

   Maximum Interest Rate      39  

3.4

   Intentionally Deleted      39  

3.5

   Unused Line Fee      39  

3.6

   Documentation Fee      40  

3.7

   Agency Fee      40  

3.8

   Audit Fees      40  

ARTICLE 4

   PAYMENTS AND PREPAYMENTS      40  

4.1

   Revolving Loans      40  

4.2

   Termination of Facility      40  

4.3

   Payments by the Borrower      41  

4.4

   Payments as Revolving Loans      41  

4.5

   Apportionment, Application and Reversal of Payments      41  

4.6

   Indemnity for Returned Payments      42  

4.7

   Agent’s and Lenders’ Books and Records; Monthly Statements      42  

ARTICLE 5

   TAXES, YIELD PROTECTION AND ILLEGALITY      43  

5.1

   Taxes      43  

5.2

   Illegality      44  

5.3

   Increased Costs and Reduction of Return      44  

5.4

   Funding Losses      45  

5.5

   Inability to Determine Rates      45  

5.6

   Certificates of Lenders      47  

5.7

   Survival      47  

ARTICLE 6

   COLLATERAL      47  

6.1

   Grant of Security Interest      47  

6.2

   Perfection and Protection of Security Interest      47  

6.3

   Location of Collateral      48  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

6.4

   Title to, Liens on, and Sale and Use of Collateral      49  

6.5

   Intentionally Deleted      49  

6.6

   Access and Examination; Confidentiality; Consent to Advertising      49  

6.7

   Collateral Reporting and Borrowing Base Certificate      50  

6.8

   Contracts      50  

6.9

   Collection of Contracts; Payments      51  

6.10

   Intentionally Deleted      52  

6.11

   Equipment      52  

6.12

   Documents, Instruments, and Chattel Paper      52  

6.13

   Right to Cure      52  

6.14

   Intentionally Deleted      52  

6.15

   The Agent’s and Lenders’ Rights, Duties and Liabilities      52  

ARTICLE 7

   BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES      53  

7.1

   Books and Records      53  

7.2

   Financial Information      53  

7.3

   Notices to the Lenders      55  

ARTICLE 8

   GENERAL WARRANTIES AND REPRESENTATIONS      58  

8.1

   Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents      58  

8.2

   Validity and Priority of Security Interest      58  

8.3

   Organization and Qualification      58  

8.4

   Corporate Name; Prior Transactions      59  

8.5

   Subsidiaries and Affiliates      59  

8.6

   Financial Statements and Projections      59  

8.7

   Capitalization      59  

8.8

   Solvency      59  

8.9

   Debt      59  

8.10

   Intentionally Deleted      59  

8.11

   Title to Property      60  

8.12

   Intentionally Deleted      60  

8.13

   Intentionally Deleted      60  

8.14

   Intentionally Deleted      60  

8.15

   Litigation      60  

8.16

   Restrictive Agreements      60  

8.17

   Labor Disputes      60  

8.18

   Environmental Laws      60  

8.19

   No Violation of Law      60  

8.20

   No Default      61  

8.21

   ERISA Compliance      61  

8.22

   Taxes      61  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

8.23

   Intentionally Deleted      61  

8.24

   Use of Proceeds; Margin Regulations      62  

8.25

   Intentionally Deleted      62  

8.26

   No Material Adverse Change      62  

8.27

   Full Disclosure      62  

8.28

   OFAC      62  

8.29

   Bank Accounts      62  

8.30

   Governmental Authorization      62  

ARTICLE 9

   AFFIRMATIVE AND NEGATIVE COVENANTS      62  

9.1

   Taxes and Other Obligations      62  

9.2

   Corporate Existence and Good Standing      63  

9.3

   Compliance with Law and Agreements; Maintenance of Licenses      63  

9.4

   Compliance with ERISA      63  

9.5

   Mergers, Consolidations or Sales      63  

9.6

   Distributions and Capital Change      63  

9.7

   Transactions Affecting Collateral or Obligations      64  

9.8

   Guaranties      64  

9.9

   Debt      64  

9.10

   Prepayment      64  

9.11

   Transactions with Affiliates      64  

9.12

   Intentionally Deleted      64  

9.13

   Business Conducted      65  

9.14

   Liens      65  

9.15

   Fiscal Year      65  

9.16

   No Recognition of Income      65  

9.17

   Intentionally Deleted      65  

9.18

   Minimum Interest Coverage      65  

9.19

   Intentionally Deleted      65  

9.20

   Loss Reserve      65  

9.21

   Borrowing Base Ratio      66  

9.22

   Intentionally Deleted      66  

9.23

   Limitation on Bulk Purchases      66  

9.24

   Foreign Assets Control Regulations, Etc      66  

9.25

   New Subsidiaries      66  

9.26

   Restricted Investment      66  

9.27

   Reporting Methodology      66  

9.28

   Contract Forms      67  

9.29

   Credit Guidelines      67  

9.30

   Extended Warranty Plans      67  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

9.31

   Charge-Off Policy      67  

9.32

   Further Assurances      68  

9.33

   Post-Closing Deliveries      68  

ARTICLE 10

   CONDITIONS OF LENDING      68  

10.1

   Conditions Precedent to Making of Loans on the Closing Date      68  

10.2

   Conditions Precedent to Each Loan      69  

ARTICLE 11

   DEFAULT AND REMEDIES      70  

11.1

   Events of Default      70  

11.2

   Remedies      73  

ARTICLE 12

   TERM AND TERMINATION      74  

12.1

   Term and Termination      74  

ARTICLE 13

   AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS      74  

13.1

   Amendments and Waivers      74  

13.2

   Assignments; Participations      75  

13.3

   Replacement of Certain Lenders      77  

ARTICLE 14

   THE AGENT      77  

14.1

   Appointment and Authorization      77  

14.2

   Delegation of Duties      78  

14.3

   Liability of Agent      78  

14.4

   Reliance by Agent      78  

14.5

   Notice of Default      79  

14.6

   Credit Decision      79  

14.7

   Indemnification      80  

14.8

   Agent in Individual Capacity      80  

14.9

   Successor Agent      80  

14.10

   Lender Tax Information      81  

14.11

   Intentionally Deleted      81  

14.12

   Collateral Matters      81  

14.13

   Restrictions on Actions by Lenders; Sharing of Payments      82  

14.14

   Agency for Perfection      83  

14.15

   Payments by Agent to Lenders      83  

14.16

   Concerning the Collateral and the Related Loan Documents      83  

14.17

   Field Audit and Examination Reports; Disclaimer by Lenders      84  

14.18

   Relation Among Lenders      84  

ARTICLE 15

   MISCELLANEOUS      86  

15.1

   No Waivers; Cumulative Remedies      86  

15.2

   Severability      86  

15.3

   Governing Law; Choice of Forum; Service of Process      87  

15.4

   WAIVER OF JURY TRIAL      88  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

15.5

   Survival of Representations and Warranties      88  

15.6

   Other Security and Guaranties      88  

15.7

   Fees and Expenses      88  

15.8

   Notices      89  

15.9

   Waiver of Notices      90  

15.10

   Binding Effect      90  

15.11

   Indemnity of the Agent and the Lenders by the Borrower      90  

15.12

   Limitation of Liability      91  

15.13

   Final Agreement      91  

15.14

   Counterparts      91  

15.15

   Captions      91  

15.16

   Right of Setoff      91  

 

-v-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

EXHIBIT A—INTENTIONALLY DELETED

EXHIBIT B—FORM OF BORROWING BASE CERTIFICATE

EXHIBIT C—INTENTIONALLY DELETED

EXHIBIT D—FORM OF NOTICE OF BORROWING

EXHIBIT E—FORM OF NOTICE OF CONTINUATION/CONVERSION

EXHIBIT F—FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

SCHEDULE 1.1 – COMMITMENTS OF LENDERS

SCHEDULE 6.3 – LOCATION OF COLLATERAL AND CHIEF EXECUTIVE OFFICE

SCHEDULE 8.3 – ORGANIZATION AND QUALIFICATIONS

SCHEDULE 8.5 – SUBSIDIARIES AND AFFILIATES

SCHEDULE 8.15 – LITIGATION

SCHEDULE 8.29 – BANK ACCOUNTS



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Second Amended and Restated Loan and Security Agreement, dated as of January 12,
2010 (this “Agreement”), among the financial institutions listed on the
signature pages hereof (such financial institutions, together with their
respective successors and assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), Bank of America, N.A. with an
office at 335 Madison Avenue, New York, New York 10017, as agent for the Lenders
(in its capacity as agent, the “Agent”), and Nicholas Financial, Inc., a Florida
corporation, with offices at 2454 McMullen Booth Road, Building C, #501,
Clearwater, Florida 33759-1340 (the “Borrower”).

W I T N E S S E T H

WHEREAS, the Borrower, the Lenders party thereto (the “Existing Lenders”) and
Bank of America, N.A. are parties to that certain Amended and Restated Loan and
Security Agreement, dated as of August 1, 2000, as amended (as so amended, the
“Existing Credit Agreement”) pursuant to which the Existing Lenders have agreed
to make loans and other financial accommodations to the Borrower;

WHEREAS, the Borrower, the Agent, the Lenders and the Existing Lenders have
agreed to enter into this Agreement in order to amend and restate the Existing
Credit Agreement in its entirety (the “Amendment and Restatement”) to reflect,
among other things, the increase in the Commitments (as defined below) and the
extension of the maturity of the loans;

WHEREAS, it is the intent of the parties hereto that this Agreement (i) shall
re-evidence, the Borrower’s indebtedness to the Existing Lenders under the
Existing Credit Agreement, (ii) is entered into in substitution for, and not in
payment of, the obligations of the Borrower under the Existing Credit Agreement,
and (iii) is in no way intended to constitute a novation of the Borrower’s
indebtedness which was evidenced by the Existing Credit Agreement;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Lenders, the Agent, and the Borrower hereby
agree as follows.

 

1



--------------------------------------------------------------------------------

ARTICLE 1

INTERPRETATION OF THIS AGREEMENT

1.1 Amendment and Restatement; Allocations. In order to facilitate the Amendment
and Restatement and otherwise to effectuate the desires of the Borrower, the
Agent and the Lenders:

(a) Each of the Borrower, the Agent and the Lenders hereby agree that upon the
effectiveness of this Agreement, the terms and provisions of the Existing Credit
Agreement shall be and hereby are amended and restated in their entirety by the
terms, conditions and provisions of this Agreement, and the terms and provisions
of the Existing Credit Agreement, except as otherwise expressly provided herein,
shall be superseded by this Agreement.

(b) The Commitments and Pro Rata Shares for each of the Lenders are as set forth
on Schedule 1.1 to this Agreement.

1.2 Definitions. As used herein:

“Accounts” means all of the Borrower’s now owned or hereafter acquired or
arising accounts as defined in the UCC, including any rights to payment for the
sale or lease of goods or rendition of services, whether or not they have been
earned by performance.

“Accelerated Collateral Adjustment Percent” means, as of any month end, the sum
(rounded to the lowest whole percent) of the Past Due Percent, the Repossession
Percent and the Net Charge-Off Percent, in each case, as of such month end.

“Adjusted Availability” means, at any time, an amount equal to (a) the Borrowing
Base determined by reference to the most recent Collateral and Loan Status
Report delivered to the Agent without giving effect to the Maximum Revolver
Amount minus (b) the Aggregate Revolver Outstandings after giving effect to any
Revolving Loans and Pending Revolving Loans made or requested at such time.

“Adjusted Net Earnings from Operations” means, with respect to any fiscal period
of the Borrower, the Borrower’s net income after provision for income taxes for
such fiscal period, as determined in accordance with GAAP and reported on the
Financial Statements for such period, excluding any and all of the following
included in such net income: (a) gain or loss arising from the sale of any
capital assets; (b) gain arising from any write-up in the book value of any
asset; (c) earnings of any Person, substantially all the assets of which have
been acquired by the Borrower in any manner, to the extent realized by such
other Person prior to the date of acquisition; (d) earnings of any Person in
which the Borrower has an ownership interest unless (and only to the extent)
such earnings shall actually have been received by the Borrower in the form of
cash distributions; (e) earnings of any Person to which assets of the Borrower
shall have been sold, transferred or disposed of, or into which the Borrower
shall have been merged, or which has been a party with the Borrower to any
consolidation or other form of reorganization, prior to the date of such
transaction; (f) gain arising from the acquisition of debt or equity securities
of the Borrower or

 

2



--------------------------------------------------------------------------------

from cancellation or forgiveness of Debt; (g) gains or non-cash losses arising
from Hedge Agreements entered into by Borrower, and (h) gain arising from
extraordinary items, as determined in accordance with GAAP, or from any other
non-recurring transaction. For any measurement period ending after the Amendment
No. 8 Effective Date, the following shall not be deducted in determining
Adjusted Net Earnings from Operations: (i) fees and expenses incurred on or
about the Amendment No. 8 Effective Date in connection with the related
amendment to this Agreement and (ii) costs, fees and expenses related to the
hiring of a new chief executive officer, including for search firms, diligence,
bonus, relocation, etc., in each case, subject to the Agent’s review and
approval of any such exclusion.

“Adjusted Tangible Assets” means all assets of the Borrower except:
(a) trademarks, trade names, franchises, goodwill, and other similar
intangibles; (b) assets located and notes and receivables due from obligors
domiciled outside the United States of America, Puerto Rico, or Canada;
(c) accounts, notes and other receivables due from Affiliates or employees; and
(d) any other assets of Borrower which Agent, in its sole and absolute
discretion, determines to be of uncertain value or collectability.

“Adjusted Tangible Net Worth” means the remainder of (a) net book value (after
deducting related depreciation, obsolescence, amortization, valuation, and other
proper reserves) at which the Adjusted Tangible Assets would be shown on a
balance sheet at such date, but excluding any amounts arising from write-ups of
assets, minus (b) (i) the amount at which the Borrower’s liabilities (other than
capital stock, surplus, and retained earnings) would be shown on such balance
sheet, and including as liabilities all reserves for contingencies and other
potential liabilities and (ii) the General Adjustment Reserve.

“Advance Rate” means (1) sixty-seven percent (67%) with respect to any Allowable
Term Contracts; and (2) seventy-seven percent (77%) with respect to all other
Eligible Contracts; provided, however, that the Advance Rate shall be
(a) sixty-six percent (66%) and seventy-six percent (76%) as applicable, when
the Accelerated Collateral Adjustment Percent on the date of determination is
equal to or greater than twenty-four percent (24%) but less than twenty-five
percent (25%), (b) sixty-five percent (65%) and seventy-five percent (75%) as
applicable, when the Accelerated Collateral Adjustment Percent on the date of
determination is equal to or greater than twenty-five percent (25%) but less
than twenty-six percent (26%), (c) sixty-four percent (64%) and seventy-four
percent (74%) as applicable, when the Accelerated Collateral Adjustment Percent
on the date of determination is equal to or greater than twenty-six percent
(26%) but less than twenty-seven percent (27%), and (d) equal to the percentages
arrived at by continuing to reduce the Advance Rate on the basis of a one-to-one
ratio with the increase in the Accelerated Collateral Adjustment Percent when
the Accelerated Collateral Adjustment Percent on the date of determination is
equal to or greater than twenty-seven percent (27%) (for example, when the
accelerated Collateral Adjustment Percent on the date of determination is equal
to or greater than twenty-eight percent (28%) but less than twenty-nine percent
(29%), the Advance Rate shall be sixty-two percent (62%) and seventy-two percent
(72%), as applicable.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, five percent (5%) or more of
the outstanding equity interest of such Person. A Person shall be deemed to
control another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise.

 

3



--------------------------------------------------------------------------------

“Agent” means the Bank, solely in its capacity as agent for the Lenders, and any
successor agent.

“Agent’s Liens” means the Liens in the Collateral granted to the Agent, for the
benefit of the Lenders, Bank, and Agent pursuant to this Agreement and the other
Loan Documents.

“Agent-Related Persons” means the Agent, together with its Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of the Agent and
such Affiliates.

“Aggregate Revolver Outstandings” means, at any date of determination, the sum
of (a) the unpaid balance of Revolving Loans, and (b) the aggregate amount of
Pending Revolving Loans.

“Agreement” means this Second Amended and Restated Loan and Security Agreement.

“Allowable Term Contracts” means (i) Eligible Contracts which are Direct Loan
Contracts with initial terms which provide for a scheduled maturity date of
greater than forty-eight (48) months and less than or equal to sixty (60) months
from the date of execution and (ii) Eligible Contracts of greater than sixty
(60) months and less than or equal to seventy-two (72) months from the date of
execution with respect to Eligible Contracts which are secured by a lien on a
Vehicle which is less than eight model years old at the time such Contract was
originated (excluding the model year in effect at the time the Contract was
originated); provided, however, that Allowable Term Contracts shall not exceed
thirty percent (30%) of all Eligible Contracts.

“Amendment No. 5 Effective Date” means December 30, 2016.

“Amendment No. 7 Effective Date” means November 8, 2017.

“Amendment No. 8 Effective Date” means March 30, 2018.

“Amendment No. 9 Effective Date” means November [1], 2018.

“Anniversary Date” means each anniversary of the Closing Date.

“Applicable Margin” means (i) with respect to Base Rate Revolving Loans, two and
one-half percent (2.50%) prior to the Amendment No. 7 Effective Date and three
percent (3.00%) thereafter and (ii) with respect to LIBOR Rate Revolving Loans,
three and one-half percent (3.50%) prior to the Amendment No. 7 Effective Date
and four percent (4.00%) thereafter.

“Assignee” has the meaning specified in Section 13.2(a).

“Assignment and Acceptance” has the meaning specified in Section 13.2(a).

 

4



--------------------------------------------------------------------------------

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other counsel engaged by the Agent, the allocated costs of internal
legal services of the Agent and the reasonable expenses of internal counsel to
the Agent.

“Availability” means, at any time, (a) the Borrowing Base minus (b) the
Aggregate Revolver Outstandings.

“Average Monthly Number of Vehicle Contracts” means, as of any date of
calculation, the sum of the number of Vehicle Contracts owned by the Borrower as
of the last day of the month for each of the twelve months immediately preceding
the date of calculation divided by twelve.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-in Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and the Council of
the European Union, implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

“Bank” means Bank of America, N.A., a national banking association, or any
successor entity thereto.

“Bank Products” means (i) any Cash Management Services extended to the Borrower
by the Bank or any Affiliate of the Bank in reliance on the Bank’s agreement to
indemnify such Affiliate and (ii) Hedge Agreements entered into with any Lender
or any Affiliate of a Lender; provided, however, that for any Hedge Agreement to
be included as an “Obligation” for purposes of distribution under Section 4.5,
the applicable Lender or Affiliate of a Lender must have obtained the prior
written consent of the Agent with respect to such Hedge Agreement (which consent
shall not be unreasonably withheld).

“Bank Product Reserves” means all reserves which the Agent from time to time
establishes in its sole discretion for the Bank Products then provided or
outstanding.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101
etseq.).

“Base Rate” for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as determined on such day, plus 1.0%
without giving effect to any minimum floor rate specified in the definition of
LIBOR Rate.

“Base Rate Loans” means the Base Rate Revolving Loans.

“Base Rate Revolving Loan” means a Revolving Loan during any period in which it
bears interest based on the Base Rate.

 

5



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”,

“Blocked Account Agreement” means an agreement among the Borrower, the Agent and
a Clearing Bank, in form and substance satisfactory to the Agent, concerning the
collection of payments which represent the proceeds of Accounts or of any other
Collateral.

“Borrowing” means a borrowing hereunder consisting of Revolving Loans made on
the same day by the Lenders to the Borrower or by Bank in the case of a
Borrowing funded by Non-Ratable Loans or by the Agent in the case of a Borrowing
consisting of a Protective Advance.

“Borrowing Base” means, at any time, an amount equal to (a) the lesser of
(i) the Maximum Revolver Amount or (ii) the sum of (x) the Net Contract Payments
payable under all of the Borrower’s Allowable Term Contracts then outstanding
times the applicable Advance Rate and (y) the Net Contract Payments payable
under all of the Borrower’s other Eligible Contracts then outstanding times the
applicable Advance Rate; less (b) the sum of (i) the Bank Product Reserves and
(ii) all other reserves which the Agent deems necessary in the exercise of its
reasonable credit judgment to maintain with respect to the Borrower’s account,
including reserves for any amounts which the Agent or any Lender may be
obligated to pay in the future for the account of the Borrower; provided,
however, (A) the Older Vehicle Contract Borrowing Base included in calculating
the Borrowing Base shall not, at any time, exceed thirty percent (30%) of the
Gross Contract Payments payable under all Eligible Vehicle Contracts and the
Oldest Vehicle Contract Borrowing Base included in calculating the Borrowing
Base shall not, at any time, exceed five percent (5%) of the Gross Contract
Payments payable under all Eligible Vehicle Contracts; and provided, further,
however, that the Gross Contract Payments payable under all Uninsured Contracts
shall not constitute more than three percent (3%) of the Gross Contract Payments
payable under all Eligible Vehicle Contracts.

“Borrowing Base Amount” means the sum of the Adjusted Tangible Net Worth of the
Borrower, plus all Subordinated Debt of the Borrower.

“Borrowing Base Certificate” means a certificate by a Responsible Officer of the
Borrower, substantially in the form of Exhibit B (or another form acceptable to
the Agent) setting forth the calculation of the Borrowing Base, including a
calculation of each component thereof, all in such detail as shall be
satisfactory to the Agent. All calculations of the Borrowing Base in connection
with the preparation of any Borrowing Base Certificate shall originally be made
by the Borrower and certified to the Agent; provided, that the Agent shall have
the right to review and adjust, in the exercise of its reasonable credit
judgment, any such calculation (1) to reflect its reasonable estimate of
declines in value of any of the Collateral described therein, and (2) to the
extent that such calculation is not in accordance with this Agreement.

“Borrowing Base Ratio” has the meaning specified in Section 9.21.

 

6



--------------------------------------------------------------------------------

“Business Day” means (a) any day that is not a Saturday, Sunday, or a day on
which banks in New York, New York or Charlotte, North Carolina are required or
permitted to be closed, and (b) with respect to all notices, determinations,
fundings and payments in connection with the LIBOR Rate or LIBOR Rate Loans, any
day that is a Business Day pursuant to clause (a) above and that is also a day
on which trading in Dollars is carried on by and between banks in the London
interbank market.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

“Cash Collateral” means cash, and any interest or other income earned thereon,
that is delivered to the Agent to Cash Collateralize any Obligations.

“Cash Collateralize” means the delivery of cash to the Agent, as security for
the payment of Obligations, in an amount equal to, with respect to any inchoate,
contingent or other Obligations (including Obligations arising under Bank
Products), the Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations. “Cash
Collateralization” has a correlative meaning.

“Cash Management Services” means any cash management or related services,
including treasury, depository, overdraft, credit or debit card, electronic
funds transfer, automatic clearing house transfer and other cash management
arrangements.

“Charge Off Shortfall” means, as of any date of determination, the amount of
charge offs not made by Borrower as of such date that should or would have been
made by Borrower based on a strict application of the provisions of Section 9.31
as of such date.

“Clearing Bank” means the Bank or any other banking institution with whom a
Payment Account has been established pursuant to a Blocked Account Agreement.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute, and regulations promulgated thereunder.

“Collateral” has the meaning specified in Section 6.1.

“Collateral Adjustment Percent” means, as of any month end, the sum (rounded to
the lowest whole percent) of the Past Due Percent, the Repossession Percent and
the Net Charge-Off Percent, in each case, as of such month end.

“Collateral and Loan Status Report” means a report with respect to the Loans and
the Collateral, including a completed Borrowing Base Certificate, in a form
provided by the Agent (or such other form approved by the Agent).

 

7



--------------------------------------------------------------------------------

“Contracts” means all of the Borrower’s now owned and hereafter acquired loan
agreements, accounts, installment sale contracts, Instruments, notes, documents,
chattel paper, and all other forms of obligations owing to the Borrower,
including Vehicle Contracts, Direct Loan Contracts, and Sales Finance Contracts
and any collateral for any of the foregoing, including all rights under any and
all Security Documents and merchandise returned to or repossessed by the
Borrower.

“Contract Debtor” means each Person who is obligated to the Borrower to perform
any duty under or to make any payment pursuant to the terms of a Contract.

“Commitment” means, at any time with respect to a Lender, the principal amount
set forth beside such Lender’s name under the heading “Commitment” on the
signature pages of this Agreement or on the signature page of the Assignment and
Acceptance pursuant to which such Lender became a Lender hereunder in accordance
with the provisions of Section 13.2, as such Commitment may be adjusted from
time to time in accordance with the provisions of Section 13.2, and
“Commitments” means, collectively, the aggregate amount of the commitments of
all of the Lenders.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos in any form or condition, polychlorinated biphenyls (“PCBs”), or
any constituent of any such substance or waste.

“Continuation/Conversion Date” means the date on which the Loan is converted
into or continued as a LIBOR Rate Loan.

“Credit Guidelines” means the Borrower’s guidelines as in effect on the date
hereof (which have previously been reviewed and approved by the Agent) which
state in detail the credit criteria used by the Borrower in determining the
creditworthiness of Contract Debtors.

“Dealer” means a dealer that has sold goods and/or Vehicles to Contract Debtors
pursuant to Contracts.

“Dealer Agreement” means an agreement between the Borrower and a Dealer that
governs the sale or assignment of Contracts from such Dealer to the Borrower,
including any provisions for assignment (whether with or without recourse, a
repurchase obligation by the Dealer or a guaranty by such Dealer) contained in
such agreement.

“Dealer Payment Reserve” means a reserve, calculated as of the last day of each
month, equal to the product of (a) the Dealer Reserve Percentage calculated on
the last day of such month, multiplied by (b) the aggregate amount paid by
Borrower to third parties for the purchase of Contracts then outstanding arising
from the credit sale of Vehicles, acquired by Borrower at any time prior to and
including the date on which the calculation is made.

“Dealer Reserve Percentage” means the percent (to the extent positive),
calculated as of the last day of each month, equal to the remainder of (a) the
quotient (expressed as a percentage) of (i) the aggregate amount paid by
Borrower to third parties for the purchase of Contracts then outstanding,
arising from the credit sale of Vehicles, acquired by Borrower at any

 

8



--------------------------------------------------------------------------------

time prior to and including the date on which the calculation is made, divided
by (ii) the aggregate “wholesale clean value” for all the Vehicles which are the
subject of such Contracts, minus (b) one hundred and five percent (105%). The
“wholesale clean value” shall be (i) such value as specified in the National
Auto Research Black Book (the “Black Book”) or (ii) the “clean trade-in” value
as specified in the National Automobile Dealers Association used car guide, in
each case, as in effect at the time Borrower purchased the subject Contracts. In
the event that the Black Book shall, at any time, cease to be published, then
the Agent shall thereafter select a comparable publication, as determined by the
Agent in its sole discretion, for determining the foregoing calculation.

“Debt” means, without duplication, all liabilities, obligations and indebtedness
of the Borrower to any Person, of any kind or nature, now or hereafter owing,
arising, due or payable, howsoever evidenced, created, incurred, acquired or
owing, whether primary, secondary, direct, contingent, fixed or otherwise, and
including, without in any way limiting the generality of the foregoing: (a) the
liabilities and obligations to trade creditors; (b) all Obligations; (c) all
obligations and liabilities of any Person secured by any Lien on the Borrower’s
property, even though the Borrower shall not have assumed or become liable for
the payment thereof; provided, however, that all such obligations and
liabilities which are limited in recourse to such property shall be included in
Debt only to the extent of the book value of such property as would be shown on
a balance sheet of the Borrower prepared in accordance with GAAP; (d) all
obligations or liabilities created or arising under any Capital Lease or
conditional sale or other title retention agreement with respect to property
used or acquired by the Borrower, even if the rights and remedies of the lessor,
seller or lender thereunder are limited to repossession of such property;
provided, however, that all such obligations and liabilities which are limited
in recourse to such property shall be included in Debt only to the extent of the
book value of such property as would be shown on a balance sheet of the Borrower
prepared in accordance with GAAP; and (e) all obligations and liabilities under
Guaranties.

“Debt For Borrowed Money” means, as to any Person, (a) Debt for borrowed money
or as evidenced by notes, bonds, debentures or similar evidences of any such
Debt of such Person, (b) the deferred and unpaid purchase price of any property
or business (other than trade accounts payable incurred in the ordinary course
of business and constituting current liabilities) and (c) all obligations under
Capital Leases.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to comply with its
funding obligations hereunder, and such failure is not cured within two Business
Days; (b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority) or Bail-In Action; provided, however,

 

9



--------------------------------------------------------------------------------

that a Lender shall not be a Defaulting Lender solely by virtue of a
Governmental Authority’s ownership of an equity interest in such Lender or
parent company unless the ownership provides immunity for such Lender from
jurisdiction of courts within the United States or from enforcement of judgments
or writs of attachment on its assets, or permits such Lender or Governmental
Authority to repudiate or otherwise to reject such Lender’s agreements.

“Default Rate” means, for any Obligation (including, to the extent permitted by
law, interest not paid when due), a fluctuating per annum interest rate at all
times equal to the sum of the otherwise applicable Interest Rate plus two
percent (2%). Each Default Rate shall be adjusted simultaneously with any change
in the applicable Interest Rate.

“Direct Loan Contract” means a Contract arising from a consumer loan made
directly by the Borrower to the Contract Debtor.

“Direct Loan Contract Borrowing Base” means, as of any date of calculation, the
amount of Gross Contract Payments payable under Eligible Direct Loan Contracts.

“Direct Loan Eligible Contract” means a Direct Loan Contract which is an
Eligible Contract.

“Distribution” means, in respect of any corporation: (a) the payment or making
of any dividend or other distribution of property in respect of capital stock
(or any options or warrants for or other rights with respect to such stock) of
such corporation, other than distributions in capital stock (or any options or
warrants for or other rights with respect to such stock) of the same class; or
(b) the redemption or other acquisition by such corporation of any capital stock
(or any options or warrants for such stock) of such corporation.

“DOL” means the United States Department of Labor or any successor department or
agency.

“Dollar” and “$” means dollars in the lawful currency of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

10



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a commercial bank, commercial finance company or
other asset based lender, having total assets in excess of $5,000,000,000; (b)
any Lender listed on the signature page of this Agreement; (c) any Affiliate of
any Lender; and (d) if an Event of Default exists, any Person other than the
Borrower or any of the Borrower’s Affiliates or Subsidiaries reasonably
acceptable to the Agent.

“Eligible Contracts” means only those Contracts which are either Vehicle
Contracts or Direct Loan Contracts or Sales Finance Contracts which the Agent,
in its sole discretion, deems eligible and which, without limiting the Agent’s
discretionary rights, satisfy at all times all of the following requirements as
determined by the Agent in its sole and absolute discretion:

(a) the Contract strictly complies with all of the Borrower’s warranties and
representations;

(b) the Contract Debtor is a resident of the continental United States;

(c) no payment due under the Contract is more than fifty-nine (59) days
contractually delinquent;

(d) except as permitted in subparagraph (c), above, neither the Borrower nor the
Contract Debtor is in default under the terms of the Contract;

(e) the Contract is not subject to any defense, counterclaim, setoff, discount,
or allowance;

(f) the Borrower has not, within the immediately preceding 12-month period,
granted to the Contract Debtor more than two extensions of time (each not longer
than one month) for the payment of any sum due under the Contract;

(g) the terms of the Contract require that the unpaid principal balance thereof
be payable in equal monthly payments which will amortize the full principal
amount thereof over its scheduled term;

(h) the Contract is not a Modified Contract;

(i) the terms of the Contract, the Security Documents therefor, and all other
related documents have been executed by the Contract Debtor, and comply in all
respects with all applicable laws;

(j) the Contract Debtor is not an Affiliate or employee of the Borrower;

(k) the creditworthiness of the Contract Debtor is acceptable to the Agent;

(l) if the Contract is a Vehicle Contract, then:

(i) the Contract is secured by a first priority, perfected security interest in
a new or used Vehicle and the Borrower has filed all documents with the
department of motor vehicles and/or other appropriate agency of the state
wherein the Vehicle is registered and paid all appropriate fees such that the
Borrower is the registered first lien holder thereon;

 

11



--------------------------------------------------------------------------------

(ii) no funds used to pay any payment due under the Contract and no funds used
to make the down payment for the Vehicle which is the subject of the Contract,
were borrowed by the Contract Debtor from the Borrower;

(iii) to the extent that the Contract balance includes sums representing the
financing of so-called “extended warranty plans,” such plans are (i) in
substantial compliance with all applicable consumer credit laws, including any
and all special insurance laws relating thereto, and (ii) underwritten by (x) a
major automobile manufacturer, or an affiliate thereof, or (y) an independent
reputable and financially sound insurance company;

(iv) the Vehicle securing repayment of the Contract is insured against loss,
with coverages and policy limits reasonably satisfactory to the Lender,
including collision coverage; and

(v) at any one time outstanding, the Net Contract Payments payable under
Eligible Contracts secured by Vehicles which were more than 10 model years old
at the inception thereof does not exceed 5% of the Net Contract Payments payable
under all Eligible Vehicle Contracts;

(m) If the Contract is a Direct Loan Contract then:

(i) the original term of the Contract does not exceed sixty (60) months;

(ii) (x) if the Contract is secured by a first priority, perfected security
interest in a new or used Vehicle and the Borrower has filed all documents with
the department of motor vehicles and/or other appropriate agency of the state
wherein the Vehicle is registered and paid all appropriate fees such that the
Borrower is the registered first lien holder thereon, the cash advance made in
connection with such Contract does not exceed the lesser of (1) Twenty-Five
Thousand Dollars ($25,000.00) or (2) 105% of the “wholesale clean value” of the
Vehicle and, in each case, the unpaid principal balance of such Contract and the
aggregate principal balance of all other Contracts owing by such Contract Debtor
does not exceed Twenty-Five Thousand Dollars ($25,000) or (y) in all other
cases, any cash advance made in connection with the Contract does not exceed Ten
Thousand Dollars ($10,000.00) and the unpaid principal balance of the Contract
and the aggregate principal balance of all other Contracts owing by a Contract
Debtor does not exceed Ten Thousand Dollars ($10,000);

 

12



--------------------------------------------------------------------------------

(iii) if the Contract Debtor was or is a Contract Debtor under another Contract
previously originated or acquired by the Borrower, then the Contract Debtor’s
payment history under such prior or current Contract was satisfactory (which, in
the case of a prior Contract means that the Contract Debtor has paid such
Contract in full);

(iv) if the Contract Debtor is not a Contract Debtor under a Contract previously
originated or acquired by the Borrower, then the Contract Debtor’s credit
history is satisfactory to the Agent,

(v) repayment of the Contract is secured by a perfected security interest on the
Contract Debtor’s personal property or real property provided the real property
is taken as collateral out of an abundance of caution, and not as the primary
collateral for the Contract;

(vi) no portion of the loan evidenced by the Contract was made by the Borrower
to the Contract Debtor for the purpose of financing the Contract Debtor’s
payment of a down payment on a Vehicle which is the subject of a motor vehicle
retail installment contract or make any payment(s) necessary to cure any payment
default or deficiency or otherwise to bring the payments due under or with
respect to any Contract current;

(vii) no portion of the loan evidenced by the Contract was made by the Borrower
for the purpose of providing funds to the Contract Debtor to pay amounts owing
by the Contract Debtor on another Contract owing to the Borrower; and

(viii) at any one time outstanding, the Gross Contract Payments payable under
all Direct Loan Contracts does not exceed 10% of the Gross Contract Payments
payable under all Eligible Contracts;

(n) The Contract has a scheduled maturity date seventy-two (72) months or less
from the date of execution;

(o) The purchase price of the Contract has been fully paid for by the Borrower
to the seller of the Contract and the Borrower is the owner and holder of the
Contract;

(p) The Vehicle (or other Goods) which secure the Contract do not constitute
part of the repossession inventory of Borrower or a returned Vehicle or Goods;
and

(q) The Contract is subject to a first priority, perfected security interest in
favor of the Agent and to no other Liens (other than those described in clause
(a) of the definition of Permitted Liens).

“Eligible Vehicle Contracts” means Vehicle Contracts that are Eligible
Contracts.

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for a Release or injury to the
environment.

 

13



--------------------------------------------------------------------------------

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case relating to
environmental, health, safety and land use matters.

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(a) any liability under Environmental Laws, or (b) damages arising from, or
costs incurred by such Governmental Authority in response to, a Release or
threatened Release of a Contaminant into the environment.

“Equipment” means all of the Borrower’s now owned and hereafter acquired
machinery, equipment, furniture, furnishings, fixtures, and other tangible
personal property (except Inventory), including motor vehicles with respect to
which a certificate of title has been issued, aircraft, dies, tools, jigs, and
office equipment, as well as all of such types of property leased by the
Borrower and all of the Borrower’s rights and interests with respect thereto
under such leases (including, without limitation, options to purchase); together
with all present and future additions and accessions thereto, replacements
therefor, component and auxiliary parts and supplies used or to be used in
connection therewith, and all substitutes for any of the foregoing, and all
manuals, drawings, instructions, warranties and rights with respect thereto;
wherever any of the foregoing is located.

“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete
or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multi-employer Plan or notification that a Multi-employer Plan is in
reorganization, (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multi-employer Plan, (e) the occurrence of an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multi-employer Plan, (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate, (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in critical or endangered
status under the Code or ERISA; or (h) failure by Borrower or ERISA Affiliate to
meet all applicable requirements under the Pension Funding Rules in respect of a
Pension Plan, whether or not waived, or to make a required contribution to a
Multiemployer Plan.

 

14



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association, as in effect from time to time.

“Event of Default” has the meaning specified in Section 11.1.

“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder.

“Excluded Tax” means, with respect to the Agent, any Lender or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located; (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located; (c) any backup withholding
tax required by the Code to be withheld from amounts payable to a Lender that
has failed to comply with Section 14.10; and (d) in the case of a foreign
Lender, any United States withholding tax that is (i) required pursuant to laws
in force at the time such Lender becomes a Lender (or designates a new lending
office) hereunder, or (ii) attributable to such Lender’s failure or inability
(other than as a result of a change in Law) to comply with Section 14.10, except
to the extent that such foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FDIC” means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.

“Federal Funds Rate” means (a) the weighted average of interest rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on the applicable Business Day (or on the
preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8 of 1%) charged to Bank of America
on the applicable day on such transactions, as determined by Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

“Financial Statements” means, according to the context in which it is used, the
financial statements referred to in Section 8.6 or any other financial
statements required to be given to the Lenders pursuant to this Agreement.

“Fiscal Year” means the Borrower’s fiscal year for financial accounting
purposes. The current Fiscal Year of the Borrower will end on March 31, 2010.

 

15



--------------------------------------------------------------------------------

“Funding Date” means the date on which a Borrowing occurs.

“GAAP” means generally accepted accounting principles and practices set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
Closing Date.

“General Adjustment Reserve” means a reserve, calculated as of the last day of
each month on a cumulative basis for the Borrower’s current Fiscal Year, in an
amount equal to the excess, if any, of (a) the amount by which all unearned
finance charges, unearned discounts, and non-refundable dealer reserve, computed
on the basis of the actuarial method, over (b) the amount of such items as
reflected on the Borrower’s books and records.

“General Intangibles” means all of the Borrower’s now owned or hereafter
acquired general intangibles, choses in action and causes of action and all
other intangible personal property of the Borrower of every kind and nature
(other than Accounts), including, without limitation, all contract rights,
Proprietary Rights, corporate or other business records, inventions, designs,
blueprints, plans, specifications, patents, patent applications, trademarks,
service marks, trade names, trade secrets, goodwill, copyrights, computer
software, customer lists, registrations, licenses, franchises, tax refund
claims, any funds which may become due to the Borrower in connection with the
termination of any Plan or other employee benefit plan or any rights thereto and
any other amounts payable to the Borrower from any Plan or other employee
benefit plan, rights and claims against carriers and shippers, rights to
indemnification, business interruption insurance and proceeds thereof, property,
casualty or any similar type of insurance and any proceeds thereof, proceeds of
insurance covering the lives of key employees on which the Borrower is
beneficiary, and any letter of credit, guarantee, claim, security interest or
other security held by or granted to the Borrower.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Gross Contract Payments” means, as of the date of determination, (i) with
respect to an interest bearing Contract the outstanding balance thereof
including all accrued but unpaid interest, fees, and other charges owing by the
Contract Debtor and (ii) with respect to a precomputed Contract the outstanding
balance thereof including all unearned interest, fees, and charges owing by the
Contract Debtor.

“Guaranty” means, with respect to any Person, all obligations of such Person
which in any manner directly or indirectly guarantee or assure, or in effect
guarantee or assure, the payment or performance of any indebtedness, dividend or
other obligations of any other Person (the “guaranteed obligations”), or assure
or in effect assure the holder of the guaranteed obligations against loss in
respect thereof, including any such obligations incurred through an

 

16



--------------------------------------------------------------------------------

agreement, contingent or otherwise: (a) to purchase the guaranteed obligations
or any property constituting security therefor; (b) to advance or supply funds
for the purchase or payment of the guaranteed obligations or to maintain a
working capital or other balance sheet condition; or (c) to lease property or to
purchase any debt or equity securities or other property or services.

“Hedge Agreement” means any and all transactions, agreements or documents now
existing or hereafter entered into, which provides for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging the Borrower’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security or currency valuations or
commodity prices.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Dominion Period” has the meaning specified in Section 6.9(a).

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code, or
any other insolvency, debtor relief or debt adjustment law; (b) the appointment
of a receiver, trustee, liquidator, administrator, conservator or other
custodian for such Person or any part of its Property; or (c) an assignment or
trust mortgage for the benefit of creditors.

“Instruments” shall have the same meaning as given to that term in the UCC, and
shall include all negotiable instruments, notes secured by mortgages or trust
deeds, and any other writing which evidences a right to the payment of money and
is not itself a security agreement or lease, and is of a type which is, in the
ordinary course of business, transferred by delivery with any necessary
endorsement or assignment.

“Intercompany Accounts” means all assets and liabilities, however arising, which
are due to the Borrower from, which are due from the Borrower to, or which
otherwise arise from any transaction by the Borrower with any Affiliate of the
Borrower.

“Interest Coverage Ratio” has the meaning specified in Section 9.18.

“Interest Period” means, as to any LIBOR Rate Loan, the period commencing on the
Funding Date of such Loan or on the Continuation/Conversion Date on which the
Loan is converted into or continued as a LIBOR Rate Loan, and ending on the date
one, three or six months thereafter as selected by the Borrower in its Notice of
Borrowing, in the form attached hereto as Exhibit D, or Notice of
Continuation/Conversion, in the form attached hereto as Exhibit E provided that:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

 

17



--------------------------------------------------------------------------------

(b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(c) no Interest Period shall extend beyond the Stated Termination Date.

“Interest Rate” means each or any of the interest rates, including the Default
Rate, set forth in Section 3.1.

“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

“Latest Projections” means: (a) on the Closing Date and thereafter until the
Agent receives new projections pursuant to Section 7.2(f), the projections of
the Borrower’s financial condition, results of operations, and cash flows, for
the period commencing on April 1, 2009 and ending on March 31, 2010 and
delivered to the Agent prior to the Closing Date; and (b) thereafter, the
projections most recently received by the Agent pursuant to Section 7.2(f).

“Lender” and “Lenders” have the meanings specified in the introductory paragraph
hereof and shall include the Agent to the extent of any Protective Advance
outstanding and the Bank to the extent of any Non-Ratable Loan outstanding;
provided that no such Protective Advance or Non-Ratable Loan shall be taken into
account in determining any Lender’s Pro Rata Share.

“LIBOR Rate” means, for any Interest Period with respect to a LIBOR Rate Loan,
the per annum rate of interest (rounded up, if necessary, to the nearest 1/8th
of 1% and in no event less than zero), determined by Agent at or about 11:00
a.m. (London time) two Business Days prior to commencement of such Interest
Period, for a term comparable to such Interest Period, equal to the greater of
1.0% per annum or the London Interbank Offered Rate, or comparable or successor
rate approved by Agent, as published on the applicable Reuters screen page (or
other commercially available source designated by Agent from time to time);
provided, that any comparable or successor rate shall be applied by Agent, if
administratively feasible, in a manner consistent with market practice.

“LIBOR Rate Loans” means the LIBOR Revolving Loans.

“LIBOR Revolving Loan” means a Revolving Loan during any period in which it
bears interest based on the LIBOR Rate.

“LIBOR Screen Rate” has the meaning specified in Section 5.5(b).

“LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 5.5(b).

 

18



--------------------------------------------------------------------------------

“Lien” means: (a) any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute, or contract, and including a security
interest, charge, claim, or lien arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, deposit arrangement, agreement,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes; (b) to the extent not included under clause (a),
any reservation, exception, encroachment, easement, right-of-way, covenant,
condition, restriction, lease or other title exception or encumbrance affecting
property; and (c) any contingent or other agreement to provide any of the
foregoing.

“Loan Account” means the loan account of the Borrower, which account shall be
maintained by the Agent.

“Loan Documents” means this Agreement and any other agreements, instruments, and
documents heretofore, now or hereafter evidencing, securing, guaranteeing or
otherwise relating to the Obligations, the Collateral, or any other aspect of
the transactions contemplated by this Agreement.

“Loans” means, collectively, all loans and advances provided for in Article 2.

“Loss Reserve Shortfall” means, as of any date of determination, the amount of
loss and dealer reserves not made or maintained by Borrower as of such date that
should or would have been made or maintained by Borrower based on a strict
application of the provisions of Section 9.20 as of such date.

“Majority Lenders” means at any date of determination (a) Lenders whose Pro Rata
Shares aggregate more than 66% as such percentage is determined under the
definition of Pro Rata Share set forth herein; or (b) in the event there are
only two (2) Lenders under this Agreement, both Lenders or (c) to the extent
Bank’s Pro Rata Share exceeds 50%, the Lenders other than Bank acting
unanimously shall constitute the Majority Lenders for purpose of Section 14.5.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Borrower or the Collateral; (b) a material
impairment of the ability of the Borrower to perform under any Loan Document to
which it is a party and to avoid any Event of Default; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
Borrower of any Loan Document to which it is a party.

“Maximum Rate” has the meaning specified in Section 3.3.

“Maximum Revolver Amount” means $200,000,000.

“Modified Contract” means a Contract which was, at any time, in default for
failure to pay for more than 59 days after its original contractual due date and
such Contract default was cured by adjusting or amending the contract terms, or
accepting a reduced payment or otherwise, or the Contract was replaced with a
new Contract with the Contract Debtor to accomplish any of the foregoing.

 

19



--------------------------------------------------------------------------------

“Multi-employer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Net Balance” means, as of the date of determination, the Gross Contract
Payments of a Contract less all unearned interest, fees, charges, and insurance
premiums owing by the Contract Debtor.

“Net Charge-Offs” for any period means the aggregate amount of all unpaid
payments due under Contracts which have been charged off by the Borrower during
such period, as reduced by the amount of all cash recoveries (during such
period) with respect to Contracts which had been charged off during previous
periods or during such period. In computing the amount of the charge-offs, all
charges made to the dealer reserve or to the dealer’s discount shall be
included.

“Net Charge-Off Percent” means the percent, calculated as of the first day of
each month, equal to:

(i) with respect to the calculation of Collateral Adjustment Percentage, (a) the
aggregate amount of all Net Charge-Offs made during the twelve (12) month period
immediately preceding the date of calculation, divided by (b) the sum of the Net
Balance owing under all Contracts outstanding as of the last day of the month
for each of the twelve (12) months immediately preceding the date of calculation
divided by twelve; and

(ii) with respect to the calculation of Accelerated Collateral Adjustment
Percentage, (a) the aggregate amount of all Net Charge-Offs made during the
three (3) month period immediately preceding the date of calculation, multiplied
by four, divided by (b) the sum of the Net Balance owing under all Contracts
outstanding as of the last day of the month for each of the three (3) months
immediately preceding the date of calculation divided by three.

For example, with respect to clause (i) above, if the Borrower charged off
$10,000 each month for 12 months and if the aggregate Net Balance outstanding at
the end of the previous 12 months was $1,000,000 for 6 months and $1,200,000 for
6 months, the Net Charge-Off Percent would be 10.91% ($120,000/$1,100,000); and
with respect to clause (ii) above, if the Borrower charged off $10,000 each
month for 3 months and if the aggregate Net Balance outstanding at the end of
the previous 3 months was $900,000, $1,000,000 and $1,100,000, respectively, the
Net Charge-Off Percent would be 12.0% ($120,000/$1,000,000).

“Net Contract Payments” means the remainder of the aggregate amount of all
presently due and future, non-cancelable installment payments to be made under a
Contract, less the sum of all unearned finance charges, unearned fees, unearned
dealer discounts, applicable reserves (including non-refundable dealer
reserves), unearned insurance premiums, and other similar charges included
therein and/or applicable thereto, as appropriate, and less the Dealer Payment
Reserve. Unearned dealer discounts and non-refundable dealer reserves shall be
computed on an actuarial basis for purposes of computing the Net Contract
Payments; provided, however, only unearned finance charges shall be deducted
from the payments due for purposes of computing loss reserves under
Section 9.20.

 

20



--------------------------------------------------------------------------------

“Net Number of Repossessions” means the number of Vehicles repossessed by the
Borrower from Contract Debtors during the twelve calendar months immediately
preceding the date of calculation, minus the number of such Vehicles which have
been redeemed by such Contract Debtors.

“Non-Ratable Loan” and “Non-Ratable Loans” have the meanings specified in
Section 2.2(h).

“Notice of Borrowing” has the meaning specified in Section 2.2(b).

“Notice of Continuation/Conversion” has the meaning specified in Section 3.2(b).

“Obligations” means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts owing by the Borrower to the Agent
and/or any Lender, arising under or pursuant to this Agreement or any of the
other Loan Documents, whether or not evidenced by any note, or other instrument
or document, whether arising from an extension of credit, acceptance, loan,
guaranty, indemnification or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, and including all principal, interest, charges, expenses, fees,
attorneys’ fees, filing fees and any other sums chargeable to the Borrower
hereunder or under any of the other Loan Documents. “Obligations” includes,
without limitation, all debts, liabilities and obligations now or hereafter
arising from or in connection with Bank Products.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Older Vehicle Contract Borrowing Base” means, as of any date of calculation,
the amount of the Gross Contract Payments under Eligible Vehicle Contracts which
are secured by a lien on a Vehicle which is eight to ten model years old at the
time such Contract was originated (excluding the model year in effect at the
time the Contract was originated).

“Oldest Vehicle Contract Borrowing Base” means, as of any date of calculation,
the amount of the Net Contract Payments payable under Eligible Vehicle Contracts
which are secured by a lien on a Vehicle which more than ten model years old at
the time such Contract was originated (excluding the model year in effect at the
time the Contract was originated).

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.

“Overadvance” has the meaning specified in Section 2.2(i)(ii).

“Overadvance Loan” means a Base Rate Revolving Loan made when an Overadvance
exists or is caused by the funding thereof.

 

21



--------------------------------------------------------------------------------

“Parent” means Nicholas Financial, Inc., a Canadian holding company.

“Participant” means any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under this
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.

“Past Due Percent” means the percent, calculated as of the first day of each
month, equal to:

(i) with respect to the calculation of Collateral Adjustment Percentage, (a) the
Gross Contract Payments owing under all Contracts (excluding Contracts
charged-off) as to which any portion of an installment due thereunder is 30 days
or more past due as determined on a contractual basis as of the last day of each
of the six months immediately preceding the date of calculation, divided by
(b) the Gross Contract Payments owing under all Contracts (excluding Contracts
charged-off) as of the last day of each of the six months immediately preceding
the date of calculation; and

(ii) with respect to the calculation of Accelerated Collateral Adjustment
Percentage, (a) the Gross Contract Payments owing under all Contracts (excluding
Contracts charged-off) as to which any portion of an installment due thereunder
is 30 days or more past due as determined on a contractual basis as of the last
day of the month immediately preceding the date of calculation, divided by
(b) the Gross Contract Payments owing under all Contracts (excluding Contracts
charged-off) as of the last day of the month immediately preceding the date of
calculation.

For example, with respect to clause (i) above, if, as of the last day of the
previous six months the Gross Contract Payments were $1,500,000 and on the same
date the amount of Gross Contract Payments that were more than 30 days past due
was $100,000 for three months and $150,000 for three months, the Past Due
Percent would be 8 1/3% ($750,000/$9,000,000); and with respect to clause
(ii) above, if, as of the last day of the previous month the Gross Contract
Payments were $1,500,000 and on the same date the amount of Gross Contract
Payments that were more than 30 days past due was $150,000, the Past Due Percent
would be 10% ($150,000/$1,500,000).

“Payment Account” means each bank account established pursuant to Section 6.9,
to which the proceeds of Accounts and other Collateral are deposited or
credited, and which is maintained in the name of the Agent or the Borrower, as
the Agent may determine, on terms acceptable to the Agent.

“PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to the functions thereof.

“Pending Revolving Loans” means, at any time, the aggregate principal amount of
all Revolving Loans requested in any Notice of Borrowing received by the Agent
which have not yet been advanced.

“Pension Funding Rules” means Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in,
for plan years ending prior to the Pension Protection Act of 2006 effective
date, Section 412 of the Code and Section 302 of ERISA, both as in effect prior
to such act, and thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

22



--------------------------------------------------------------------------------

“Pension Plan” means any employee pension benefit plan (as defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by an Loan Party or ERISA
Affiliate or to which such Loan Party or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years..

“Permitted Liens” means:

(a) Liens for taxes not delinquent or statutory Liens for taxes in an amount not
to exceed $100,000 provided that the payment of such taxes which are due and
payable is being contested in good faith and by appropriate proceedings
diligently pursued and as to which adequate financial reserves have been
established on Borrower’s books and records and a stay of enforcement of any
such Lien is in effect;

(b) the Agent’s Liens;

(c) Liens consisting of deposits made in the ordinary course of business in
connection with, or to secure payment of, obligations under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure indemnity, performance or other
similar bonds for the performance of bids, tenders or contracts (other than for
the repayment of borrowed money) or to secure statutory obligations (other than
liens arising under ERISA or Environmental Liens) or surety or appeal bonds, or
to secure indemnity, performance or other similar bonds;

(d) Liens securing the claims or demands of materialmen, mechanics, carriers,
warehousemen, landlords and other like Persons, provided that if any such Lien
arises from the nonpayment of such claims or demand when due, such claims or
demands do not exceed $100,000 in the aggregate;

(e) Liens constituting encumbrances in the nature of reservations, exceptions,
encroachments, easements, rights of way, covenants running with the land, and
other similar title exceptions or encumbrances affecting any Real Estate;
provided that they do not in the aggregate materially detract from the value of
the Real Estate or materially interfere with its use in the ordinary conduct of
the Borrower’s business; and

(f) Liens arising from judgments and attachments in connection with court
proceedings provided that the attachment or enforcement of such Liens would not
result in an Event of Default hereunder and such Liens are being contested in
good faith by appropriate proceedings, adequate reserves have been set aside and
no material Property is subject to a material risk of loss or forfeiture and the
claims in respect of such Liens are fully covered by insurance (subject to
ordinary and customary deductibles) and a stay of execution pending appeal or
proceeding for review is in effect.

 

23



--------------------------------------------------------------------------------

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA) or
maintained for employees of the Borrower or ERISA Affiliate or to which the
Borrower or ERISA Affiliate is required to make contributions on behalf of its
employees.

“Prime Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Bank as its “prime
rate,” and (c) the LIBOR Rate for an Interest Period of one month, plus 1.00%,
without giving effect to any minimum floor rate specified in the definition of
LIBOR Rate in each case as such rate is set and determined as of the first
Business Day of the applicable calendar month. The “prime rate” is a rate set by
Bank based upon various factors including Bank’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.

“Property” means any interest in any kind of property or asset, whether personal
or real property, or mixed, or tangible, or intangible.

“Pro Rata Share” means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Commitment
and the denominator of which is the sum of the amounts of all of the Lenders’
Commitments, or if no Commitments are outstanding, a fraction (expressed as a
percentage), the numerator of which is the amount of Obligations owed to such
Lender and the denominator of which is the aggregate amount of the Obligations
owed to the Lenders, in each case giving effect to a Lender’s participation in
Non-Ratable Loans and Protective Advances.

“Proprietary Rights” means all of the Borrower’s now owned and hereafter arising
or acquired: licenses, franchises, permits, patents, patent rights, copyrights,
works which are the subject matter of copyrights, trademarks, service marks,
trade names, trade styles, patent, trademark and service mark applications, and
all licenses and rights related to any of the foregoing, and all other rights
under any of the foregoing, all extensions, renewals, reissues, divisions,
continuations, and continuations-in-part of any of the foregoing, and all rights
to sue for past, present and future infringement of any of the foregoing.

“Protective Advances” has the meaning specified in Section 2.2(i)(i).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Real Estate” means all of the Borrower’s now or hereafter owned or leased
estates in real property, including, without limitation, all fees, leaseholds
and future interests, together with all of the Borrower’s now or hereafter owned
or leased interests in the improvements thereon, the fixtures attached thereto
and the easements appurtenant thereto.

 

24



--------------------------------------------------------------------------------

“Regulatory Event” means either: (a) a “Level One Regulatory Event”, which shall
mean the formal commencement by written notice by any Governmental Authority of
any legal action, inquiry, investigation or proceeding against any of the
Borrowers denying its authority to originate, hold, own, service, collect or
enforce any Contract, which inquiry, investigation, legal action or proceeding
is not released or terminated within 180 calendar days of commencement thereof;
or (b) a “Level Two Regulatory Event”, which shall mean the issuance or entering
by any Governmental Authority of any stay, cease and desist order, injunction,
temporary restraining order, or other judicial or non-judicial sanction (other
than the imposition of a monetary fine), against any of the Borrowers or any of
their Subsidiaries for material violations of Applicable Law regarding the
originating, holding, pledging, collecting, servicing or enforcing of any
Contracts which is reasonably likely to have a material adverse effect on the
business or condition (financial or otherwise) of the Borrowers taken as a
whole; provided, that, in each case, upon the resolution of any such action or
proceeding, such Regulatory Event shall cease to exist. For the avoidance of
doubt, the issuance of a civil investigative demand, subpoena or any formal or
informal request for information or documents shall not, on its own, constitute
a Regulatory Event

“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Real Estate or other property.

“Reportable Event” means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

“Repossession Percent” means the percent, calculated as of the first day of each
month, equal to (a) the repossession value of all Vehicles which the Borrower
has repossessed and which, as of the last day of the preceding month, was
reflected as an asset on the Borrower’s books divided by (b) the Net Balance
owing under all Vehicle Contracts (excluding Vehicle Contracts charged-off)
outstanding as of the last day of each of the previous twelve (12) months
divided by twelve. For example, if 10 Vehicles having a total repossession value
of $50,000 had at any time been repossessed by Borrower and were reflected as
assets on the books of Borrower at the end of a month and for the preceding 12
months the Net Balance was $1,000,000 for four (4) months, $1,500,000 for four
(4) months and $2,000,000 for four (4) months, the Repossession Percent would be
3 1/3% ($50,000/$1,500,000).

“Required Lenders” means at any time (a) Lenders whose Pro Rata Shares aggregate
more than fifty percent (50%) as such percentage is determined under the
definition of Pro Rata Share set forth herein, or (b) in the event there are
only two (2) Lenders under this Agreement, either Lender or (c) in the event
Bank’s Pro Rata Share exceeds 50%, any two Lenders.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

 

25



--------------------------------------------------------------------------------

“Reserve Percentage” means the reserve percentage (expressed as a decimal,
rounded up to the nearest 1/8th of 1%) applicable to member banks under
regulations issued from time to time by the Board of Governors for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”).

“Responsible Officer” means the chief executive officer or the president of the
Borrower, or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants and the
preparation of the Borrowing Base Certificate, the chief financial officer or
the treasurer of the Borrower, or any other officer having substantially the
same authority and responsibility.

“Restricted Investment” means, as to the Borrower, any acquisition of property
by the Borrower in exchange for cash or other property, whether in the form of
an acquisition of stock, debt, or other indebtedness or obligation, or the
purchase or acquisition of any other property, or a loan, advance, capital
contribution, or subscription, except the following: (a) acquisitions of
Equipment to be used in the business of the Borrower so long as the acquisition
costs thereof constitute Capital Expenditures permitted hereunder;
(b) acquisitions of Inventory in the ordinary course of business of the
Borrower; (c) acquisitions of current assets acquired in the ordinary course of
business of the Borrower; (d) direct obligations of the United States of
America, or any agency thereof, or obligations guaranteed by the United States
of America, provided that such obligations mature within one year from the date
of acquisition thereof; (e) acquisitions of certificates of deposit maturing
within one year from the date of acquisition, bankers’ acceptances, Eurodollar
bank deposits, or overnight bank deposits, in each case issued by, created by,
or with a bank or trust company organized under the laws of the United States of
America or any state thereof having capital and surplus aggregating at least
$100,000,000; (f) acquisitions of commercial paper given a rating of “A2” or
better by Standard & Poor’s Corporation or “P2” or better by Moody’s Investors
Service, Inc. and maturing not more than 90 days from the date of creation
thereof; and (g) Hedge Agreements.

“Revolving Loans” has the meaning specified in Section 2.2 and includes each
Protective Advance, Overadvance Loan and Non-Ratable Loan.

“Sales Finance Contracts” mean Contracts which are purchased from Dealers and
which arise from a consumer purchasing consumer goods (other than a Vehicle)
from Dealers.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
a country that is subject to a sanctions program identified on the list
maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

 

26



--------------------------------------------------------------------------------

“Scheduled Unavailability Date” has the meaning specified in Section 5.5(b)(ii).

“Security Documents” means all security agreements, chattel mortgages, deeds of
trust, mortgages, or other security instruments, guaranties, sureties, and
agreements of every type and nature (including certificates of title) securing
the obligations of Contract Debtors under Contracts.

“Settlement” and “Settlement Date” have the meanings specified in
Section 2.2(j)(i).

“Solvent” means when used with respect to any Person that at the time of
determination:

(a) the assets of such Person, at a fair valuation, are in excess of the total
amount of its debts (including contingent liabilities); and

(b) the present fair saleable value of its assets is greater than its probable
liability on its existing debts as such debts become absolute and matured; and

(c) it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and

(d) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Stated Termination Date” means March 31, 2019.

“Subordinated Debt” means all debt of the Borrower which is subordinated to the
Obligations pursuant to a written subordination agreement the terms of which are
satisfactory to the Agent in its sole and absolute discretion.

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than fifty percent (50%) of the voting stock or other equity interests (in the
case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of the Borrower.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

27



--------------------------------------------------------------------------------

“Termination Date” means the earliest to occur of (i) the Stated Termination
Date, (ii) the date the total facility is terminated either by the Borrower
pursuant to Section 4.2 or by the Majority Lenders pursuant to Section 11.2, and
(iii) the date this Agreement is otherwise terminated for any reason whatsoever
pursuant to the terms of this Agreement.

“Triggering Event” has the meaning specified in Section 6.9(b).

“UCC” means the Uniform Commercial Code (or any successor statute), as in effect
from time to time, of the State of New York or of any other state the laws of
which are required as a result thereof to be applied in connection with the
issue of perfection of security interests.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

“Uninsured Contracts” means Vehicle Contracts which would constitute Eligible
Vehicle Contracts except that the Vehicle securing repayment of the Contract is
not insured against loss.

“Unused Line Fee” has the meaning specified in Section 3.5.

“Vehicle” means any new or used, two-axeled, automobile or light-duty truck,
together with all equipment sold or financed in connection therewith.

“Vehicle Contract” means a Contract (including Uninsured Contracts) which is a
motor vehicle retail installment contract arising from the purchase of a
Vehicle.

“Write-Down and Conversion Powers” means the write-down and conversion powers of
the applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member County, which powers are described in
the EU Bail-In Legislation Schedule.

1.3 Accounting Terms. (a) Generally. Any accounting term used in this Agreement
shall have, unless otherwise specifically provided herein, the meaning
customarily given in accordance with GAAP, as in effect from time to time, and
all financial data (including financial ratios and other financial computations)
required to be submitted pursuant to this Agreement shall be prepared and
computed, unless otherwise specifically provided herein, in accordance with
GAAP, as in effect from time to time, applied on a consistent basis in a manner
consistent with that used in preparing the Financial Statements as of March 31,
2009, except as otherwise specifically prescribed herein. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
FASB ASC 825 to value any Debt or other liabilities of the Borrower at “fair
value”, as defined therein.

 

28



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Agent financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

1.4 Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

(b) The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
Subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

(c) (i) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

(ii) The term “including” is not limiting and means “including without
limitation.”

(iii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

(d) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

(e) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(f) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(g) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agent, the Borrower and the other
parties, and are the products of all parties. Accordingly, they shall not be
construed against the Lenders or the Agent merely because of the Agent’s or
Lenders’ involvement in their preparation.

 

29



--------------------------------------------------------------------------------

ARTICLE 2

LOANS

2.1 Total Facility. Subject to all of the terms and conditions of this
Agreement, the Lenders severally agree to make available a total credit facility
of up to the Maximum Revolver Amount for the Borrower’s use from time to time
during the term of this Agreement. The total credit facility shall be composed
of a revolving line of credit consisting of Revolving Loans in an aggregate
amount not to exceed the Borrowing Base.

2.2 Revolving Loans. (a) Amounts. Subject to the satisfaction of the conditions
precedent set forth in Article 10, each Lender severally, but not jointly,
agrees, upon the Borrower’s request from time to time on any Business Day during
the period from the Closing Date to the Termination Date, to make revolving
loans (the “Revolving Loans”) to the Borrower in amounts not to exceed (except
for the Bank with respect to Non-Ratable Loans and except for the Agent with
respect to Protective Advances) such Lender’s Pro Rata Share of the Borrowing
Base. If the Aggregate Revolver Outstandings exceed the Borrowing Base, the
Lenders may refuse to make or otherwise restrict the making of Revolving Loans
as the Lenders determine until such excess has been eliminated, subject to the
Agent’s authority, in its sole discretion, to make Protective Advances pursuant
to the terms of Section 2.2(i)(i).

(b) Procedure for Borrowing. (1) Each Borrowing shall be made upon the
Borrower’s irrevocable written notice delivered to the Agent in the form of a
notice of borrowing (“Notice of Borrowing”) together with a Borrowing Base
Certificate reflecting sufficient Availability, which must be received by the
Agent prior to 12:00 noon (New York time) (i) three Business Days prior to the
requested Funding Date, in the case of LIBOR Rate Loans and (ii) no later than
12:00 noon (New York time) on the requested Funding Date, in the case of Base
Rate Loans, specifying:

(A) the amount of the Borrowing which in the case of a LIBOR Rate Loan may not
be less than $1,000,000;

(B) the requested Funding Date, which shall be a Business Day;

(C) whether the Revolving Loans requested are to be Base Rate Revolving Loans or
LIBOR Revolving Loans (and if not specified, it shall be deemed a request for a
Base Rate Revolving Loan); and

(D) the duration of the Interest Period if the requested Revolving Loans are to
be LIBOR Revolving Loans. If the Notice of Borrowing fails to specify the
duration of the Interest Period for any Borrowing comprised of LIBOR Rate Loans,
such Interest Period shall be one month;

provided, however, that with respect to the Borrowing to be made on the Closing
Date, such Borrowings will consist of Base Rate Revolving Loans only.

 

30



--------------------------------------------------------------------------------

(2) With respect to any request for Base Rate Revolving Loans, in lieu of
delivering the above-described Notice of Borrowing the Borrower may give the
Agent telephonic notice of such request by the required time, with such
telephonic notice to be confirmed in writing within 24 hours of the giving of
such notice but the Agent at all times shall be entitled to rely on such
telephonic notice in making such Revolving Loans, regardless of whether any such
confirmation is received by Agent.

(3) The Borrower shall have no right to request a LIBOR Rate Loan while a
Default or Event of Default has occurred and is continuing.

(c) Reliance upon Authority. The Borrower shall deliver to the Agent, prior to
the Closing Date, a writing setting forth the account of the Borrower to which
the Agent is authorized to transfer the proceeds of the Revolving Loans
requested pursuant to this Section 2.2. which account shall be reasonably
satisfactory to the Agent. The Agent shall be entitled to rely conclusively on
any person’s request for Revolving Loans on behalf of the Borrower, the proceeds
of which are to be transferred to the account specified by the Borrower pursuant
to the immediately preceding sentence, until the Agent receives written notice
from the Borrower that the proceeds of the Revolving Loans are to be sent to a
different account. The Agent shall have no duty to verify the identity of any
individual representing himself or herself as a person authorized by the
Borrower to make such requests on its behalf.

(d) No Liability. The Agent shall not incur any liability to the Borrower as a
result of acting upon any notice referred to in Sections 2.2(b) and (c), which
notice the Agent believes in good faith to have been given by an officer or
other person duly authorized by the Borrower to request Revolving Loans on its
behalf or for otherwise acting in good faith under this Section 2.2, and the
crediting of Revolving Loans to the Borrower’s deposit account, as the Borrower
shall direct, shall conclusively establish the obligation of the Borrower to
repay such Revolving Loans as provided herein.

(e) Notice Irrevocable. Any Notice of Borrowing (or telephonic notice in lieu
thereof) made pursuant to Section 2.2(b) shall be irrevocable and the Borrower
shall be bound to borrow the funds requested therein in accordance therewith.

(f) Agent’s Election. Promptly after receipt of a Notice of Borrowing (or
telephonic notice in lieu thereof) pursuant to Section 2.2(b), the Agent shall
elect, in its discretion, (i) to have the terms of Section 2.2(g) apply to such
requested Borrowing, or (ii) to request the Bank to make a Non-Ratable Loan
pursuant to the terms of Section 2.2(h) in the amount of the requested
Borrowing; provided, however, that if the Bank declines in its sole discretion
to make a Non-Ratable Loan pursuant to Section 2.2(h), the Agent shall elect to
have the terms of Section 2.2(g) apply to such requested Borrowing.

(g) Making of Revolving Loans. (i) In the event that the Agent shall elect to
have the terms of this Section 2.2(g) apply to a requested Borrowing as
described in Section 2.2(f), then promptly after receipt of a Notice of
Borrowing or telephonic notice pursuant to Section 2.2(b), the Agent shall
notify the Lenders by telecopy, telephone or other similar form of transmission,
of the requested Borrowing. Each Lender shall make the amount of such Lender’s
Pro Rata Share of the requested Borrowing available to the Agent in immediately
available funds, to such account of the Agent as the Agent may designate, not
later than 2:00 p.m. (New York time) on the Funding Date applicable thereto.
After the Agent’s receipt of the proceeds of such

 

31



--------------------------------------------------------------------------------

Revolving Loans, the Agent shall make the proceeds of such Revolving Loans
available to the Borrower on the applicable Funding Date by transferring same
day funds equal to the proceeds of such Revolving Loans received by the Agent to
the account of the Borrower, designated in writing by the Borrower and
acceptable to the Agent; provided, however, that the amount of Revolving Loans
so made on any date shall in no event exceed the Availability on such date.

(ii) Unless the Agent receives notice from a Lender on or prior to the Closing
Date or, with respect to any Borrowing after the Closing Date, at least one
Business Day prior to the date of such Borrowing, that such Lender will not make
available as and when required hereunder to the Agent for the account of the
Borrower the amount of that Lender’s Pro Rata Share of the Borrowing, the Agent
may assume that each Lender has made such amount available to the Agent in
immediately available funds on the Funding Date and the Agent may (but shall not
be so required), in reliance upon such assumption, make available to the
Borrower on such date a corresponding amount. If and to the extent any Lender
shall not have made its full amount available to the Agent in immediately
available funds and the Agent in such circumstances has made available to the
Borrower such amount, that Lender shall on the Business Day following such
Funding Date make such amount available to the Agent, together with interest at
the Federal Funds Rate for each day during such period. A notice by the Agent
submitted to any Lender with respect to amounts owing under this subsection
shall be conclusive, absent manifest error. If such amount is so made available,
such payment to the Agent shall constitute such Lender’s Revolving Loan for all
purposes of this Agreement. If such amount is not made available to the Agent on
the Business Day following the Funding Date, the Agent will notify the Borrower
of such failure to fund and, upon demand by the Agent, the Borrower shall pay
such amount to the Agent for the Agent’s account, together with interest thereon
for each day elapsed since the date of such Borrowing, at a rate per annum equal
to the Interest Rate applicable at the time to the Revolving Loans comprising
such Borrowing. The failure of any Lender to make any Revolving Loan on any
Funding Date (and if such failure is not cured within one Business Day, such
Lender becoming a Defaulting Lender hereunder) shall not relieve any other
Lender of any obligation hereunder to make a Revolving Loan on such Funding
Date, but no Lender shall be responsible for the failure of any other Lender to
make the Revolving Loan to be made by such other Lender on any Funding Date.

(iii) The Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrower to the Agent for the Defaulting Lender’s benefit; nor
shall a Defaulting Lender be entitled to the sharing of any payments hereunder.
Amounts payable to a Defaulting Lender shall instead be paid to or retained by
the Agent. The Agent may hold and, in its discretion, re-lend to Borrower the
amount of all such payments received or retained by it for the account of such
Defaulting Lender. In no event shall Defaulting Lender be entitled to interest
on any amounts held by Agent pursuant to this Section. Any amounts so re-lent to
the Borrower shall bear interest at the rate applicable to Base Rate Revolving
Loans and for all other purposes of this Agreement shall be treated as if they
were Revolving Loans; provided, however, that for purposes of voting or
consenting to matters with respect to the Loan Documents and determining Pro
Rata Shares, the Lenders and the Agent agree (which agreement is solely among
them, and not for the benefit of or enforceable by the Borrower) that, solely
for purposes of determining a Defaulting Lender’s right to vote on matters
relating to the Loan Documents and to share in payments, fees and Collateral
proceeds thereunder, a Defaulting Lender shall not be deemed to be a “Lender”
until all its defaulted obligations have been cured. Until a Defaulting Lender
cures its failure to fund its

 

32



--------------------------------------------------------------------------------

Pro Rata Share of any Borrowing (A) such Defaulting Lender shall not be entitled
to any portion of the Unused Line Fee and (B) the Unused Line Fee shall accrue
in favor of the Lenders which have funded their respective Pro Rata Shares of
such requested Borrowing and shall be allocated among such performing Lenders
ratably based upon their relative Commitments. This Section shall remain
effective with respect to such Lender until such time as the Defaulting Lender
shall no longer be in default of any of its obligations under this Agreement.
The terms of this Section shall not be construed to increase or otherwise affect
the Commitment of any Lender, or relieve or excuse the performance by the
Borrower of its duties and obligations hereunder.

(h) Making of Non-Ratable Loans. (i) In the event the Agent shall elect, with
the consent of the Bank, to have the terms of this Section 2.2(h) apply to a
requested Borrowing as described in Section 2.2(f), the Bank shall make a
Revolving Loan in the amount of such Borrowing (any such Revolving Loan made
solely by the Bank pursuant to this Section 2.2(h) being referred to as a
“Non-Ratable Loan” and such Revolving Loans being referred to collectively as
“Non-Ratable Loans”) available to the Borrower on the Funding Date applicable
thereto by transferring same day funds to an account of the Borrower, designated
in writing by the Borrower and acceptable to the Agent. Each Non-Ratable Loan
shall be subject to all the terms and conditions applicable to other Revolving
Loans except that all payments thereon shall be payable to the Bank solely for
its own account (and for the account of the holder of any participation interest
with respect to such Revolving Loan). The Agent shall not request the Bank to
make any Non-Ratable Loan if (A) the Agent shall have received written notice
from any Lender that one or more of the applicable conditions precedent set
forth in Article 10 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (B) the requested Borrowing would exceed the
Availability on such Funding Date. The Agent shall not otherwise be required to
determine whether the applicable conditions precedent set forth in Article 10
have been satisfied or the requested Borrowing would exceed the Availability on
the Funding Date applicable thereto prior to making, in its sole discretion, any
Non-Ratable Loan.

(ii) The Non-Ratable Loans shall be secured by the Agent’s Liens in and to the
Collateral, shall constitute Revolving Loans and Obligations hereunder, and
shall bear interest at the rate applicable to the Revolving Loans from time to
time.

(i) Advances. (i) Protective Advances. Subject to the limitations set forth in
the provisos contained in this Section 2.2(i)(i), the Agent is hereby authorized
by the Borrower and the Lenders, from time to time in the Agent’s sole
discretion, (A) after the occurrence of a Default or an Event of Default, or
(B) at any time that any of the other applicable conditions precedent set forth
in Article 10 have not been satisfied, to make Base Rate Revolving Loans to the
Borrower on behalf of the Lenders which the Agent, in its reasonable business
judgment, deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, (2) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (3) to
pay any other amount chargeable to the Borrower pursuant to the terms of this
Agreement, including costs, fees and expenses as described in Section 15.7 (any
of the advances described in this Section 2.2(i)(i) being hereinafter referred
to as “Protective Advances”); provided, that any two (2) Lenders may at any time
revoke the Agent’s authorization contained in this Section 2.2(i)(i) to make
Protective Advances, any such revocation to be in writing and to become
effective prospectively upon the Agent’s receipt thereof; provided further that
(i) if the Pro Rata Share of the Lenders revoking such authorization does not
exceed 50%, such revocation shall

 

33



--------------------------------------------------------------------------------

become effective 90 days after Agent’s receipt thereof or (ii) if the Default or
Event of Default would require consent of all Lenders to waive or amend, such
authorization may be revoked by any Lender effective 90 days after Agent’s
receipt thereof. Any Protective Advances made by Agent pursuant to this
Section 2.2(i)(i) shall not exceed an aggregate principal amount at any one time
outstanding of $4,000,000.00 and further shall not exceed the Borrowing Base by
more than five percent (5%) and the Maximum Revolver Amount. The Protective
Advances shall be repayable on demand and secured by the Agent’s Liens in and to
the Collateral, shall constitute Revolving Loans and Obligations hereunder, and
shall bear interest at the rate applicable to Base Rate Revolving Loans from
time to time. The Agent shall notify each Lender in writing of each such
Protective Advance.

(ii) Overadvances. If the aggregate Revolving Loans exceed the Borrowing Base
(“Overadvance”) or the Maximum Revolver Amount at any time, the excess amount
shall be payable by the Borrower on demand by Agent, but all such Revolving
Loans shall nevertheless constitute Obligations secured by the Collateral and
entitled to all benefits of the Loan Documents. Unless its authority has been
revoked in writing by Required Lenders, Agent may require Lenders to honor
requests for Overadvance Loans and to forbear from requiring the Borrower to
cure an Overadvance, (A) when no other Event of Default is known to Agent, as
long as (1) the Overadvance does not continue for more than 90 consecutive days
(and no Overadvance may exist for at least five consecutive days thereafter
before further Overadvance Loans are required), and (2) the Overadvance,
including any Protective Advances that are Overadvance Loans, is not known by
Agent to exceed five percent (5%) of the Borrowing Base; and (B) regardless of
whether an Event of Default exists, if Agent discovers an Overadvance not
previously known by it to exist, as long as from the date of such discovery the
Overadvance (1) is not increased by more than $4,000,000.00, and (2) does not
continue for more than 90 consecutive days. In no event shall Overadvance Loans
be required that would cause the outstanding Revolving Loans to exceed the
Maximum Revolver Amount. Any funding of an Overadvance Loan or sufferance of an
Overadvance shall not constitute a waiver by Agent or Lenders of the Event of
Default caused thereby. In no event shall the Borrower be deemed a beneficiary
of this Section nor authorized to enforce any of its terms.

(j) Settlement. It is agreed that each Lender’s funded portion of the Revolving
Loans is intended by the Lenders to be equal at all times to such Lender’s Pro
Rata Share of the outstanding Revolving Loans. Notwithstanding such agreement,
the Agent, the Bank, and the other Lenders agree (which agreement shall not be
for the benefit of or enforceable by the Borrower) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among them as to the Revolving Loans, the Non-Ratable Loans and the Protective
Advances shall take place on a periodic basis in accordance with the following
provisions:

(i) The Agent shall request settlement (“Settlement”) with the Lenders on at
least a weekly basis, or on a more frequent basis if so determined by the Agent,
(A) on behalf of the Bank, with respect to each outstanding Non-Ratable Loan,
(B) for itself, with respect to each Protective Advance, and (C) with respect to
collections received, in each case, by notifying the Lenders of such requested
Settlement by telecopy, telephone or other similar form of transmission, of such
requested Settlement, no later than 12:00 noon (New York time) on the date of
such requested Settlement (the “Settlement Date”). Each Lender (other than the
Bank, in the case of

 

34



--------------------------------------------------------------------------------

Non-Ratable Loans and the Agent in the case of Protective Advances) shall make
the amount of such Lender’s Pro Rata Share of the outstanding principal amount
of the Non-Ratable Loans and Protective Advances with respect to which
Settlement is requested available to the Agent, to such account of the Agent as
the Agent may designate, not later than 3:00 p.m. (New York time), on the
Settlement Date applicable thereto, which may occur before or after the
occurrence or during the continuation of a Default or an Event of Default and
whether or not the applicable conditions precedent set forth in Article 10 have
then been satisfied. Such amounts made available to the Agent shall be applied
against the amounts of the applicable Non-Ratable Loan or Protective Advance
and, together with the portion of such Non-Ratable Loan or Protective Advance
representing the Bank’s Pro Rata Share thereof, shall constitute Revolving Loans
of such Lenders. If any such amount is not made available to the Agent by any
Lender on the Settlement Date applicable thereto, the Agent shall (A) on behalf
of the Bank, with respect to each outstanding Non-Ratable Loan, and (B) for
itself, with respect to each Protective Advance be entitled to recover such
amount on demand from such Lender together with interest thereon at the Federal
Funds Rate for the first three (3) days from and after the Settlement Date and
thereafter at the Interest Rate then applicable to the Revolving Loans.

(ii) Notwithstanding the foregoing, not more than one (1) Business Day after
demand is made by the Agent (whether before or after the occurrence of a Default
or an Event of Default and regardless of whether the Agent has requested a
Settlement with respect to a Non-Ratable Loan or Protective Advance), each other
Lender (A) shall irrevocably and unconditionally purchase and receive from the
Bank or the Agent, as applicable, without recourse or warranty, an undivided
interest and participation in such Non-Ratable Loan or Protective Advance equal
to such Lender’s Pro Rata Share of such Non-Ratable Loan or Protective Advance
and (B) if Settlement has not previously occurred with respect to such
Non-Ratable Loans or Protective Advances, upon demand by Bank or Agent, as
applicable, shall pay to Bank or Agent, as applicable, as the purchase price of
such participation an amount equal to one-hundred percent (100%) of such
Lender’s Pro Rata Share of such Non-Ratable Loans or Protective Advances. If
such amount is not in fact made available to the Agent by any Lender, the Agent
shall be entitled to recover such amount on demand from such Lender together
with interest thereon at the Federal Funds Rate for the first three (3) days
from and after such demand and thereafter at the Interest Rate then applicable
to Base Rate Revolving Loans.

(iii) From and after the date, if any, on which any Lender purchases an
undivided interest and participation in any Non-Ratable Loan or Protective
Advance pursuant to clause (ii) preceding, the Agent shall promptly distribute
to such Lender, such Lender’s Pro Rata Share of all payments of principal and
interest and all proceeds of Collateral received by the Agent in respect of such
Non-Ratable Loan or Protective Advance.

(iv) Between Settlement Dates, the Agent, to the extent no Protective Advances
are outstanding, may pay over to the Bank any payments received by the Agent,
which in accordance with the terms of this Agreement would be applied to the
reduction of the Revolving Loans, for application to the Bank’s Revolving Loans
including Non-Ratable Loans. If, as of any Settlement Date, collections received
since the then immediately preceding Settlement Date have been applied to the
Bank’s Revolving Loans (other than to Non-Ratable Loans or Protective Advances
in which such Lender has not yet funded its purchase of a participation pursuant
to Section 2.2(j)(ii) above), as provided for in the previous sentence, the Bank
shall pay to the Agent

 

35



--------------------------------------------------------------------------------

for the accounts of the Lenders, to be applied to the outstanding Revolving
Loans of such Lenders, an amount such that each Lender shall, upon receipt of
such amount, have, as of such Settlement Date, its Pro Rata Share of the
Revolving Loans. During the period between Settlement Dates, the Bank with
respect to Non-Ratable Loans, the Agent with respect to Protective Advances, and
each Lender with respect to the Revolving Loans other than Non-Ratable Loans and
Protective Advances, shall be entitled to interest at the applicable rate or
rates payable under this Agreement on the actual average daily amount of funds
employed by the Bank, the Agent and the other Lenders.

(k) Notation. The Agent shall record on its books the principal amount of the
Revolving Loans owing to each Lender, including the Non-Ratable Loans owing to
the Bank, and the Protective Advances owing to the Agent, from time to time. In
addition, each Lender is authorized, at such Lender’s option, to note the date
and amount of each payment or prepayment of principal of such Lender’s Revolving
Loans in its books and records, including computer records, such books and
records constituting presumptive evidence, absent manifest error, of the
accuracy of the information contained therein.

(l) Lenders’ Failure to Perform. All Revolving Loans (other than Non-Ratable
Loans and Protective Advances) shall be made by the Lenders simultaneously and
in accordance with their Pro Rata Shares. It is understood that (i) no Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make any Revolving Loans hereunder, nor shall any Commitment of
any Lender be increased or decreased as a result of any failure by any other
Lender to perform its obligation to make any Revolving Loans hereunder, (ii) no
failure by any Lender to perform its obligation to make any Revolving Loans
hereunder shall excuse any other Lender from its obligation to make any
Revolving Loans hereunder, and (iii) the obligations of each Lender hereunder
shall be several, not joint and several.

2.3 Existing Indebtedness. Borrower acknowledges and confirms that, as of the
Closing Date, it is indebted to the Existing Lenders without defense, set-off or
counter-claim under the Existing Credit Agreement. This Agreement amends and
restates the Existing Credit Agreement and the Borrower’s indebtedness under the
Existing Credit Agreement shall be deemed to constitute a Loan hereunder. The
execution and delivery of this Agreement and the other Loan Documents, however,
does not evidence or represent a refinancing, repayment, accord and/or
satisfaction or novation of the Borrower’s indebtedness under the Existing
Credit Agreement. All of the Lenders’ obligations to Borrowers with respect to
Loans to be made concurrently herewith or hereafter are set forth in this
Agreement. All liens and security interests previously granted to the Existing
Lenders pursuant to the Existing Credit Agent are acknowledged and reconfirmed
and remain in full force and effect and are not intended to be released,
replaced or impaired.

2.4 Bank Products. The Borrower may request and (a) with respect to Cash
Management Services, the Bank or any Affiliate of the Bank may, in its sole and
absolute discretion, arrange for the Borrower to obtain from the Bank or the
Bank’s Affiliate Cash Management Services and (b) with respect to Hedge
Agreements, any Lender or any Affiliate of any Lender may, with the prior
written consent of the Agent (which consent shall not be unreasonably withheld),
arrange for the Borrower to obtain from such Lender or such Lender’s Affiliate
Hedge Agreements, although the Borrower is not required to do so in either case.
To the extent Bank Products are provided by an Affiliate of the Bank or of a
Lender, the Borrower agrees

 

36



--------------------------------------------------------------------------------

to indemnify and hold the Bank and the other Lenders harmless from any and all
costs and obligations now or hereafter incurred by the Bank or any of the other
Lenders which arise from the indemnity given by the Bank or such Lender to its
Affiliates related to such Bank Products; provided, however, nothing contained
herein is intended to limit the Borrower’s rights, with respect to the Bank, the
other Lenders or their Affiliates, if any, which arise as a result of the
execution of documents by and between the Borrower and the Bank or any other
Lender which relate to Bank Products. The agreement contained in this Section
shall survive termination of this Agreement. The Borrower acknowledges and
agrees that the obtaining of (a) Cash Management Services from the Bank or the
Bank’s Affiliates and (b) Hedge Agreements from any Lender or any Lender’s
Affiliates (i) is in the sole and absolute discretion of the Bank or the Bank’s
Affiliates or the Lender or the Lender’s Affiliates, respectively, and (ii) is
subject to all rules and regulations of the Bank or the Bank’s Affiliates or the
Lender or the Lender’s Affiliates, respectively.

ARTICLE 3

INTEREST AND FEES

3.1 Interest.

(a) Interest Rates. All outstanding Obligations shall bear interest on the
unpaid principal amount thereof (including, to the extent permitted by law, on
interest thereon not paid when due) from the date made until paid in full in
cash at a rate determined by reference to the Base Rate or the LIBOR Rate and
Sections 3.1(a)(i) or (ii), as applicable, but not to exceed the Maximum Rate
described in Section 3.3. Subject to the provisions of Section 3.2, any of the
Loans may be converted into, or continued as, Base Rate Loans or LIBOR Rate
Loans in the manner provided in Section 3.2. If at any time Loans are
outstanding with respect to which notice has not been delivered to the Agent in
accordance with the terms of this Agreement specifying the basis for determining
the interest rate applicable thereto, then those Loans shall be Base Rate Loans
and shall bear interest at a rate determined by reference to the Base Rate until
notice to the contrary has been given to the Agent in accordance with this
Agreement and such notice has become effective. Except as otherwise provided
herein, the outstanding Obligations shall bear interest as follows:

(i) For all Base Rate Revolving Loans and other Obligations (other than LIBOR
Revolving Rate Loans) at a fluctuating per annum rate equal to the Base Rate
plus the Applicable Margin; and

(ii) For all LIBOR Revolving Loans at a per annum rate equal to the LIBOR Rate
plus the Applicable Margin.

Each change in the Base Rate shall be reflected in the interest rate described
in clauses (i) and (ii) above as of the effective date of such change. All
interest charges shall be computed on the basis of a year of 360 days and actual
days elapsed (which results in more interest being paid than if computed on the
basis of a 365-day year). Interest accrued on all Loans will be payable in
arrears on (A) the first day of each month hereafter, (B) on any date of
prepayment, with respect to the principal amount of Loans being prepaid, and
(C) on the Termination Date. Borrower hereby authorizes Agent, without further
order or authorization of Borrower, to charge all interest payable hereunder to
the Borrower’s Loan Account as Revolving Loans as described in Section 4.4 with
interest to accrue thereon at the Interest Rate described in Section 3.1(a)(ii).

 

37



--------------------------------------------------------------------------------

(b) Default Rate. If any Default or Event of Default occurs and is continuing
and the Agent or the Majority Lenders in their discretion so elect, then, while
any such Default or Event of Default is continuing, all of the Obligations shall
bear interest at the Default Rate applicable thereto.

3.2 Continuation and Conversion Elections. (a) The Borrower may, upon
irrevocable written notice to the Agent in accordance with Section 3.2(b):

(i) elect, as of any Business Day, in the case of Base Rate Loans to convert any
such Loans (or any part thereof in an amount not less than $5,000,000, or that
is in an integral multiple of $1,000,000 in excess thereof) into LIBOR Rate
Loans; or

(ii) elect, as of the last day of the applicable Interest Period, to continue
any LIBOR Rate Loans having Interest Periods expiring on such day (or any part
thereof in an amount not less than $1,000,000, or that is in an integral
multiple of $1,000,000 in excess thereof);

provided, that if at any time the aggregate amount of LIBOR Rate Loans in
respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $1,000,000, such LIBOR Rate Loans shall
automatically convert into Base Rate Loans, and on and after such date the right
of the Borrower to continue such Loans as, and convert such Loans into, LIBOR
Rate Loans, as the case may be, shall terminate, and provided further that if
the notice shall fail to specify the duration of the Interest Period, such
Interest Period shall be one month.

(b) The Borrower shall deliver a notice of conversion/continuation (“Notice of
Continuation/Conversion”) to be received by the Agent not later than 12:00 noon
(New York time) at least three (3) Business Days in advance of the
Continuation/Conversion Date, if the Loans are to be converted into or continued
as LIBOR Rate Loans and specifying:

(i) the proposed Continuation/Conversion Date;

(ii) the aggregate amount of Loans to be converted or renewed;

(iii) the type of Loans resulting from the proposed conversion or continuation;
and

(iv) the duration of the requested Interest Period.

(c) If upon the expiration of any Interest Period applicable to LIBOR Rate
Loans, the Borrower has failed to select timely a new Interest Period to be
applicable to LIBOR Rate Loans or if any Default or Event of Default then
exists, the Borrower shall be deemed to have elected to convert such LIBOR Rate
Loans into Base Rate Loans effective as of the expiration date of such Interest
Period.

 

38



--------------------------------------------------------------------------------

(d) The Agent will promptly notify each Lender of its receipt of a Notice of
Conversion/Continuation. All conversions and continuations shall be made ratably
according to the respective outstanding principal amounts of the Loans with
respect to which the notice was given held by each Lender.

(e) During the existence of a Default or Event of Default, the Borrower may not
elect to have a Loan converted into or continued as a LIBOR Rate Loan.

(f) After giving effect to any conversion or continuation of Loans, there may
not be more than four different Interest Periods in effect hereunder.

3.3 Maximum Interest Rate. In no event shall any interest rate provided for
hereunder exceed the maximum rate legally chargeable by any Lender under
applicable law for such Lender with respect to loans of the type provided for
hereunder (the “Maximum Rate”). If, in any month, any interest rate, absent such
limitation, would have exceeded the Maximum Rate, then the interest rate for
that month shall be the Maximum Rate, and, if in future months, that interest
rate would otherwise be less than the Maximum Rate, then that interest rate
shall remain at the Maximum Rate until such time as the amount of interest paid
hereunder equals the amount of interest which would have been paid if the same
had not been limited by the Maximum Rate. In the event that, upon payment in
full of the Obligations, the total amount of interest paid or accrued under the
terms of this Agreement is less than the total amount of interest which would,
but for this Section 3.3, have been paid or accrued if the interest rate
otherwise set forth in this Agreement had at all times been in effect, then the
Borrower shall, to the extent permitted by applicable law, pay the Agent, for
the account of the Lenders, an amount equal to the excess of (a) the lesser of
(i) the amount of interest which would have been charged if the Maximum Rate
had, at all times, been in effect or (ii) the amount of interest which would
have accrued had the interest rate otherwise set forth in this Agreement, at all
times, been in effect over (b) the amount of interest actually paid or accrued
under this Agreement. In the event that a court of competent jurisdiction
determines that the Agent and/or any Lender has received interest and other
charges hereunder in excess of the Maximum Rate, such excess shall be deemed
received on account of, and shall automatically be applied to reduce, the
Obligations other than interest, in the inverse order of maturity, and if there
are no Obligations outstanding, the Agent and/or such Lender shall refund to the
Borrower such excess.

3.4 Intentionally Deleted.

3.5 Unused Line Fee. Until the Loans have been paid in full and this Agreement
terminated, the Borrower agrees to pay, on the first day of each month and on
the Termination Date, to the Agent, for the account of the Lenders, in
accordance with their respective Pro Rata Shares, an unused line fee (the
“Unused Line Fee”) equal to one-half of one percent (1/2%) per annum times the
amount by which the Maximum Revolver Amount exceeded the sum of the average
daily outstanding amount of Revolving Loans during the immediately preceding
month or shorter period if calculated on the Termination Date. The Unused Line
Fee shall be computed on the basis of a 360-day year for the actual number of
days elapsed. All payments received by the Agent shall be deemed to be credited
to the Borrower’s Loan Account immediately upon receipt for purposes of
calculating the Unused Line Fee pursuant to this Section 3.5.

 

39



--------------------------------------------------------------------------------

3.6 Documentation Fee. The Borrower agrees to pay the Agent, for its sole
account, a documentation fee in an amount equal to the costs incurred by the
Agent in documenting changes to the Existing Credit Agreement.

3.7 Agency Fee. The Borrower agrees to pay the Agent, for its sole account, an
agency fee in the amount of $25,000 on the Closing Date and on each Anniversary
Date thereafter.

3.8 Audit Fees. The Borrower shall pay the Agent all costs incurred by the Agent
in connection with verifications, examinations, audits, and inspections of the
Borrower and the Collateral. Borrower hereby authorizes Agent, without further
order or authorization of Borrower to charge all audit fees payable hereunder to
the Borrower’s Loan Account as Revolving Loans as described in Section 4.4 with
interest to accrue therewith at the Interest Rate described in
Section 3.1(a)(ii).

ARTICLE 4

PAYMENTS AND PREPAYMENTS

4.1 Revolving Loans. The Borrower shall repay the outstanding principal balance
of the Revolving Loans, plus all accrued but unpaid interest thereon, on the
Termination Date. The Borrower may prepay Revolving Loans at any time, and
reborrow subject to the terms of this Agreement; provided, however, that with
respect to any LIBOR Revolving Loans prepaid by the Borrower prior to the
expiration date of the Interest Period applicable thereto, the Borrower shall
pay to the Agent for account of the Lenders the amounts described in
Section 5.4. In addition, and without limiting the generality of the foregoing,
upon demand the Borrower shall pay to the Agent, for account of the Lenders, the
amount, without duplication, by which the Aggregate Revolver Outstandings
exceeds the Borrowing Base. Notwithstanding anything herein to the contrary, if
an Overadvance exists, the Borrower shall, on the sooner of Agent’s demand or
the first Business Day after the Borrower has knowledge thereof, repay the
outstanding Revolving Loans in an amount sufficient to reduce the principal
balance of Revolving Loans to the Borrowing Base.

4.2 Termination of Facility. The Borrower may terminate this Agreement upon at
least thirty (30) Business Days’ notice to the Agent and the Lenders, upon
(a) the payment in full of all outstanding Revolving Loans, together with
accrued interest thereon, (b) the payment of the early termination fee set forth
in the next sentence, (c) the payment in full in cash of all other Obligations
together with accrued and unpaid interest thereon, and (d) with respect to any
LIBOR Rate Loans prepaid in connection with such termination prior to the
expiration date of the Interest Period applicable thereto, the payment of the
amounts described in Section 5.4. If this Agreement is terminated at any time
prior to the Stated Termination Date, whether pursuant to this Section or
pursuant to Section 11.2, the Borrower shall pay to the Agent, for the account
of the Lenders, an early termination fee equal to (i) one half of one percent
(0.5%) of the Maximum Revolver Amount if such termination occurs more than one
year prior to the Stated Termination Date, or (ii) one quarter of one percent
(0.25%) of the Maximum Revolver Amount if such termination occurs within the
year prior to the Stated Termination Date.

 

40



--------------------------------------------------------------------------------

4.3 Payments by the Borrower. (a) All payments to be made by the Borrower shall
be made without set-off, recoupment or counterclaim. Except as otherwise
expressly provided herein, all payments by the Borrower shall be made to the
Agent for the account of the Lenders , at the account designated by the Agent
and shall be made in Dollars and in immediately available funds, no later than
11:00 a.m. (New York time) on the date specified herein. Any payment received by
the Agent later than 11:00 a.m. (New York time) shall be deemed to have been
received on the following Business Day and any applicable interest or fee shall
continue to accrue.

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, whenever any payment is due on a day other than a Business Day, such
payment shall be due on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.

(c) Unless the Agent receives notice from the Borrower prior to the date on
which any payment is due to the Lenders that the Borrower will not make such
payment in full as and when required, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date in immediately available
funds and the Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent the Borrower has not made such
payment in full to the Agent, each Lender shall repay to the Agent on demand
such amount distributed to such Lender, together with interest thereon at the
Federal Funds Rate for each day from the date such amount is distributed to such
Lender until the date repaid.

4.4 Payments as Revolving Loans. All payments of principal, interest, fees,
premiums and other sums payable hereunder, including all reimbursement for
expenses pursuant to Section 15.7, may, at the option of the Agent, in its sole
discretion, subject only to the terms of this Section 4.4, be paid from the
proceeds of Revolving Loans made hereunder, whether made following a request by
the Borrower pursuant to Section 2.2 or a deemed request as provided in this
Section 4.4. The Borrower hereby irrevocably authorizes the Agent to charge the
Loan Account for the purpose of paying principal, interest, fees, premiums and
other sums payable hereunder, including reimbursing expenses pursuant to
Section 15.7, and agrees that all such amounts charged shall constitute
Revolving Loans (including Non-Ratable Loans and Protective Advances) and that
all such Revolving Loans so made shall be deemed to have been requested by
Borrower pursuant to Section 2.2.

4.5 Apportionment, Application and Reversal of Payments. Principal and interest
payments shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Loans to which such payments relate held by each
Lender) and payments of the fees shall, as applicable, be apportioned ratably
among the Lenders. All payments shall be remitted to the Agent and all such
payments not relating to principal or interest of specific Loans, or not
constituting payment of specific fees, and all proceeds of Accounts or other
Collateral received by the Agent, shall be applied, ratably, subject to the
provisions of this Agreement, first, to pay any fees, indemnities or expense
reimbursements then due to the Agent from the Borrower; second, to pay any fees
or expense reimbursements then due to the Lenders from the Borrower; third, to
pay interest due in respect of all Revolving Loans, including Non-Ratable Loans
and Protective Advances; fourth, to pay or prepay principal of the Non-Ratable
Loans and Protective Advances; fifth, to pay or prepay principal of the
Revolving Loans (other than Non-Ratable Loans and Protective Advances) and
sixth, to the payment of any other Obligation including any amounts relating to
Bank Products due to the Agent or any Lender or any of their Affiliates by the

 

41



--------------------------------------------------------------------------------

Borrower. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower, or unless an Event of Default has occurred
and is continuing, neither the Agent nor any Lender shall apply any payments
which it receives to any LIBOR Revolving Loan, except (a) on the expiration date
of the Interest Period applicable to any such LIBOR Rate Loan, or (b) in the
event, and only to the extent, that there are no outstanding Base Rate Revolving
Loans. The Agent shall promptly distribute to each Lender, pursuant to the
applicable wire transfer instructions received from each Lender in writing, such
funds as it may be entitled to receive, subject to a Settlement delay as
provided for in Section 2.2(j). The Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Obligations.

4.6 Indemnity for Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Agent or any
Lender is for any reason compelled to surrender such payment or proceeds to any
Person because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason,
then the Obligations or part thereof intended to be satisfied shall be revived
and continued and this Agreement shall continue in full force as if such payment
or proceeds had not been received by the Agent or such Lender and the Borrower
shall be liable to pay to the Agent and the Lenders, and hereby does indemnify
the Agent and the Lenders and hold the Agent and the Lenders harmless for the
amount of such payment or proceeds surrendered. The provisions of this
Section 4.9 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Agent or any Lender in reliance upon such
payment or application of proceeds, and any such contrary action so taken shall
be without prejudice to the Agent’s and the Lenders’ rights under this Agreement
and shall be deemed to have been conditioned upon such payment or application of
proceeds having become final and irrevocable. The provisions of this Section 4.9
shall survive the termination of this Agreement.

4.7 Agent’s and Lenders’ Books and Records; Monthly Statements. The Borrower
agrees that the Agent’s and each Lender’s books and records showing the
Obligations and the transactions pursuant to this Agreement and the other Loan
Documents shall be admissible in any action or proceeding arising therefrom, and
shall constitute rebuttably presumptive proof thereof, irrespective of whether
any Obligation is also evidenced by a promissory note or other instrument. The
Agent will provide to the Borrower a monthly statement of Loans, payments, and
other transactions pursuant to this Agreement. Such statement shall be deemed
correct, accurate, and binding on the Borrower and an account stated (except for
reversals and reapplications of payments made as provided in Section 4.8 and
corrections of errors discovered by the Agent), unless the Borrower notifies the
Agent in writing to the contrary within thirty (30) days after such statement is
rendered. In the event a timely written notice of objections is given by the
Borrower, only the items to which exception is expressly made will be considered
to be disputed by the Borrower.

 

42



--------------------------------------------------------------------------------

ARTICLE 5

TAXES, YIELD PROTECTION AND ILLEGALITY

5.1 Taxes. (a) Any and all payments by the Borrower to each Lender or the Agent
under this Agreement and any other Loan Document shall be made free and clear
of, and without deduction or withholding for any Taxes. If Applicable Law
requires the Borrower or the Agent to withhold or deduct any Tax (including
backup withholding or withholding Tax), the withholding or deduction shall be
based on information provided pursuant to Section 14.10 and the Agent shall pay
the amount withheld or deducted to the relevant Governmental Authority. If the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by Borrower shall be increased so that Agent or Lender, as
applicable, receives an amount equal to the sum it would have received if no
such withholding or deduction (including deductions applicable to additional
sums payable under this Section) had been made. In addition, the Borrower shall
timely pay all Other Taxes to the relevant Governmental Authorities.

(b) The Borrower agrees to indemnify, hold harmless and reimburse each Lender
and the Agent for the full amount of Indemnified Taxes or Other Taxes (including
any Indemnified Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section) withheld or deducted by the Borrower or the Agent,
or paid by any Lender or the Agent with respect to any Obligations or Loan
Documents, whether or not such Taxes were properly asserted by the relevant
Governmental Authority, and including all penalties, interest and reasonable
expenses relating thereto, as well as any amount that a Lender fails to pay
indefeasibly to Agent under Section 14.10. Payment under this indemnification
shall be made within 10 days after the date such Lender or the Agent makes
written demand therefor. A certificate as to the amount of any such payment or
liability delivered to the Borrower by the Agent, or by a Lender (with a copy to
the Agent), shall be conclusive, absent manifest error. As soon as practicable
after any payment of Taxes by the Borrower, the Borrower shall deliver to the
Agent a receipt from the Governmental Authority or other evidence of payment
satisfactory to the Agent.

(c) If the Borrower shall be required by law to deduct or withhold any Taxes or
Other Taxes from or in respect of any sum payable hereunder to any Lender or the
Agent, then:

(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Lender or the
Agent, as the case may be, receives an amount equal to the sum it would have
received had no such deductions or withholdings been made;

(ii) the Borrower shall make such deductions and withholdings;

(iii) the Borrower shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law;
and

(iv) the Borrower shall also pay to each Lender or the Agent for the account of
such Lender, at the time interest is paid, all additional amounts which the
respective Lender specifies as necessary to preserve the after-tax yield such
Lender would have received if such Taxes or Other Taxes had not been imposed.

 

43



--------------------------------------------------------------------------------

(d) Within 30 days after the date of any payment by the Borrower of Taxes or
Other Taxes, the Borrower shall furnish the Agent the original or a certified
copy of a receipt evidencing payment thereof, or other evidence of payment
satisfactory to the Agent.

(e) If the Borrower is required to pay additional amounts to any Lender or the
Agent pursuant to subsection (c) of this Section, then such Lender shall use
reasonable efforts (consistent with legal and regulatory restrictions) to change
the jurisdiction of its lending office so as to eliminate any such additional
payment by the Borrower which may thereafter accrue, if such change in the
judgment of such Lender is not otherwise disadvantageous to such Lender.

(f) No “Grandfathered Obligation”. For purposes of determining withholding Taxes
imposed under FATCA, from and after the HF Acquisition Closing Date, the
Borrowers and the Agent shall treat (and the Lenders hereby authorize the Agent
to treat) the Loans and this Agreement as not qualifying as a “grandfathered
obligation” within the meaning of the Treasury Regulation
Section 1.1471-2(b)(2)(i).

5.2 Illegality. (a) If any Lender determines that the introduction of any
Requirement of Law, or any change in any Requirement of Law, or in the
interpretation or administration of any Requirement of Law, has made it
unlawful, or that any central bank or other Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable lending office to make
LIBOR Rate Loans, then, on notice thereof by that Lender to the Borrower through
the Agent, any obligation of that Lender to make LIBOR Rate Loans shall be
suspended until that Lender notifies the Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.

(b) If a Lender determines that it is unlawful to maintain any LIBOR Rate Loan,
the Borrower shall, upon its receipt of notice of such fact and demand from such
Lender (with a copy to the Agent), prepay in full such LIBOR Rate Loans of that
Lender then outstanding, together with interest accrued thereon and amounts
required under Section 5.4, either on the last day of the Interest Period
thereof, if that Lender may lawfully continue to maintain such LIBOR Rate Loans
to such day, or immediately, if that Lender may not lawfully continue to
maintain such LIBOR Rate Loans. If the Borrower is required to so prepay any
LIBOR Rate Loans, then concurrently with such prepayment, the Borrower shall
borrow from the affected Lender, in the amount of such repayment, a Base Rate
Loan.

5.3 Increased Costs and Reduction of Return. (a) If any Lender determines that
due to either (i) the introduction of or any change in the interpretation of any
law or regulation or (ii) the compliance by that Lender with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any increase in the cost to such Lender
of agreeing to make or making, funding or maintaining any LIBOR Rate Loans, then
the Borrower shall be liable for, and shall from time to time, upon demand (with
a copy of such demand to be sent to the Agent), pay to the Agent for the account
of such Lender, additional amounts as are sufficient to compensate such Lender
for such increased costs.

 

44



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that (i) the introduction of any Capital
Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation,
(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by such Lender or
any corporation or other entity controlling such Lender with any Capital
Adequacy Regulation, affects or would affect the amount of capital required or
expected to be maintained by such Lender or any corporation or other entity
controlling such Lender and (taking into consideration such Lender’s or such
corporation’s or other entity’s policies with respect to capital adequacy and
such Lender’s desired return on capital) determines that the amount of such
capital is increased as a consequence of its Commitments, loans, credits or
obligations under this Agreement, then, upon demand of such Lender to the
Borrower through the Agent, the Borrower shall pay to such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender for such increase.

5.4 Funding Losses. The Borrower shall reimburse each Lender and hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of:

(a) the failure of the Borrower to make on a timely basis any payment of
principal of any LIBOR Rate Loan;

(b) the failure of the Borrower to borrow, continue or convert a Loan after the
Borrower has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Continuation/Conversion; or

(c) the prepayment or other payment (including after acceleration thereof) of
any LIBOR Rate Loans on a day that is not the last day of the relevant Interest
Period;

including any such loss of anticipated profit and any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain its
LIBOR Rate Loans or from fees payable to terminate the deposits from which such
funds were obtained. Borrower shall also pay any customary administrative fees
charged by any Lender in connection with the foregoing.

5.5 Inability to Determine Rates. (a) If the Agent determines that for any
reason adequate and reasonable means do not exist for determining the LIBOR Rate
for any requested Interest Period with respect to a proposed LIBOR Rate Loan, or
that the LIBOR Rate for any requested Interest Period with respect to a proposed
LIBOR Rate Loan does not adequately and fairly reflect the cost to the Lenders
of funding such Loan, the Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain LIBOR Rate
Loans hereunder shall be suspended until the Agent revokes such notice in
writing. Upon receipt of such notice, the Borrower may revoke any Notice of
Borrowing or Notice of Conversion/Continuation then submitted by it. If the
Borrower does not revoke such Notice, the Lenders shall make, convert or
continue the Loans, as proposed by the Borrower, in the amount specified in the
applicable notice submitted by the Borrower, but such Loans shall be made,
converted or continued as Base Rate Loans instead of LIBOR Rate Loans; and
(b) notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Agent determines (which determination shall be conclusive
absent manifest error), or the Borrowers or Required Lenders notify the Agent
(with, in the case of the Required Lenders, a copy to Borrowers) that the

 

45



--------------------------------------------------------------------------------

Borrowers or Required Lenders (as applicable) have determined, that (i) adequate
and reasonable means do not exist for ascertaining LIBOR Rate for any requested
Interest Period, including, without limitation, because the LIBOR Screen Rate is
not available or published on a current basis and such circumstances are
unlikely to be temporary; or (ii) the administrator of the LIBOR Screen Rate or
a Governmental Authority having jurisdiction over the Agent has made a public
statement identifying a specific date after which LIBOR Rate or the LIBOR Screen
Rate shall no longer be made available, or used for determining the interest
rate of loans (such specific date, the “Scheduled Unavailability Date”), or
(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR Rate, then, reasonably promptly after such determination by the Agent or
receipt by the Agent of such notice , as applicable, the Agent and the Borrowers
may amend this Agreement to replace LIBOR Rate with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes (as defined
below) and any such amendment shall become effective at 5:00 p.m. (New York
time) on the fifth Business Day after the Agent shall have posted such proposed
amendment to all Lenders and the Borrowers unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Agent written notice that
such Required Lenders do not accept such amendment. If no LIBOR Successor Rate
has been determined and the circumstances under clause (i) above exist or the
Scheduled Unavailability Date has occurred (as applicable), the Agent will
promptly so notify each Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain LIBOR Rate Loans shall be suspended (to the
extent of the affected LIBOR Rate Loans or Interest Periods), and (y) the LIBOR
Rate component shall no longer be utilized in determining the Reference Rate.
Upon receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBOR Rate Loans (to the extent
of the affected LIBOR Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of
Reference Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein. Notwithstanding anything else herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than zero for purposes of this Agreement.

As used above:

“LIBOR Screen Rate” means the LIBOR Rate quote on the applicable screen page the
Agent designates to determine LIBOR Rate (or such other commercially available
source providing such quotations as may be designated by the Agent from time to
time).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Reference
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Agent, to reflect the adoption of such LIBOR Successor
Rate and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Agent determines in
consultation with the Borrowers).

 

46



--------------------------------------------------------------------------------

5.6 Certificates of Lenders. Any Lender claiming reimbursement or compensation
under this Article 5 shall deliver to the Borrower (with a copy to the Agent) a
certificate setting forth in reasonable detail the amount payable to such Lender
hereunder and such certificate shall be conclusive and binding on the Borrower
in the absence of manifest error.

5.7 Survival. The agreements and obligations of the Borrower in this Article 5
shall survive the payment of all other Obligations.

ARTICLE 6

COLLATERAL

6.1 Grant of Security Interest. As security for all Obligations, the Borrower
hereby grants to the Agent for the benefit of the Lenders and the Agent a
continuing security interest in, lien on, and assignment of and right of set off
against, all of the following Property of the Borrower, whether now owned or
existing or hereafter acquired or arising, regardless of where located: (a) all
Contracts; (b) all General Intangibles; (c) all Accounts; (d) all money,
securities and other property of any kind of the Borrower in the possession or
under the control of the Agent or any Lender, including any Cash Collateral;
(e) all deposit accounts with any financial institution in which the Borrower
maintains deposits; (f) all credit balances in favor of Borrower and claims
against the Agent or any Lender or any of their affiliates; (g) all books,
records and other Property related to or referring to any of the foregoing;
(h) all of the Borrower’s rights, but not its obligations, under all Dealer
Agreements, including all rights to require a Dealer to repurchase a Contract
acquired from such Dealer, (i) all inventory of the Borrower (including, for the
avoidance of doubt, all Vehicles owned or repossessed by the Borrower) and
(j) all accessions to, substitutions for and replacements, products and proceeds
of any of the foregoing, including proceeds of any insurance policies and claims
against third parties. All of the foregoing and all other Property of the
Borrower in which the Agent and the Lenders may at any time be granted a Lien is
herein collectively referred to as the “Collateral.” All of the Obligations
shall be secured by all of the Collateral.

6.2 Perfection and Protection of Security Interest. (a) The Borrower shall, at
its expense, perform all steps requested by the Agent at any time to perfect,
maintain, protect, and enforce the Agent’s Liens, including: (i) executing,
delivering and/or recording of filing financing or continuation statements, and
amendments thereof, in form and substance reasonably satisfactory to the Agent;
(ii) delivering to the Agent the originals of all instruments, documents, and
chattel paper, and all other Collateral of which the Agent determines it should
have physical possession in order to perfect and protect the Agent’s security
interest therein, duly pledged, endorsed or assigned to the Agent without
restriction; (iii) placing notations on the Borrower’s books of account to
disclose the Agent’s security interest; and (iv) taking such other steps as are
deemed necessary or desirable by the Agent to maintain and protect the Agent’s
Liens. To the extent permitted by applicable law, the Agent may file, without
the Borrower’s signature, one or more financing statements disclosing the
Agent’s Liens. The Borrower agrees that a carbon, photographic, photostatic, or
other reproduction of this Agreement or of a financing statement is sufficient
as a financing statement.

 

47



--------------------------------------------------------------------------------

(b) If any Collateral is at any time in the possession or control of any
warehouseman, bailee or any of the Borrower’s agents or processors, then the
Borrower shall notify the Agent thereof and shall, at the request of Agent,
notify such Person of the Agent’s security interest in such Collateral and
instruct such Person to hold all such Collateral for the Agent’s account subject
to the Agent’s instructions. If at any time any Collateral is located in any
operating facility of the Borrower not owned by the Borrower, then the Borrower
shall, at the request of the Agent, obtain written landlord lien waivers or
subordinations, in form and substance reasonably satisfactory to the Agent, of
all present and future Liens to which the owner or lessor of such premises may
be entitled to assert against the Collateral.

(c) From time to time, the Borrower shall, upon the Agent’s request, execute and
deliver confirmatory written instruments pledging to the Agent, for the ratable
benefit of the Agent and the Lenders, the Collateral with respect to the
Borrower, but the Borrower’s failure to do so shall not affect or limit any
security interest or any other rights of the Agent or any Lender in and to the
Collateral with respect to the Borrower. So long as this Agreement is in effect
and until all Obligations have been fully satisfied, the Agent’s Liens shall
continue in full force and effect in all Collateral (whether or not deemed
eligible for the purpose of calculating the Availability or as the basis for any
advance, loan, extension of credit, or other financial accommodation).

(d) Except with respect to Collateral delivered to the Agent pursuant to this
Section 6.2, the Borrower shall immediately following the execution or receipt
of a Contract, stamp on the Contract the following words: “This document is
subject to a security interest in favor of Bank of America, N.A., as agent”.

6.3 Location of Collateral. The Borrower represents and warrants to the Agent
and the Lenders that: (a) Schedule 6.3 is a correct and complete list of the
Borrower’s chief executive office, the location of its books and records, the
locations of the Collateral, and the locations of all of its other places of
business; and (b) Schedule 6.3 correctly identifies any of such facilities and
locations that are not owned by the Borrower and sets forth the names of the
owners and lessors or sublessors of such facilities and locations. The Borrower
covenants and agrees that it will not (i) maintain any Collateral at any
location other than those locations listed for the Borrower on Schedule 6.3,
(ii) otherwise change or add to any of such locations, or (iii) change the
location of its chief executive office from the location identified in Schedule
6.3, unless it gives the Agent at least thirty (30) days’ prior written notice
thereof and executes any and all financing statements and other documents that
the Agent reasonably requests in connection therewith. Without limiting the
foregoing, the Borrower represents that all of its Inventory (other than
Inventory in transit) is, and covenants that all of its Inventory will be,
located either (a) on premises owned by the Borrower, (b) on premises leased by
the Borrower, provided that the Agent has, if requested by the Agent, received
an executed landlord waiver from the landlord of such premises in form and
substance satisfactory to the Agent, or (c) in a warehouse or with a bailee,
provided that the Agent has, if requested by the Agent, received an executed
bailee letter from the applicable Person in form and substance satisfactory to
the Agent.

 

48



--------------------------------------------------------------------------------

6.4 Title to, Liens on, and Sale and Use of Collateral. The Borrower represents
and warrants to the Agent and the Lenders and agrees with the Agent and the
Lenders that: (a) all of the Collateral is and will continue to be owned by the
Borrower free and clear of all Liens whatsoever, except for Permitted Liens;
(b) the Agent’s Liens in the Collateral will not be subject to any prior Lien
except for those Liens identified in clauses (c), (d) and (e) of the definition
of Permitted Liens; and (c) the Borrower will use, store, and maintain the
Collateral with all reasonable care and will use such Collateral for lawful
purposes only.

6.5 Intentionally Deleted.

6.6 Access and Examination; Confidentiality; Consent to Advertising. (a) The
Agent, accompanied by any Lender which so elects, may at all reasonable times
during regular business hours (and at any time when a Default or Event of
Default exists and is continuing) have access to, examine, audit, make extracts
from or copies of and inspect any or all of the Borrower’s records, files, and
books of account and the Collateral, and discuss the Borrower’s affairs with the
Borrower’s officers and management. Such examination, audit and inspection may
be conducted by the Agent at least twice per calendar year or more often as
determined by Agent in Agent’s reasonable discretion. The Borrower will deliver
to the Agent any instrument necessary for the Agent to obtain records from any
service bureau maintaining records for the Borrower. The Agent may, and at the
direction of the Majority Lenders shall, at any time when a Default or Event of
Default exists, and at the Borrower’s expense, make copies of all of the
Borrower’s books and records, or require the Borrower to deliver such copies to
the Agent. The Agent may, without expense to the Agent, use such of the
Borrower’s respective personnel, supplies, and Real Estate as may be reasonably
necessary for maintaining or enforcing the Agent’s Liens. The Agent shall have
the right, at any time, in the Agent’s name or in the name of a nominee of the
Agent, to verify the validity, amount or any other matter relating to the
Accounts, Inventory, or other Collateral, by mail, telephone, or otherwise.

(b) The Borrower hereby consents that the Agent and each Lender may issue and
disseminate to the public general information describing the credit
accommodation entered into pursuant to this Agreement, including the name and
address of the Borrower and a general description of the Borrowers business and
may use the Borrower’s name in advertising and other promotional material.

(c) Each Lender severally agrees to take normal and reasonable precautions and
exercise due care to maintain the confidentiality of all information identified
as “confidential” or “secret” by the Borrower and provided to the Agent or such
Lender by or on behalf of the Borrower, under this Agreement or any other Loan
Document, except to the extent that such information (i) was or becomes
generally available to the public other than as a result of disclosure by the
Agent or such Lender, or (ii) was or becomes available on a nonconfidential
basis from a source other than the Borrower, provided that such source is not
bound by a confidentiality agreement with the Borrower known to the Agent or
such Lender; provided, however, that the Agent and any Lender may disclose such
information (1) at the request or pursuant to any requirement of any
Governmental Authority purporting to have jurisdiction over it or its Affiliates
or in connection with an examination of the Agent or such Lender by any such
Governmental Authority; (2) pursuant to subpoena or other court process;
(3) when required to do so in accordance with the provisions of any applicable
Requirement of Law; (4) to the extent reasonably

 

49



--------------------------------------------------------------------------------

required in connection with any litigation or proceeding (including, but not
limited to, any bankruptcy proceeding) to which the Agent, any Lender or their
respective Affiliates may be party; (5) to the extent reasonably required in
connection with the exercise of any remedy hereunder or under any other Loan
Document; (6) to the Agent’s or such Lender’s independent auditors, accountants,
attorneys and other professional advisors; (7) to any prospective Participant or
Assignee under any Assignment and Acceptance, actual or potential, provided that
such prospective Participant or Assignee agrees to keep such information
confidential to the same extent required of the Agent and the Lenders hereunder;
(8) as expressly permitted under the terms of any other document or agreement
regarding confidentiality to which the Borrower is party or is deemed party with
the Agent or such Lender, and (9) to its Affiliates.

6.7 Collateral Reporting and Borrowing Base Certificate. The Borrower shall
deliver to the Agent (and the Agent shall promptly deliver a copy of the same to
the Lenders) a completed Borrowing Base Certificate, in form approved by the
Agent (x) by the third Business Day of each week, prepared as of the close of
business of the previous week, and (y) after the occurrence and during the
continuance of a Default or Event of Default, at such other times as Agent may
request. The Borrower shall also deliver to the Agent (and the Agent shall
promptly deliver a copy of the same to the Lenders), within 15 days after the
end of each calendar month during the term of this Agreement and at any other
time specified by Agent, the following reports: (a) a Collateral and Loan Status
Report and Monthly Report of Delinquent Accounts in forms provided by Agent,
containing the information requested therein; (b) a delinquency report listing
all Contracts under which any scheduled payment thereunder is 30, 60, and 90
days or more past due; (c) a month-end report listing by Contract, the contract
account number, Contract Debtor’s name, Contract Debtor’s current address, and
current Contract balance for all Contracts then owned by Borrower; (d) a
month-end report listing by Contract, the Contract account number, Contract
Debtor’s name, Contract Debtor’s current address, and current Contract balance
for all Contracts purchased by Borrower during the immediately preceding
calendar month; (e) a detailed work sheet listing, with regard to each Contract
entered into or purchased by Borrower during the immediately preceding month
(i) the Contract Debtor’s name, (ii) contract number, (iii) the make and model
of the Vehicle financed under the Contract (iv) the cash advanced or due to be
advanced to a dealer for the Contract, and (v) the “wholesale clean value” (as
defined in Dealer Reserve Percentage) for the Vehicle; (f) a monthly report of
cash collections on a daily basis; (g) a report of charge-offs and repossessions
in total and by account; (h) books and records consisting of data tape
information prepared as of the close of business of the previous month, in form
reasonably satisfactory to Agent; (i) a calculation of the Accelerated
Collateral Adjustment Percentage; and (j) such other reports as Agent may
request. In addition, within 30 days after the end of a calendar month, the
Borrower shall deliver to the Agent (and the Agent shall promptly deliver a copy
of the same to the Lenders), a report of the Contracts originated or acquired
during such month detailing the FICO credit score of each Contract Debtor, the
amount financed, the amount of dealer discounts and, on the date of the
Contract, the Vehicle mileage, the loan-to-value ratio and the payment-to-income
ratio, along with a comparison to such statistics on an historical basis.

6.8 Contracts. (a) The Borrower hereby represents and warrants to the Agents and
the Lenders with respect to the Contracts, that: (i) each existing Contract
represents, and each future Contract will represent, a bona fide obligation of
the Contract Debtor, enforceable in accordance with its terms; (ii) each
existing Contract is, and each future Contract will be, for a liquidated amount
payable by the Contract Debtor thereon on the terms set forth in the Contract
therefor or in

 

50



--------------------------------------------------------------------------------

the schedule thereof delivered to the Agent, without any offset, deduction,
defense (including the defense of usury), or counterclaim; (iii) there is only
one original counterpart of the Contract executed by the Contract Debtor;
(iv) each Contract correctly sets forth the terms thereof, including the
interest rate applicable thereto and correctly describes the collateral for such
Contract; (vi) the signatures of all Contract Debtors are genuine and, to the
knowledge of the Borrower, each Contract Debtor had the legal capacity to enter
into and execute such documents on the date thereof; (vii) each Contract
complies with all Requirement of Law; and (viii) the Borrower has not used
illegal, improper, fraudulent or deceptive marketing techniques or unfair
business practices with respect to the Contracts.

(b) The Borrower shall not grant any discount, credit or allowance to any such
Contract Debtor without the Agent’s prior written consent, except for discounts,
credits and allowances made or given in the ordinary course of the Borrower’s
business.

6.9 Collection of Contracts; Payments. (a) While any portion of the Revolving
Loans are unpaid, the Borrower shall immediately, upon receipt thereof, deposit
all proceeds of the Collateral (including all payments received in connection
with the Contracts) into a Payment Account, which Payment Account shall be
subject to the terms of a Blocked Account Agreement, on terms acceptable to
Agent, between the Borrower, the Agent and the applicable bank. From and after,
the Amendment No. 5 Effective Date until otherwise agreed by the Agent (the
“Initial Dominion Period”), the Borrower shall not (and shall have no right to)
withdraw any funds from the Payment Account and only the Agent shall have a
right to withdraw any funds from the Payment Account. All funds deposited into
the Payment Account during the Initial Dominion Period shall be subject solely
to the direction of the Agent and the Borrower authorizes the Agent to give any
notice or direction to the bank at which the Payment Account is located to
effectuate the forgoing. To the extent that proceeds of Collateral are permitted
by Agent to be deposited in deposit accounts that are not subject to the terms
of a Blocked Account Agreement, Borrower shall transfer all such deposited funds
to the Payment Account at least weekly (or more frequently if requested by the
Agent). All payments from credit card issuers and credit card payment processors
shall be made directly to the Payment Account.

(b) If the Initial Dominion Period terminates or is no longer in effect, the
Agent shall reinstate the Borrower’s right to withdraw funds from the Payment
Account, provided that, if either (i) the Availability is equal to or less than
five percent (5%) of the Borrowing Base or (ii) an Event of Default occurs (both
(i) and (ii) are herein referred to as a “Triggering Event”), then at all times
thereafter the Borrower’s right to withdraw any funds from the Payment Account
shall immediately terminate and only the Agent shall have a right to withdraw
any funds from the Payment Account. The Borrower authorizes the Agent to notify
the bank at which the Payment Account is located upon the happening of a
Triggering Event that all funds deposited into the Payment Account are subject
solely to the direction of the Agent. Thereafter, the Agent shall reinstate the
Borrower’s right to withdraw funds from the Payment Account in the event (i) the
Availability is, at all times, greater than five percent (5%) of the Borrowing
Base during any ninety (90) consecutive-day period following the date of
termination of the Borrower’s withdrawal rights and (ii) no Default or Event of
Default occurs during that period.

(c) During the Initial Dominion Period and any other period that the Borrower’s
withdrawal rights with respect to the Payment Account have been terminated, all
funds deposited into the Payment Account will be the Agent’s sole Property and
will be credited to the Borrower’s Loan Account (conditional upon final
collection upon receipt by Agent).

 

51



--------------------------------------------------------------------------------

6.10 Intentionally Deleted.

6.11 Equipment. The Borrower represents and warrants to the Agent and the
Lenders and agrees with the Agent and the Lenders that all of the Equipment
owned by the Borrower is and will be used or held for use in the Borrower’s
business, and is and will be fit for such purposes. The Borrower shall keep and
maintain its Equipment in good operating condition and repair (ordinary wear and
tear excepted) and shall make all necessary replacements thereof.

6.12 Documents, Instruments, and Chattel Paper. The Borrower represents and
warrants to the Agent and the Lenders that (a) all documents, instruments, and
chattel paper describing, evidencing, or constituting Collateral, and all
signatures and endorsements thereon, are and will be complete, valid, and
genuine, and (b) all goods evidenced by such documents, instruments, and chattel
paper are and will be owned by the Borrower, free and clear of all Liens other
than Permitted Liens.

6.13 Right to Cure. The Agent may, in its discretion, and shall, at the
direction of the Majority Lenders, pay any amount or do any act required of the
Borrower hereunder or under any other Loan Document in order to preserve,
protect, maintain or enforce the Obligations, the Collateral or the Agent’s
Liens therein, and which the Borrower fails to pay or do, including payment of
any judgment against the Borrower, any insurance premium, any warehouse charge,
any finishing or processing charge, any landlord’s or bailee’s claim, and any
other Lien upon or with respect to the Collateral. All payments that the Agent
makes under this Section 6.13 and all out-of-pocket costs and expenses that the
Agent pays or incurs in connection with any action taken by it hereunder shall
be charged to the Borrower’s Loan Account as a Revolving Loan. Any payment made
or other action taken by the Agent under this Section 6.13 shall be without
prejudice to any right to assert an Event of Default hereunder and to proceed
thereafter as herein provided.

6.14 Intentionally Deleted.

6.15 The Agent’s and Lenders’ Rights, Duties and Liabilities. The Borrower
assumes all responsibility and liability arising from or relating to the use,
sale or other disposition of the Collateral. The Obligations shall not be
affected by any failure of the Agent or any Lender to take any steps to perfect
the Agent’s Liens or to collect or realize upon the Collateral, nor shall loss
of or damage to the Collateral release the Borrower from any of the Obligations.
Following the occurrence and continuation of an Event of Default, the Agent may
(but shall not be required to), and at the direction of the Majority Lenders
shall, without notice to or consent from the Borrower, sue upon or otherwise
collect, extend the time for payment of, modify or amend the terms of,
compromise or settle for cash, credit, or otherwise upon any terms, grant other
indulgences, extensions, renewals, compositions, or releases, and take or omit
to take any other action with respect to the Collateral, any security therefor,
any agreement relating thereto, any insurance applicable thereto, or any Person
liable directly or indirectly in connection with any of the foregoing, without
discharging or otherwise affecting the liability of the Borrower for the
Obligations or under this Agreement or any other agreement now or hereafter
existing between the Agent and/or any Lender and the Borrower.

 

52



--------------------------------------------------------------------------------

ARTICLE 7

BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

7.1 Books and Records. The Borrower shall maintain, at all times, correct and
complete books, records and accounts in which complete, correct and timely
entries are made of its transactions in accordance with GAAP applied
consistently with the audited Financial Statements required to be delivered
pursuant to Section 7.2(a). The Borrower shall, by means of appropriate entries,
reflect in such accounts and in all Financial Statements proper liabilities and
reserves for all taxes and proper provision for depreciation and amortization of
property and bad debts, all in accordance with GAAP. The Borrower shall maintain
at all times books and records pertaining to the Collateral in such detail, form
and scope as the Agent or any Lender shall reasonably require, including, but
not limited to, records of (a) all payments received and all credits and
extensions granted with respect to the Contracts; (b) the return, rejection,
repossession, stoppage in transit, loss, damage, or destruction of any
Inventory; and (c) all other dealings affecting the Collateral.

7.2 Financial Information. The Borrower shall promptly furnish to each Lender,
all such financial information as the Agent shall reasonably request. Without
limiting the foregoing, the Borrower will furnish to the Agent, in sufficient
copies for distribution by the Agent to each Lender, in such detail as the Agent
or the Lenders shall request, the following:

(a) As soon as available, but in any event not later than one hundred and twenty
(120) days after the close of each Fiscal Year, consolidated audited and
consolidating audited balance sheets, and statements of income and expense, cash
flow and of stockholders’ equity for the Borrower and its Subsidiaries for such
Fiscal Year, and the accompanying notes thereto, setting forth in each case in
comparative form figures for the previous Fiscal Year, all in reasonable detail,
fairly presenting the financial position and the results of operations of the
Borrower and its consolidated Subsidiaries as at the date thereof and for the
Fiscal Year then ended, and prepared in accordance with GAAP. Such statements
shall be examined in accordance with generally accepted auditing standards by
and, in the case of such statements performed on a consolidated basis,
accompanied by a report thereon unqualified in any respect of independent
certified public accountants selected by the Borrower and reasonably
satisfactory to the Agent. The Borrower, simultaneously with retaining such
independent public accountants to conduct such annual audit, shall send a letter
to such accountants, with a copy to the Agent and the Lenders, notifying such
accountants that one of the primary purposes for retaining such accountants’
services and having audited financial statements prepared by them is for use by
the Agent and the Lenders. The Borrower hereby authorizes the Agent to
communicate directly with its certified public accountants and, by this
provision, authorizes those accountants to disclose to the Agent any and all
financial statements and other supporting financial documents and schedules
relating to the Borrower and to discuss directly with the Agent the finances and
affairs of the Borrower.

 

53



--------------------------------------------------------------------------------

(b) As soon as available, but in any event not later than thirty (30) days after
the end of each month, consolidated and consolidating unaudited balance sheets
of the Borrower and its consolidated Subsidiaries as at the end of such month,
and consolidated and consolidating unaudited statements of income and expense
and cash flow for the Borrower and its consolidated Subsidiaries for such month
and for the period from the beginning of the Fiscal Year to the end of such
month, all in reasonable detail, fairly presenting the financial position and
results of operations of the Borrower and its consolidated Subsidiaries as at
the date thereof and for such periods, and prepared in accordance with GAAP
applied consistently with the audited Financial Statements required to be
delivered pursuant to Section 7.2(a). The Borrower shall certify by a
certificate signed by its chief financial officer that all such statements have
been prepared in accordance with GAAP and present fairly, subject to normal
year-end adjustments, the Borrower’s financial position as at the dates thereof
and its results of operations for the periods then ended.

(c) As soon as available, but in any event not later than forty five (45) days
after the end of each quarter, consolidated and consolidating unaudited balance
sheets of the Borrower and its consolidated Subsidiaries as at the end of such
quarter, and consolidated and consolidating unaudited statements of income and
expense and cash flow for the Borrower and its consolidated Subsidiaries for
such quarter and for the period from the beginning of the Fiscal Year to the end
of such quarter, all in reasonable detail, fairly presenting the financial
position and results of operations of the Borrower and its consolidated
Subsidiaries as at the date thereof and for such periods, and prepared in
accordance with GAAP applied consistently with the audited Financial Statements
required to be delivered pursuant to Section 7.2(a). The Borrower shall certify
by a certificate signed by its chief financial officer that all such statements
have been prepared in accordance with GAAP and present fairly, subject to normal
year-end adjustments, the Borrower’s financial position as at the dates thereof
and its results of operations for the periods then ended.

(d) With each of the audited Financial Statements delivered pursuant to
Section 7.2(a), a certificate of the independent certified public accountants
that examined such statement to the effect that they have reviewed and are
familiar with this Agreement and that, in examining such Financial Statements,
they did not become aware of any fact or condition which then constituted a
Default or Event of Default with respect to a financial covenant, except for
those, if any, described in reasonable detail in such certificate.

(e) With each of the annual audited Financial Statements delivered pursuant to
Section 7.2(a), and within forty-five (45) days after the end of each fiscal
quarter (and each month if Section 7.2(b) is then applicable), a certificate of
the chief financial officer of the Borrower (i) setting forth in reasonable
detail the calculations required to establish that the Borrower was in
compliance with the covenants set forth in Sections 9.18 through 9.22 during the
period covered in such Financial Statements and as at the end thereof, and
(ii) stating that, except as explained in reasonable detail in such certificate,
(A) all of the representations and warranties of the Borrower contained in this
Agreement and the other Loan Documents are correct and complete in all material
respects as at the date of such certificate as if made at such time, except for
those that speak as of a particular date, (B) the Borrower is, at the date of
such certificate, in compliance in all material respects with all of its
respective covenants and agreements in this Agreement and the other Loan
Documents, (C) no Default or Event of Default then exists or existed during the
period covered by such Financial Statements, (D) describing and analyzing in
reasonable detail all material trends, changes, and developments in each and all
Financial Statements; and (E) explaining the variances of the figures in the
corresponding budgets and prior Fiscal Year financial statements. If such
certificate discloses that a representation or warranty is not correct or
complete, or that a covenant has not been complied with, or that a Default or
Event of Default existed or exists, such certificate shall set forth what action
the Borrower has taken or proposes to take with respect thereto.

 

54



--------------------------------------------------------------------------------

(f) By December 15, 2017, forecasts (the “Initial Forecasts”) as at the end of
and for each month for the period (the “Initial Period”) from December 1, 2017
through March 31, 2019 (to include forecasted consolidated and consolidating
balance sheets, statements of income and expenses and statements of cash flow)
for the Borrower and its Subsidiaries and include in the certificate required
under Section 7.2(e) within 45 days after the end of any fiscal quarter, a
report and explanation of any variance between the forecasted performance for
such fiscal quarter and the actual performance for such fiscal quarter (the
Initial Forecasts shall subsequently be updated or revised (and such updated or
revised forecasts further updated or revised) by Borrowers for all such
variances, for the period remaining in the Initial Period plus 3 months for each
subsequent update or revision.

(g) Promptly after filing with the PBGC and the IRS, a copy of each annual
report or other filing filed with respect to each Plan of the Borrower.

(h) Promptly upon the filing thereof, copies of all reports, if any, to or other
documents filed by the Borrower or any of its Subsidiaries with the Securities
and Exchange Commission under the Exchange Act, and all reports, notices, or
statements sent or received by the Borrower or any of its Subsidiaries to or
from the holders of any equity interests of the Borrower (other than routine
non-material correspondence sent by shareholders of the Borrower to the
Borrower) or any such Subsidiary or of any Debt for Borrowed Money of the
Borrower or any of its Subsidiaries registered under the Securities Act of 1933
or to or from the trustee under any indenture under which the same is issued.

(i) As soon as available, but in any event not later than 15 days after the
Borrower’s receipt thereof, a copy of all management reports and management
letters prepared for the Borrower by any independent certified public
accountants of the Borrower.

(j) Promptly after their preparation, copies of any and all proxy statements,
financial statements, and reports which the Borrower makes available to its
shareholders.

(k) Promptly after filing with the IRS, a copy of each tax return filed by the
Borrower or by any of its Subsidiaries.

(l) By the 15th day of each month, a 13-week cash flow projection.

(m) Such additional information as the Agent and/or any Lender may from time to
time reasonably request regarding the financial and business affairs of the
Borrower or any Subsidiary.

7.3 Notices to the Lenders. The Borrower shall notify the Agent and the Lenders
in writing of the following matters at the following times:

(a) Immediately after becoming aware of any Default or Event of Default;

 

55



--------------------------------------------------------------------------------

(b) Immediately after becoming aware of the assertion by the holder of any
capital stock of the Borrower or of any Subsidiary or of any Debt in a face
amount in excess of $500,000 that a default exists with respect thereto or that
the Borrower or such Subsidiary is not in compliance with the terms thereof, or
the threat or commencement by such holder of any enforcement action because of
such asserted default or non-compliance;

(c) Immediately after becoming aware of any event or circumstance which could
have a Material Adverse Effect;

(d) Immediately after becoming aware of any pending or threatened action, suit,
or proceeding, by any Person, or any pending or threatened investigation by a
Governmental Authority which action, suit, proceeding, counterclaim or
investigation seeks damages in excess of $500,000 (which amount shall not be
fully covered by insurance), or which may otherwise have a Material Adverse
Effect;

(e) Immediately after becoming aware of any pending or threatened strike, work
stoppage, unfair labor practice claim, or other labor dispute affecting the
Borrower or any of its Subsidiaries in a manner which could reasonably be
expected to have a Material Adverse Effect;

(f) Immediately after becoming aware of (i) any violation of any law, statute,
regulation, or ordinance of a Governmental Authority affecting the Borrower or
any Subsidiary which could reasonably be expected to have a Material Adverse
Effect or (ii) the occurrence of any Regulatory Event;

(g) Immediately after receipt of any notice of any violation by the Borrower or
any of its Subsidiaries of any Environmental Law which could reasonably be
expected to have a Material Adverse Effect or that any Governmental Authority
has asserted in writing that the Borrower or any Subsidiary is not in compliance
with any Environmental Law or is investigating the Borrower’s or such
Subsidiary’s compliance therewith;

(h) Immediately after receipt of any written notice that the Borrower or any of
its Subsidiaries is or may be liable to any Person as a result of the Release or
threatened Release of any Contaminant or that the Borrower or any Subsidiary is
subject to investigation by any Governmental Authority evaluating whether any
remedial action is needed to respond to the Release or threatened Release of any
Contaminant which, in either case, is reasonably likely to give rise to
liability in excess of $500,000;

(i) Immediately after receipt of any written notice of the imposition of any
Environmental Lien against any property of the Borrower or any of its
Subsidiaries;

(j) Any change in the Borrower’s name, chief executive office, U.S. federal tax
identification number, organizational identification number, state or
jurisdiction of organization, identity or form of organization, trade names
under which the Borrower will sell Inventory or create Contracts, or to which
instruments in payment of Contracts may be made payable, in each case at least
thirty (30) days prior thereto;

 

56



--------------------------------------------------------------------------------

(k) Within ten (10) Business Days after the Borrower or any ERISA Affiliate
knows or has reason to know, that an ERISA Event or a prohibited transaction (as
defined in Sections 406 of ERISA and 4975 of the Code) has occurred, and, when
known, any action taken or threatened by the IRS, the DOL or the PBGC with
respect thereto;

(l) Upon request, or, in the event that such filing reflects a significant
change with respect to the matters covered thereby, within three (3) Business
Days after the filing thereof with the PBGC, the DOL or the IRS, as applicable,
copies of the following: (i) each annual report (form 5500 series), including
Schedule B thereto, filed with the PBGC, the DOL or the IRS with respect to each
Plan, (ii) a copy of each funding waiver request filed with the PBGC, the DOL or
the IRS with respect to any Plan and all communications received by the Borrower
or any ERISA Affiliate from the PBGC, the DOL or the IRS with respect to such
request, and (iii) a copy of each other filing or notice filed with the PBGC,
the DOL or the IRS, with respect to each Plan by either the Borrower or any
ERISA Affiliate;

(m) Upon request, copies of each actuarial report for any Plan or Multi-employer
Plan and annual report for any Multi-employer Plan; and within three
(3) Business Days after receipt thereof by the Borrower or any ERISA Affiliate,
copies of the following: (i) any notices of the PBGC’s intention to terminate a
Plan or to have a trustee appointed to administer such Plan; (ii) any favorable
or unfavorable determination letter from the IRS regarding the qualification of
a Plan under Section 401(a) of the Code; or (iii) any notice from a
Multi-employer Plan regarding the imposition of withdrawal liability;

(n) Within three (3) Business Days after the occurrence thereof: (i) any changes
in the benefits of any existing Plan which increase the Borrower’s annual costs
with respect thereto by an amount in excess of $500,000, or the establishment of
any new Plan or the commencement of contributions to any Plan to which the
Borrower or any ERISA Affiliate was not previously contributing; or (ii) any
failure by the Borrower or any ERISA Affiliate to make a required installment or
any other required payment under Section 412 of the Code on or before the due
date for such installment or payment;

(o) Within three (3) Business Days after the Borrower or any ERISA Affiliate
knows or has reason to know that any of the following events has or will occur:
(i) a Multi-employer Plan has been or will be terminated; (ii) the administrator
or plan sponsor of a Multi-employer Plan intends to terminate a Multi-employer
Plan; or (iii) the PBGC has instituted or will institute proceedings under
Section 4042 of ERISA to terminate a Multi-employer Plan;

(p) within 30 calendar days after a Loan Party’s obtaining knowledge thereof,
any notices of any claims, offsets or disputes asserted by any obligor under any
Contract in excess of $100,000; or

(q) promptly, but in any event within 3 Business Days, after becoming aware of
(i) any matter in existence affecting in any material respect the value,
enforceability or collectability of Collateral as a whole, (ii) the filing,
recording or assessment of any judgment in an amount exceeding $500,000, (iii)
the filing, recording or assessment of any federal state, local or foreign tax
lien against the Collateral or the Borrower in excess of $500,000, and (iv) any
default under or termination of a material contract or the occurrence or
existence of any event or circumstance that, taken alone or in conjunction with
other events or circumstances, would reasonably be expected to have a Material
Adverse Effect.

 

57



--------------------------------------------------------------------------------

Each notice given under this Section shall describe the subject matter thereof
in reasonable detail, and shall set forth the action that the Borrower, its
Subsidiary, or any ERISA Affiliate, as applicable, has taken or proposes to take
with respect thereto.

ARTICLE 8

GENERAL WARRANTIES AND REPRESENTATIONS

The Borrower warrants and represents to the Agent and the Lenders that except as
hereafter disclosed to and accepted by the Agent and the Majority Lenders in
writing:

8.1 Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents. The Borrower has the corporate power and authority to execute,
deliver and perform this Agreement and the other Loan Documents to which it is a
party, to incur the Obligations, and to grant to the Agent Liens upon and
security interests in the Collateral. The Borrower has taken all necessary
corporate action (including obtaining approval of its stockholders if necessary)
to authorize its execution, delivery, and performance of this Agreement and the
other Loan Documents to which it is a party. This Agreement and the other Loan
Documents to which it is a party have been duly executed and delivered by the
Borrower, and constitute the legal, valid and binding obligations of the
Borrower, enforceable against it in accordance with their respective terms
without defense, setoff or counterclaim. The Borrower’s execution, delivery, and
performance of this Agreement and the other Loan Documents to which it is a
party do not and will not conflict with, or constitute a violation or breach of,
or constitute a default under, or result in, or require the creation or
imposition of any Lien upon the property of the Borrower or any of its
Subsidiaries by reason of the terms of (a) any contract, mortgage, Lien, lease,
agreement, indenture, or instrument to which the Borrower is a party or which is
binding upon it, (b) any Requirement of Law applicable to the Borrower or any of
its Subsidiaries, or (c) the certificate or articles of incorporation or by-laws
of the Borrower or any of its Subsidiaries.

8.2 Validity and Priority of Security Interest. The provisions of this
Agreement, and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Agent, for the ratable benefit of the Agent and the
Lenders, and such Liens constitute perfected and continuing Liens on all the
Collateral, having priority over all other Liens on the Collateral, except for
those Liens identified in clauses (c), (d) and (e) of the definition of
Permitted Liens securing all the Obligations, and enforceable against the
Borrower and all third parties.

8.3 Organization and Qualification. The Borrower (a) is duly incorporated and
organized and validly existing in good standing under the laws of the state of
its incorporation, (b) is qualified to do business as a foreign corporation and
is in good standing in the jurisdictions set forth on Schedule 8.3 which are the
only jurisdictions in which qualification is necessary in order for it to own or
lease its property and conduct its business and (c) has all requisite power and
authority to conduct its business and to own its property. Borrower is not an
EEA Financial Institution.

 

58



--------------------------------------------------------------------------------

8.4 Corporate Name; Prior Transactions. The Borrower has not, during the past
five (5) years, been known by or used any other corporate or fictitious name, or
been a party to any merger or consolidation, or acquired all or substantially
all of the assets of any Person, or acquired any of its property outside of the
ordinary course of business.

8.5 Subsidiaries and Affiliates. Schedule 8.5 is a correct and complete list of
the name and relationship to the Borrower of each and all of the Borrower’s
Subsidiaries and other Affiliates. Each Subsidiary is (a) duly incorporated and
organized and validly existing in good standing under the laws of its state of
incorporation set forth on Schedule 8.5, and (b) qualified to do business as a
foreign corporation and in good standing in each jurisdiction in which the
failure to so qualify or be in good standing could reasonably be expected to
have a material adverse effect on any such Subsidiary’s business, operations,
prospects, property, or condition (financial or otherwise) and (c) has all
requisite power and authority to conduct its business and own its property.

8.6 Financial Statements and Projections. (a) The Borrower has delivered to the
Agent and the Lenders the audited balance sheet and related statements of
income, retained earnings, cash flows, and changes in stockholders equity for
the Borrower as of March 31, 2009, for the Fiscal Year then ended, accompanied
by the report thereon of the Borrower’s independent certified public
accountants, Ernst & Young. The Borrower has also delivered to the Agent and the
Lenders the unaudited balance sheet and related statements of income and cash
flows for the Borrower as of March 31, 2009. All such financial statements have
been prepared in accordance with GAAP and present accurately and fairly the
financial position of the Borrower as of the dates thereof and its results of
operations for the periods then ended.

(b) The Latest Projections when submitted to the Lenders as required herein
represent the Borrower’s best estimate of the future financial performance of
the Borrower and its consolidated Subsidiaries for the periods set forth
therein. The Latest Projections have been prepared on the basis of the
assumptions set forth therein, which the Borrower believes are fair and
reasonable in light of current and reasonably foreseeable business conditions at
the time submitted to the Lender.

8.7 Capitalization. The Borrower’s authorized capital stock consists of 10,000
shares of common stock, par value $1.00 per share, of which 500 shares are
validly issued and outstanding, fully paid and non-assessable and are owned
beneficially and of record by Nicholas Data Services, Inc.

8.8 Solvency. The Borrower is Solvent prior to and after giving effect to the
making of the Revolving Loans to be made on the Closing Date, and shall remain
Solvent during the term of this Agreement.

8.9 Debt. After giving effect to the making of the Revolving Loans to be made on
the Closing Date, the Borrower and its Subsidiaries have no Debt, except (a) the
Obligations, (b) trade payables and other contractual obligations arising in the
ordinary course of business, and (c) other Debt existing on the Closing Date and
reflected in its Financial Statements.

8.10 Intentionally Deleted.

 

59



--------------------------------------------------------------------------------

8.11 Title to Property. The Borrower has good, indefeasible, and merchantable
title to all of its property, free of all Liens except Permitted Liens.

8.12 Intentionally Deleted.

8.13 Intentionally Deleted.

8.14 Intentionally Deleted.

8.15 Litigation. Except as set forth on Schedule 8.15, there is no pending, or
to the best of the Borrower’s knowledge threatened, action, suit, proceeding, or
counterclaim by any Person, or to the best of the Borrower’s knowledge
investigation by any Governmental Authority, or any basis for any of the
foregoing, which could reasonably be expected to cause a Material Adverse
Effect.

8.16 Restrictive Agreements. The Borrower is not a party to any contract or
agreement, or subject to any charter or other corporate restriction, which
affects its ability to execute, deliver, and perform the Loan Documents and
repay the Obligations or which could reasonably be expected to cause a Material
Adverse Effect.

8.17 Labor Disputes. As of the Closing Date (a) there is no collective
bargaining agreement or other labor contract covering employees of the Borrower
or any of its Subsidiaries, (b) no such collective bargaining agreement or other
labor contract is scheduled to expire during the term of this Agreement, (c) no
union or other labor organization is seeking to organize, or to be recognized
as, a collective bargaining unit of employees of the Borrower or any of its
Subsidiaries or for any similar purpose, and (d) there is no pending or (to the
best of the Borrower’s knowledge) threatened, strike, work stoppage, material
unfair labor practice claim, or other material labor dispute against or
affecting the Borrower or its Subsidiaries or their employees.

8.18 Environmental Laws.

(a) The Borrower and its Subsidiaries have complied in all material respects
with all Environmental Laws and neither the Borrower nor any Subsidiary nor any
of its presently owned real property or presently conducted operations, nor its
previously owned real property or prior operations, is subject to any
enforcement order from or liability agreement with any Governmental Authority or
private Person respecting (i) compliance with any Environmental Law or (ii) any
potential liabilities and costs or remedial action arising from the Release or
threatened Release of a Contaminant.

(b) The Borrower and its Subsidiaries have obtained all permits necessary for
their current operations under Environmental Laws, and all such permits are in
good standing and the Borrower and its Subsidiaries are in compliance with all
material terms and conditions of such permits.

8.19 No Violation of Law. Neither the Borrower nor any of its Subsidiaries is in
violation of any law, statute, regulation, ordinance, judgment, order, or decree
applicable to it which violation could reasonably be expected to have a Material
Adverse Effect.

 

60



--------------------------------------------------------------------------------

8.20 No Default. Neither the Borrower nor any of its Subsidiaries is in default
with respect to any note, indenture, loan agreement, mortgage, lease, deed, or
other agreement to which the Borrower or such Subsidiary is a party or by which
it is bound, which default could reasonably be expected to have a Material
Adverse Effect.

8.21 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS and to the best knowledge of the Borrower,
nothing has occurred which would cause the loss of such qualification. The
Borrower and each ERISA Affiliate has made all required contributions to any
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) as
of the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is at least
60%, and no Loan Party or ERISA Affiliate knows of any reason that the funding
target attainment percentage could reasonably be expected to drop below 60%;
(iii) no Loan Party or ERISA Affiliate has incurred any liability to the PBGC
except for the payment of premiums, and no premium payments are due and unpaid;
(iv) no Loan Party or ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA; and (v) no Pension Plan has been
terminated by its plan administrator or the PBGC, and no fact or circumstance
exists that could reasonably be expected to cause the PBGC to institute
proceedings to terminate a Pension Plan.

(d) As of the Amendment No. 8 Effective Date, Borrower is not and will not be
using “plan assets” (within the meaning of 20 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Loans or the Commitments.

8.22 Taxes. The Borrower and its Subsidiaries have filed all federal and other
tax returns and reports required to be filed, and have paid all federal and
other taxes, assessments, fees and other governmental charges levied or imposed
upon them or their properties, income or assets otherwise due and payable unless
such unpaid taxes and assessments would constitute a Permitted Lien.

8.23 Intentionally Deleted.

 

61



--------------------------------------------------------------------------------

8.24 Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely for working capital purposes. Neither the Borrower nor any
Subsidiary is engaged in the business of purchasing or selling Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock.

8.25 Intentionally Deleted.

8.26 No Material Adverse Change. No material adverse change has occurred in the
Borrower’s property, business, operations, or conditions (financial or
otherwise) since the date of the Financial Statements delivered to the Lenders.

8.27 Full Disclosure. None of the representations or warranties made by the
Borrower or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of the Borrower or any Subsidiary in connection with the Loan
Documents (including the offering and disclosure materials delivered by or on
behalf of the Borrower to the Lenders prior to the Closing Date), contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.

8.28 OFAC. None of the Borrower or any of its Subsidiaries or Affiliates: (a) is
a Sanctioned Person or Sanctioned Entity, (b) has any of its assets in
Sanctioned Entities, or (c) derives any operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. The proceeds of any
Loan will not be used and have not been used to fund any operations in, finance
any investments or activities in, or make any payments to, a Sanctioned Person
or a Sanctioned Entity.

8.29 Bank Accounts. Schedule 8.29 contains as of the Closing Date a complete and
accurate list of all bank accounts maintained by the Borrower with any bank or
other financial institution.

8.30 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority or
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, the Borrower or any of its
Subsidiaries of this Agreement or any other Loan Document.

ARTICLE 9

AFFIRMATIVE AND NEGATIVE COVENANTS

The Borrower covenants to the Agent and each Lender that so long as any of the
Obligations remain outstanding or this Agreement is in effect:

9.1 Taxes and Other Obligations. The Borrower shall, and shall cause each of its
Subsidiaries to, (a) file when due all tax returns and other reports which it is
required to file; (b) pay, or provide for the payment, when due, of all taxes,
fees, assessments and other governmental charges against it or upon its
property, income and franchises, make all required withholding and other tax
deposits, and establish adequate reserves for the payment of all such items, and
provide to

 

62



--------------------------------------------------------------------------------

the Agent and the Lenders, upon request, satisfactory evidence of its timely
compliance with the foregoing; and (c) pay when due all Debt owed by it and all
claims of materialmen, mechanics, carriers, warehousemen, landlords, processors
and other like Persons, and all other indebtedness owed by it and perform and
discharge in a timely manner all other obligations undertaken by it; provided,
however, so long as the Borrower has notified the Agent in writing, neither the
Borrower nor any of its Subsidiaries need pay any tax, fee, assessment, or
governmental charge, that (i) it is contesting in good faith by appropriate
proceedings diligently pursued, (ii) the Borrower or its Subsidiary, as the case
may be, has established proper reserves for as provided in GAAP, and (iii) no
Lien (other than a Permitted Lien) results from such non-payment.

9.2 Corporate Existence and Good Standing. The Borrower shall, and shall cause
each of its Subsidiaries to, maintain its corporate existence and its
qualification and good standing in all jurisdictions in which the failure to
maintain such existence and qualification or good standing could reasonably be
expected to have a Material Adverse Effect.

9.3 Compliance with Law and Agreements; Maintenance of Licenses. The Borrower
shall comply with all Requirements of Law including the Federal Trade
Commission’s used car rule and all usury and consumer credit disclosure laws and
regulation. The Borrower shall obtain and maintain all licenses, permits,
franchises, and governmental authorizations necessary to own its Property and to
conduct its business as conducted on the Closing Date.

9.4 Compliance with ERISA. The Borrower shall, and shall cause each of its ERISA
Affiliates to: (a) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Code and other federal or state
law; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; (c) make all required contributions to any Plan
subject to Section 412 of the Code; (d) not engage in a prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan; and
(e) not engage in a transaction that could be subject to Section 4069 or 4212(c)
of ERISA.

9.5 Mergers, Consolidations or Sales. The Borrower shall not (a) enter into any
transaction of merger, reorganization, or consolidation with any other Person;
(b) transfer, sell, assign, lease, or otherwise dispose of all or any part of
the Collateral or its assets; or (c) liquidate or dissolve; provided, that with
the prior written consent of the Agent and so long as all proceeds to be
received by Borrower are remitted to Agent for application to the Obligations,
the Borrower may sell (i) Contracts that have been charged off in accordance
with this Agreement and (ii) Contracts in connection with the closing of
locations, provided that (1) the aggregate Net Contract Payments due under such
Contracts sold during a calendar year, do not exceed the lesser of $10,000,000
or five (5%) of the aggregate Net Contract Payments due under all Eligible
Contracts as of the Amendment No. 8 Effective Date and (2) Availability,
immediately after giving effect to such sale and application of the proceeds to
the Obligations, is equal to or greater than Availability immediately prior to
such sale.

9.6 Distributions and Capital Change. The Borrower shall not (a) directly or
indirectly declare or make or incur any liability to make any Distribution or
(b) make any change to its capital structure, except, so long as no Default or
Event of Default then exists or would occur as a result of any of the following,
the Borrower may (i) declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire for cash the capital stock (or any options
or warrants for

 

63



--------------------------------------------------------------------------------

such stock) of the Borrower if after giving effect thereto (A) the aggregate
amount of such dividends, purchases, redemptions and acquisitions paid or made
during a fiscal quarter would be less than 50% of the Borrower’s Adjusted Net
Earnings from Operations for the fiscal quarter immediately preceding the fiscal
quarter in which such dividend, purchase, redemption or acquisition is paid or
made, (B) the aggregate amount of such dividends, purchases, redemptions and
acquisitions paid or made during the immediately preceding four fiscal-quarter
period would be less than 50% of the Borrower’s Adjusted Net Earnings from
Operations for such period, and (C) Adjusted Availability exceeds 20% of the
Aggregate Revolver Outstandings as of the date of such Distribution, after
giving effect to any Revolving Loans and Pending Revolving Loans made or
requested on such date, and (ii) declare and pay a one-time cash dividend to its
stockholders of $2.00 per share in December 2012.

9.7 Transactions Affecting Collateral or Obligations. The Borrower shall not
enter into any transaction which is likely to have a Material Adverse Effect.

9.8 Guaranties. The Borrower shall not make, issue, be or become liable on any
Guaranty, except Guaranties in favor of the Agent and the Lenders.

9.9 Debt. The Borrower shall not incur or maintain any Debt, other than: (a) the
Obligations; (b) trade payables and contractual obligations to suppliers and
customers incurred in the ordinary course of business; and (c) other Debt
existing on the Closing Date.

9.10 Prepayment. The Borrower shall not voluntarily prepay any Debt, except the
Obligations, Debt permitted to be incurred under Section 9.9(d) (so long as no
Default or Event of Default then exists) and any Subordinated Debt in accordance
with the terms of this Agreement.

9.11 Transactions with Affiliates. Except as expressly provided in this
Section 9.11, Borrower shall not sell, transfer, distribute, or pay any money or
Property to any Affiliate or make any Distribution to any Affiliate, or lend any
money to an Affiliate, or invest in (by capital contribution or otherwise) or
purchase or repurchase any stock or indebtedness, or any Property of any
Affiliate, or become liable on any guaranty of the Affiliate. (The foregoing
transactions are hereinafter referred to as “Prohibited Transactions”). A
Prohibited Transaction shall not include (i) a distribution of cash by Borrower
to Nicholas Data Services, Inc. (a) for the limited portion of state and federal
tax liabilities imposed on Nicholas Data Services, Inc. resulting from the
inclusion of Borrower’s taxable income in the income of Nicholas Data Services,
Inc. and (b) to fund dividends declared by Nicolas Data Services, Inc. or its
parent, to the extent consented to in writing by Agent and Majority Lenders and
(ii) payment of compensation, benefits and reimbursement of expenses in the
ordinary course of business, to employees and directors. Notwithstanding the
foregoing, so long as no Default or Event of Default then exists or would occur
as a result of any of the following, Borrower may engage in additional
Prohibited Transactions provided the aggregate amount of such additional
transactions in any Fiscal Year of the Borrower do not exceed the lesser of (a)
$150,000 (“Permitted Amount”) or (b) twenty-five percent (25%) of Borrower’s
Adjusted Net Earnings from Operations for such Fiscal Year.

9.12 Intentionally Deleted.

 

64



--------------------------------------------------------------------------------

9.13 Business Conducted. The Borrower shall not engage directly or indirectly,
in any line of business other than the businesses in which the Borrower is
engaged on the Closing Date.

9.14 Liens. The Borrower shall not create, incur, assume, or permit to exist any
Lien on any Collateral, except for the Liens in favor of the Agent and the
Lenders.

9.15 Fiscal Year. The Borrower shall not change its Fiscal Year.

9.16 No Recognition of Income. Borrower shall not accrue or otherwise recognize
any fees, interest, or other income in connection with any Contract under which
any payment due thereunder is more than 89 days delinquent as determined on a
contractual basis.

9.17 Plans. Borrower shall not, and shall not permit any Subsidiary to, become
party to any Multiemployer Plan, other than any in existence on the Amendment
No. 8 Effective Date.

9.18 Minimum Interest Coverage. The Borrower shall not permit the ratio,
calculated as of each month end for the three-month period then ended, of
(a) the sum of Adjusted Net Earnings from Operations for such period, plus
interest expense and any provision for income taxes for such period (numerator)
to (b) aggregate interest expense for such period (denominator) (the “Interest
Coverage Ratio”), to be less than (i) 0.700.00 to 1.00, as of AprilSeptember 30,
2018 and May 31, 2018 and 2018, (ii) 1.000.80 to 1.00 as of June 30, 2018
andOctober 31, 2018, and (iii) 1.00 to 1.00 as of each month end thereafter. For
purposes of the calculation of the Interest Coverage Ratio, the Borrower’s
Adjusted Net Earnings from Operations shall be reduced by the amount of any
increase, if any, in the (i) Charge Off Shortfall and (ii) the Loss Reserve
Shortfall, from the first day of such 3 month period to the last day of such 3
month period and (y) the Borrower shall be permitted to add back to Adjusted Net
Earnings from Operations in the relevant period the waiver and amendment fee in
an amount not to exceed $200,000 in connection with amendment hereto made on the
Amendment No. 9 Effective Date.

9.19 Intentionally Deleted. Minimum Availability. At all times commencing on the
Amendment No. 9 Effective Date and thereafter, Borrower shall maintain
Availability of at least five percent (5%) of the Borrowing Base.

9.20 Loss Reserve. The Borrower shall maintain loss and dealer reserves at all
times during the term of the Agreement in an amount, calculated as of the last
day of each month, which shall not be less than an amount equal to (a) the
aggregate amount of Net Charge-Offs made during the three-month period then
ended multiplied by four (4); divided by (b) the sum of the Net Balances due
under all Contracts as of the last day of each month occurring in the
three-month period then ended divided by three (3). To the extent that the
amount of the then outstanding Loss Reserve Shortfall is deducted (i) from
Borrower’s Adjusted Net Earnings from Operations for purposes of the calculation
of the Interest Coverage Ratio as set forth in Section 9.18 and (ii) from
Borrower’s Adjusted Tangible Net Worth for purposes of the calculation of the
Borrowing Base Ratio as set forth in Section 9.21, such Loss Reserve Shortfall
shall be deemed not to be a default under this Section 9.20, provided, however,
that Agent at any time may give Borrower 60 days’ prior written notice that
failure to maintain the Loss Reserve as required by the first sentence of this
Section 9.20 may thereafter be deemed a default under this Section 9.20 (whether
or not any deductions are made).

 

65



--------------------------------------------------------------------------------

9.21 Borrowing Base Ratio. The Borrower shall not permit the ratio of (a) the
remainder of (i) all liabilities, obligations, and indebtedness of the Borrower
minus (ii) all Subordinated Debt (numerator) to (b) Borrowing Base Amount
(denominator) (the “Borrowing Base Ratio”) to be, at any time, more than: 3.00
to 1. As of any date of calculation of the Borrowing Base Ratio, Borrower’s
Adjusted Tangible Net Worth shall be reduced by the sum of the Charge Off
Shortfall and the Loss Reserve Shortfall, as of such date, if any.

9.22 Intentionally Deleted.

9.23 Limitation on Bulk Purchases. Borrower shall not, without Agent’s prior
written consent (which Agent may withhold in its sole and absolute discretion),
acquire for a purchase price greater than $500,000 any Contracts as part of a
Bulk Purchase Transaction, provided, however that Borrower may, without the
consent of Agent, acquire for a purchase price of $3,000,000 or less per annum
Contracts as part of a Bulk Purchase Transaction provided the Borrower has
Availability sufficient to consummate the Bulk Purchase Transaction prior to,
and without giving effect to, the Bulk Purchase Transaction. The phrase ‘Bulk
Purchase Transaction’ shall mean the purchase, on a group or aggregate basis, of
Contracts originated by third parties, in one or a series of related
transactions, from a seller or affiliated sellers, where Borrower’s decision to
purchase the Contracts is based primarily on criteria other than the
creditworthiness of the individual Contract Debtors who are the Contract
obligors.

9.24 Foreign Assets Control Regulations, Etc.. None of the requesting or
borrowing of the Loans or the use of the proceeds of the Loans will violate the
Trading With the Enemy Act (50 USC §1 et seq., as amended) (the “Trading With
the Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (including, but not limited to (a) Executive order 13224
of September 21, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”) and (b) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56). None of the Borrower or any of its Subsidiaries or
other Affiliates is or will become a Sanctioned Entity or Sanctioned Person as
described in the Executive Order, the Trading with the Enemy Act or the Foreign
Assets Control Regulations or engages or will engage in any dealings or
transactions, or be otherwise associated, with any such Sanctioned Entity or
Sanctioned Person.

9.25 New Subsidiaries. The Borrower shall not, directly or indirectly, organize
or acquire any Subsidiary other than those listed on Schedule 8.5.

9.26 Restricted Investment. The Borrower shall not make any Restricted
Investment.

9.27 Reporting Methodology. The Borrower shall not amend or modify the
methodology employed by the Borrower in preparing its accounting and financial
reports relating to the presentation of (i) the delinquency of Vehicle
Contracts, (ii) the repossession of Vehicles, (iii) the charge-off of delinquent
Vehicle Contracts, (iv) the unearned insurance commissions and dealer discounts
and (v) the calculation of loss or dealer reserves (including non-refundable
dealer reserves) from the methodology employed by the Borrower as of the Closing
Date so as to change

 

66



--------------------------------------------------------------------------------

the consistency of the information with respect to such items, from time to
time, provided to Lender. In the event that Borrower elects at any time, to
amend or modify the methodology employed by Borrower in effect as of the date of
this Agreement, in preparing its financial reports relating to the calculation
of loss or dealer reserves (including non-refundable dealer reserves), Agent
reserves the right, upon written notice to Borrower to change, or modify the
definition of Eligible Accounts of the Borrower and the financial covenants
contained in this Agreement to the extent Agent deems necessary to maintain and
preserve the consistency of information, eligibility standards and financial
covenant limitations prescribed by and contained in this Agreement and in effect
as of the date of this Agreement, and as otherwise may be deemed necessary by
Agent in the exercise of its reasonable financial judgment, under the
circumstances, resulting from any such change. The provisions of the foregoing
shall not apply to any change in accounting methodology required in the
reasonable financial opinion of Borrower’s certified public accountants to
comply with the AICPA Statement of Position Concerning Accounting for Discounts
Related to Credit Policy, effective April 1, 2004, as amended.

9.28 Contract Forms. The Borrower shall not use or acquire in its business
Contracts which are not on the printed forms previously approved in writing by
the Agent and the Borrower shall not change or vary the printed forms of such
Contracts without the Agent’s prior written consent, unless such change or
variation is required by any Requirement of Law. The Agent may reasonably
withhold its consent until the Agent receives a satisfactory opinion of the
Borrower’s counsel regarding compliance of the revised form of Contract with any
Requirement of Law.

9.29 Credit Guidelines. The Borrower shall not make any changes in its Credit
Guidelines (a copy of which has been previously furnished by the Borrower to the
Lenders) without the Lenders’ prior written consent which any of the Lenders may
withhold in its sole and absolute discretion. Any updates to the Credit
Guidelines shall be submitted to the Agent for approval in accordance with this
Section. The Borrower shall not purchase or otherwise acquire contracts which do
not comply with the Credit Guidelines.

9.30 Extended Warranty Plans. To the extent that the Borrower allows a Dealer to
finance so-called “extended warranty plans,” the Borrower shall ensure that
(i) the cost of such plans are disclosed to the Contract Debtors and such plans
are in compliance with all applicable consumer credit laws, including any and
all special insurance laws relating thereto and (ii) such plans are underwritten
by (x) a major automobile manufacturer or an Affiliate thereof, or (y) an
independent and financially sound insurance company.

9.31 Charge-Off Policy. Borrower shall maintain, all in a manner satisfactory to
Agent, a policy for charging off the unpaid balance of any Contract upon the
occurrence of any default under the terms thereof. Without limiting the
generality of the foregoing, Borrower’s policy shall provide, as a minimum, that
on the last business day of each month, the Borrower shall charge off the unpaid
balance of any Contract with respect to which any payment due thereunder is
(x) prior to September 1, 2016, 120 days or more past due and (y) thereafter,
180 days or more past due, in each case, as determined on a contractual basis.
In addition, the policy shall provide that Borrower shall immediately charge off
all Contracts with a deficiency balance and shall charge off all of the value of
any Vehicles which have been repossessed for more than 120 days. Borrower shall
properly account for all charge offs in the calculation of all financial
covenant requirements in this Agreement. To the extent that the amount of the
then outstanding Charge Off Shortfall is deducted

 

67



--------------------------------------------------------------------------------

(i) from Borrower’s Adjusted Net Earnings from Operations for purposes of the
calculation of the Interest Coverage Ratio as set forth in Section 9.18 and
(ii) from Borrower’s Adjusted Tangible Net Worth for purposes of the calculation
of the Borrowing Base Ratio as set forth in Section 9.21, such Charge Off
Shortfall shall be deemed not to be a default under this Section 9.31, provided,
however, that Agent at any time may give Borrower 60 days’ prior written notice
that failure to make or maintain the amount of charge offs as required by the
first three sentences of this Section 9.31 may thereafter be deemed a default
under this Section 9.31 (whether or not any such deductions are made).

9.32 Further Assurances. The Borrower shall execute and deliver, or cause to be
executed and delivered, to the Agent such documents and agreements, and shall
take or cause to be taken such actions, as the Agent may, from time to time,
request to carry out the terms and conditions of this Agreement and the other
Loan Documents.

9.33 Post-Closing Deliveries. Except to the extent waived by the Agent in
writing after the Closing Date, the Borrower shall cause to be delivered to the
Agent as soon as possible, but in any event within 15 days after the Closing
Date (or such longer period as the Agent may otherwise agree): (a) usual and
customary opinions of counsel to the Borrower, (b) specimen signatures certified
by an appropriate officer of the Borrower, and (c) organization documents and
resolutions of the board of directors, or equivalent governing body, of the Loan
Party, together with such other documents and certificates as the Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower, the authorization of the transactions contemplated by
this Agreement and any other legal matters relating to the Borrower, the Loan
Documents or the transactions contemplated by this Agreement.

ARTICLE 10

CONDITIONS OF LENDING

10.1 Conditions Precedent to Making of Loans on the Closing Date. The obligation
of the Lenders to make the initial Revolving Loans on the Closing Date are
subject to the following conditions precedent having been satisfied in a manner
satisfactory to the Agent and each Lender:

(a) This Agreement and the other Loan Documents shall have been executed by each
party thereto and the Borrower shall have performed and complied with all
covenants, agreements and conditions contained herein and the other Loan
Documents which are required to be performed or complied with by the Borrower
before or on such Closing Date.

(b) Intentionally Deleted;

(c) All representations and warranties made hereunder and in the other Loan
Documents shall be true and correct as if made on such date.

(d) No Default or Event of Default shall exist on the Closing Date, or would
exist after giving effect to the Loans to be made

 

68



--------------------------------------------------------------------------------

(e) The Agent shall have received:

(i) acknowledgment copies of proper financing statements, duly filed on or
before the Closing Date under the UCC of all jurisdictions that the Agent may
deem necessary or desirable in order to perfect the Agent’s Lien; and

(ii) duly executed UCC-3 Termination Statements and such other instruments, in
form and substance satisfactory to the Agent, as shall be necessary to terminate
and satisfy all Liens on the Property of the Borrower and its Subsidiaries
except Permitted Liens.

(f) The Borrower shall have paid all fees and expenses of the Agent and the
Attorney Costs incurred in connection with any of the Loan Documents and the
transactions contemplated thereby to the extent invoiced.

(g) The Agent shall have received evidence, in form, scope, and substance,
reasonably satisfactory to the Agent, of all insurance coverage as required by
this Agreement.

(h) The Agent and the Lenders shall have had an opportunity, if they so choose,
to examine the books of account and other records and files of the Borrower and
to make copies thereof, and to conduct a pre-closing audit which shall include,
without limitation, verification of Inventory, Accounts, and the Borrowing Base,
and the results of such examination and audit shall have been satisfactory to
the Agent and the Lenders in all respects.

(i) All proceedings taken in connection with the execution of this Agreement,
all other Loan Documents and all documents and papers relating thereto shall be
satisfactory in form, scope, and substance to the Agent and the Lenders.

The acceptance by the Borrower of any Loans made on the Closing Date shall be
deemed to be a representation and warranty made by the Borrower to the effect
that all of the conditions precedent to the making of such Loans have been
satisfied, with the same effect as delivery to the Agent and the Lenders of a
certificate signed by a Responsible Officer of the Borrower, dated the Closing
Date, to such effect.

Execution and delivery to the Agent by a Lender of a counterpart of this
Agreement shall be deemed confirmation by such Lender that (i) all conditions
precedent in this Section 10.1 have been fulfilled to the satisfaction of such
Lender, (ii) the decision of such Lender to execute and deliver to the Agent an
executed counterpart of this Agreement was made by such Lender independently and
without reliance on the Agent or any other Lender as to the satisfaction of any
condition precedent set forth in this Section 10.1, and (iii) all documents sent
to such Lender for approval consent, or satisfaction were acceptable to such
Lender.

10.2 Conditions Precedent to Each Loan. The obligation of the Lenders to make
each Loan, including the initial Revolving Loans on the Closing Date shall be
subject to the further conditions precedent that on and as of the date of any
such extension of credit:

(a) the following statements shall be true, and the acceptance by the Borrower
of any extension of credit shall be deemed to be a statement to the effect set
forth in clauses (i) and (ii), with the same effect as the delivery to the Agent
and the Lenders of a certificate signed by a Responsible Officer, dated the date
of such extension of credit, stating that:

 

69



--------------------------------------------------------------------------------

(i) The representations and warranties contained in this Agreement and the other
Loan Documents are correct in all material respects on and as of the date of
such extension of credit as though made on and as of such date, other than any
such representation or warranty which relates to a specified prior date and
except to the extent the Agent and the Lenders have been notified by the
Borrower that any representation or warranty is not correct and the Majority
Lenders have explicitly waived in writing compliance with such representation or
warranty; and

(ii) No event has occurred and is continuing, or would result from such
extension of credit, which constitutes a Default or an Event of Default; and

(b) The amount of the Borrowing Base shall be sufficient to make such Revolving
Loans without exceeding the Availability, provided, however, that the foregoing
conditions precedent are not conditions to each Lender participating in or
reimbursing the Bank or the Agent for such Lenders’ Pro Rata Share of any
Non-Ratable Loan or Protective Advance made in accordance with the provisions of
Sections 2.2(h), (i) and (j).

ARTICLE 11

DEFAULT AND REMEDIES

11.1 Events of Default. It shall constitute an event of default (“Event of
Default”) if any one or more of the following shall occur for any reason:

(a) any failure by the Borrower to pay the principal of or interest or premium
on any of the Obligations or any fee or other amount owing hereunder when due,
whether upon demand or otherwise;

(b) any representation or warranty made or deemed made by the Borrower in this
Agreement or by the Borrower or any of its Subsidiaries in any of the other Loan
Documents, any Financial Statement, or any certificate furnished by the Borrower
or any of its Subsidiaries at any time to the Agent or any Lender shall prove to
be untrue in any material respect as of the date on which made, deemed made, or
furnished;

(c) any default shall occur in the observance or performance of any of the
covenants and agreements contained in this Agreement, any other Loan Documents,
or any other agreement entered into at any time to which the Borrower or any
Subsidiary and the Agent or any Lender or any of their Affiliates are party
(including in respect of any Bank Products), or if any such agreement or
document shall terminate (other than in accordance with its terms or the terms
hereof or with the written consent of the Agent and the Majority Lenders) or
become void or unenforceable, without the written consent of the Agent and the
Majority Lenders;

(d) default shall occur with respect to any Debt For Borrowed Money (other than
the Obligations) of the Borrower or any of its Subsidiaries in an outstanding
principal amount which exceeds $500,000, or under any agreement or instrument
under or pursuant to which any such Debt For Borrowed Money may have been
issued, created, assumed, or guaranteed by the Borrower or any of its
Subsidiaries, and such default shall continue for more than the period of grace,
if any, therein specified, if the effect thereof (with or without the giving of
notice or further

 

70



--------------------------------------------------------------------------------

lapse of time or both) is to accelerate, or to permit the holders of any such
Debt For Borrowed Money to accelerate, the maturity of any such Debt For
Borrowed Money; or any such Debt For Borrowed Money shall be declared due and
payable or be required to be prepaid (other than by a regularly scheduled
required prepayment) prior to the stated maturity thereof;

(e) the Borrower or any of its Subsidiaries shall (i) file a voluntary petition
in bankruptcy or file a voluntary petition or an answer or otherwise commence
any action or proceeding seeking reorganization, arrangement or readjustment of
its debts or for any other relief under the federal Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency act or law, state or federal, now or
hereafter existing, or consent to, approve of, or acquiesce in, any such
petition, action or proceeding; (ii) apply for or acquiesce in the appointment
of a receiver, assignee, liquidator, sequestrator, custodian, monitor, trustee
or similar officer for it or for all or any part of its property; (iii) make an
assignment for the benefit of creditors; or (iv) be unable generally to pay its
debts as they become due;

(f) an involuntary petition or proposal shall be filed or an action or
proceeding otherwise commenced seeking reorganization, arrangement,
consolidation or readjustment of the debts of the Borrower or any of its
Subsidiaries or for any other relief under the federal Bankruptcy Code, as
amended, or under any other bankruptcy or insolvency act or law, state or
federal, now or hereafter existing;

(g) a receiver, assignee, liquidator, sequestrator, custodian, monitor, trustee
or similar officer for the Borrower or any of its Subsidiaries or for all or any
part of its property shall be appointed or a warrant of attachment, execution or
similar process shall be issued against any part of the property of the Borrower
or any of its Subsidiaries;

(h) the Borrower or any of its Subsidiaries shall file a certificate of
dissolution under applicable state law or shall be liquidated, dissolved or
wound-up or shall commence or have commenced against it any action or proceeding
for dissolution, winding-up or liquidation, or shall take any corporate action
in furtherance thereof;

(i) all or any material part of the property of the Borrower or any of its
Subsidiaries shall be nationalized, expropriated or condemned, seized or
otherwise appropriated, or custody or control of such property or of the
Borrower or such Subsidiary shall be assumed by any Governmental Authority or
any court of competent jurisdiction at the instance of any Governmental
Authority, except where contested in good faith by proper proceedings diligently
pursued where a stay of enforcement is in effect;

(j) any Guaranty of the Obligations shall be terminated, revoked or declared
void or invalid;

(k) one or more judgments, orders, decrees or arbitration awards is entered
against the Borrower involving in the aggregate liability (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage) as to any single or related or unrelated series of
transactions, incidents or conditions, of $500,000 or more, and the same shall
remain unsatisfied, unvacated and unstayed pending appeal for a period of 5 days
after the entry thereof;

 

71



--------------------------------------------------------------------------------

(l) any loss, theft, damage or destruction of any item or items of Collateral or
other property of the Borrower or any Subsidiary occurs which could reasonably
be expected to cause a Material Adverse Effect and is not adequately covered by
insurance;

(m) there occurs a Material Adverse Effect;

(n) there is filed against the Borrower or any of its Subsidiaries any action,
suit or proceeding under any federal or state racketeering statute (including
the Racketeer Influenced and Corrupt Organization Act of 1970), which action,
suit or proceeding (i) is not dismissed within one hundred twenty (120) days,
and (ii) could reasonably be expected to result in the confiscation or
forfeiture of any material portion of the Collateral;

(o) for any reason other than the failure of the Agent to take any action
available to it to maintain perfection of the Agent’s Liens, pursuant to the
Loan Documents, any Loan Document ceases to be in full force and effect or any
Lien with respect to any material portion of the Collateral intended to be
secured thereby ceases to be, or is not, valid, perfected and prior to all other
Liens (other than Permitted Liens) or is terminated, revoked or declared void;

(p) an ERISA Event shall occur with respect to a Pension Plan or Multi-employer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrower under Title IV of ERISA to the Pension Plan, Multi-employer Plan
or the PBGC in an aggregate amount in excess of $500,000 or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; (ii) the aggregate amount of Unfunded
Pension Liability among all Pension Plans at any time exceeds $500,000; or
(iii) the Borrower or any ERISA Affiliate shall fail to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multi-employer
Plan in an aggregate amount in excess of $500,000;

(q) (i) Parent at any time fails to own all of the issued and outstanding stock
of Borrower or (ii) any one Person owns more than thirty percent (30%) of the
voting stock of Parent without the prior written approval of the Majority
Lenders; provided that the Majority Lenders may require or obtain, at Borrower’s
expense, such due diligence and/or reports relating to any Person (or Affiliate
of such Person) that obtains more than twenty percent (20%) of the voting stock
of Parent without the prior written approval of the Majority Lenders, as the
Majority Lenders may determine;

(r) the Accelerated Collateral Adjustment Percent exceeds (i) thirty-five
percent (35%) as of the end of December 2016 or January 2017, (ii) thirty-four
percent (34%) as of the end of February 2017, (iii) thirty-two percent (32%) as
of the end of any month during the period from March 1, 2017 through June 30,
2017 or (iv) twenty-eight percent (28%) as of the end of July, 2017 or as of the
end of any month thereafter; and

(s) a Level Two Regulatory Event occurs which remains unvacated, undischarged,
unbonded or unstayed (by appeal or otherwise) for a period of 60 days from the
date of its entry or issuance.

 

72



--------------------------------------------------------------------------------

11.2 Remedies. (a) If a Default or an Event of Default exists, the Agent may, in
its discretion, and shall, at the direction of the Majority Lenders, do one or
more of the following at any time or times and in any order, without notice to
or demand on the Borrower: (i) reduce the Maximum Revolver Amount, or the
advance rates against Eligible Contracts used in computing the Borrowing Base,
or reduce one or more of the other elements used in computing the Borrowing
Base; and (ii) restrict the amount of or refuse to make Revolving Loans. If an
Event of Default exists, the Agent shall, at the direction of any Lender,
declare a Default or Event of Default and give written notice thereof to the
Borrower and at the direction of the Majority Lenders, do one or more of the
following, in addition to the actions described in the preceding sentence, at
any time or times and in any order, without notice to or demand on the Borrower:
(A) terminate the Commitments and this Agreement; (B) declare any or all
Obligations to be immediately due and payable; provided, however, that upon the
occurrence of any Event of Default described in Sections 11.1(e), 11.1(f),
11.1(g), or 11.1(h), the Commitments shall automatically and immediately expire
and all Obligations shall automatically become immediately due and payable
without notice or demand of any kind; (C) pursue its other rights and remedies
under the Loan Documents and applicable law; and (D) take such action as is
required under Section 14.5 hereof.

(b) If an Event of Default has occurred and is continuing: (i) the Agent shall
have for the benefit of the Lenders, in addition to all other rights of the
Agent and the Lenders, the rights and remedies of a secured party under the UCC;
(ii) the Agent may, at any time, take possession of the Collateral and keep it
on the Borrower’s premises, at no cost to the Agent or any Lender, or remove any
part of it to such other place or places as the Agent may desire, or the
Borrower shall, upon the Agent’s demand, at the Borrower’s cost, assemble the
Collateral and make it available to the Agent at a place reasonably convenient
to the Agent; and (iii) the Agent may sell and deliver any Collateral at public
or private sales, for cash, upon credit or otherwise, at such prices and upon
such terms as the Majority Lenders deem advisable, in their sole discretion, and
may, if the Agent deems it reasonable, postpone or adjourn any sale of the
Collateral by an announcement at the time and place of sale or of such postponed
or adjourned sale without giving a new notice of sale. Without in any way
requiring notice to be given in the following manner, the Borrower agrees that
any notice by the Agent of sale, disposition or other intended action hereunder
or in connection herewith, whether required by the UCC or otherwise, shall
constitute reasonable notice to the Borrower if such notice is mailed by
registered or certified mail, return receipt requested, postage prepaid, or is
delivered personally against receipt, at least five (5) Business Days prior to
such action to the Borrower’s address specified in or pursuant to Section 15.8.
If any Collateral is sold on terms other than payment in full at the time of
sale, no credit shall be given against the Obligations until the Agent or the
Lenders receive payment, and if the buyer defaults in payment, the Agent may
resell the Collateral without further notice to the Borrower. In the event the
Agent seeks to take possession of all or any portion of the Collateral by
judicial process, the Borrower irrevocably waives: (A) the posting of any bond,
surety or security with respect thereto which might otherwise be required;
(B) any demand for possession prior to the commencement of any suit or action to
recover the Collateral; and (C) any requirement that the Agent retain possession
and not dispose of any Collateral until after trial or final judgment. The
Borrower agrees that the Agent has no obligation to preserve rights to the
Collateral or marshal any Collateral for the benefit of any Person. The Agent is
hereby granted a license or other right to use, without charge, the Borrower’s
labels, patents, copyrights, name, trade secrets, trade names, trademarks, and
advertising matter, or any similar property, in completing production of,
advertising or selling any Collateral, and the Borrower’s rights under all
licenses and all franchise agreements shall inure to the Agent’s benefit for
such purpose. The proceeds of sale shall be applied first to all expenses of
sale, including attorneys’ fees, and then to the Obligations. The Agent will
return any excess to the Borrower and the Borrower shall remain liable for any
deficiency.

 

73



--------------------------------------------------------------------------------

(c) If an Event of Default occurs, the Borrower hereby waives all rights to
notice and hearing prior to the exercise by the Agent of the Agent’s rights to
repossess the Collateral without judicial process or to reply, attach or levy
upon the Collateral without notice or hearing.

ARTICLE 12

TERM AND TERMINATION

12.1 Term and Termination. The term of this Agreement shall end on the Stated
Termination Date. The Agent upon direction from the Majority Lenders may
terminate this Agreement without notice upon the occurrence of an Event of
Default. Upon the effective date of termination of this Agreement for any reason
whatsoever, all Obligations (including all unpaid principal, accrued and unpaid
interest and any early termination or prepayment fees or penalties) shall become
immediately due and payable. Notwithstanding the termination of this Agreement,
until all Obligations are indefeasibly paid and performed in full in cash, the
Borrower shall remain bound by the terms of this Agreement and shall not be
relieved of any of its Obligations hereunder, and the Agent and the Lenders
shall retain all their rights and remedies hereunder or under any other Loan
Document (including the Agent’s Liens in and all rights and remedies with
respect to all then existing and after-arising Collateral).

ARTICLE 13

AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

13.1 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by the Borrower therefrom, shall be effective unless the same shall be
in writing and signed by the Majority Lenders (or by the Agent at the written
request of the Majority Lenders) and the Borrower and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such waiver, amendment, or
consent shall, unless in writing and signed by all the Lenders (except a
Defaulting Lender as provided in Section 2.2(g)(iii)) and the Borrower and
acknowledged by the Agent, do any of the following:

(a) increase or extend the Commitment of any Lender or change the Pro Rata Share
of any Lender;

(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document;

(c) reduce the principal of, or the rate of interest specified herein on any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document;

 

74



--------------------------------------------------------------------------------

(d) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Lenders or any of them
to take any action hereunder;

(e) increase any of the percentages set forth in the definition of the Advance
Rate;

(f) amend this Section or any provision of this Agreement providing for consent
or other action by all Lenders;

(g) release Collateral other than as permitted by Section 14.12 or release any
Guaranty of the Obligations;

(h) change the definition of “Majority Lenders” or “Required Lenders”;

(i) increase the Maximum Revolver Amount;

(j) amend or waive Section 11.1(q);

(k) change the definition of “Availability,” “Eligible Contracts”, “Collateral
Adjustment Percent” or “Accelerated Collateral Adjustment Percent” or any
defined term contained therein;

(l) modify any of the financial covenants set forth in Sections 9.18, 9.20, 9.21
or 9.31 or any defined term contained therein; or

(m) amend or modify Section 4.5.

13.2 Assignments; Participations.

(a) Any Lender may, with the written consent of the Agent (which consent shall
not be unreasonably withheld), assign and delegate to one or more Eligible
Assignees (provided that no consent of the Agent shall be required in connection
with any assignment and delegation by a Lender to an Affiliate of such Lender)
(each an “Assignee”) all, or any ratable part of all, of the Loans, the
Commitments and the other rights and obligations of such Lender hereunder, in a
minimum amount of $5,000,000 (provided that, unless an assignor Lender has
assigned and delegated all of its Loans and Commitments, no such assignment
and/or delegation shall be permitted unless, after giving effect thereto, such
assignor Lender retains a Commitment in a minimum amount of $5,000,000);
provided, however, that the Borrower and the Agent may continue to deal solely
and directly with such Lender in connection with the interest so assigned to an
Assignee until (i) written notice of such assignment, together with payment
instructions, addresses and related information with respect to the Assignee,
shall have been given to the Borrower and the Agent by such Lender and the
Assignee; (ii) such Lender and its Assignee shall have delivered to the Borrower
and the Agent an Assignment and Acceptance in the form of Exhibit F (“Assignment
and Acceptance”) together with any note or notes subject to such assignment and
(iii) unless the assignment is to a Lender’s Affiliate, the assignor Lender or
Assignee has paid to the Agent a processing fee in the amount of $3,000.

 

75



--------------------------------------------------------------------------------

(b) From and after the date that the Agent notifies the assignor Lender that it
has received an executed Assignment and Acceptance and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations have been assigned to it
pursuant to such Assignment and Acceptance, shall have the rights and
obligations of a Lender under the Loan Documents, and (ii) the assignor Lender
shall, to the extent that rights and obligations hereunder and under the other
Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto or
the attachment, perfection, or priority of any Lien granted by the Borrower to
the Agent or any Lender in the Collateral; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such Assignee confirms that it has
received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such Assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such Assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers, including the discretionary rights and
incidental power, as are reasonably incidental thereto; and (vi) such Assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

(d) Immediately upon satisfaction of the requirements of Section 13.2(a), this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee and the resulting adjustment
of the Commitments arising therefrom. The Commitment allocated to each Assignee
shall reduce such Commitments of the assigning Lender pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons not Affiliates of the Borrower (a “Participant”)
participating interests in any Loans, the Commitment of that Lender and the
other interests of that Lender (the “originating Lender”) hereunder and under
the other Loan Documents; provided, however, that (i) the originating Lender’s
obligations under this Agreement shall remain unchanged, (ii) the originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) the

 

76



--------------------------------------------------------------------------------

Borrower and the Agent shall continue to deal solely and directly with the
originating Lender in connection with the originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, and (iv) no
Lender shall transfer or grant any participating interest under which the
Participant has rights to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document (other than
amendments, modifications and waivers requiring the approval of 100% of the
Lenders), and all amounts payable by the Borrower hereunder shall be determined
as if such Lender had not sold such participation; except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
and subject to the same limitation as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement.

(f) Notwithstanding any other provision in this Agreement, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the FRB or U.S. Treasury Regulation 31 CFR
§203.14, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law.

13.3 Replacement of Certain Lenders. If a Lender (a) is a Defaulting Lender, or
(b) fails to give its consent to any amendment, waiver or action for which
consent of all Lenders was required within 10 days of the Agent’s request
therefore and Required Lenders or Majority Lenders, as applicable, consented,
then, in addition to any other rights and remedies that any Person may have,
Agent may, by notice to such Lender within 120 days after such event, require
such Lender to assign all of its rights and obligations under the Loan Documents
to Eligible Assignee(s) specified by Agent, pursuant to appropriate Assignment
and Acceptance(s) and within 20 days after Agent’s notice. Agent is irrevocably
appointed as attorney-in-fact to execute any such Assignment and Acceptance if
the Lender fails to execute same. Such Lender shall be entitled to receive, in
cash, concurrently with such assignment, all amounts owed to it under the Loan
Documents, including all principal, interest and fees through the date of
assignment (but excluding any prepayment charge).

ARTICLE 14

THE AGENT

14.1 Appointment and Authorization. Each Lender hereby designates and appoints
Bank as its Agent under this Agreement and the other Loan Documents and each
Lender hereby irrevocably authorizes the Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. The Agent agrees to act as such on
the express conditions contained in this Article 14. The provisions of this
Article 14 are solely for the benefit of the Agent and the Lenders and the
Borrower shall have no rights as a third party beneficiary of any of the
provisions contained herein. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall the Agent

 

77



--------------------------------------------------------------------------------

have or be deemed to have any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement with reference
to the Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Except as expressly otherwise provided in this Agreement,
the Agent shall have and may use its sole discretion with respect to exercising
or refraining from exercising any discretionary rights or taking or refraining
from taking any actions which the Agent is expressly entitled to take or assert
under this Agreement and the other Loan Documents, including (a) the
determination of the applicability of ineligibility criteria with respect to the
calculation of the Borrowing Base, (b) the making of Protective Advances
pursuant to Section 2.2(i), and (c) the exercise of remedies pursuant to
Section 11.2, including the taking of any action to enforce any Obligations or
Loan Documents or to realize upon any Collateral or to otherwise exercise any
rights or remedies with respect to any Collateral under the Loan Documents,
applicable law or otherwise, and any action so taken or not taken shall be
deemed consented to by the Lenders.

14.2 Delegation of Duties. The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

14.3 Liability of Agent. None of the Agent-Related Persons shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by the Borrower or any Subsidiary or
Affiliate of the Borrower, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of the Borrower or any other party
to any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of the Borrower or any of the
Borrower’s Subsidiaries or Affiliates.

14.4 Reliance by Agent. The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Borrower), independent accountants and other experts selected by the Agent. The
Agent shall be fully justified in failing or

 

78



--------------------------------------------------------------------------------

refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Majority Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
The Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Majority Lenders (or all Lenders if so required by
Section 13.1) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders.

14.5 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, unless the Agent
shall have received written notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Agent will notify the Lenders of its
receipt of any such notice. Upon the written request of any Lender, the Agent
shall declare a Default under this Agreement and send notice (“Default Notice”)
thereof to the Borrower within 10 Business Days, with a copy provided to each of
the Lenders unless such Default is cured or waived. Otherwise, the Agent shall
take such action with respect to such Default or Event of Default as may be
requested by the Majority Lenders in accordance with Section 11; provided,
however, that unless and until the Agent has received any such request, the
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable. Agent and each of the Lenders agree to use reasonable good faith
efforts to disclose to each other, as soon as practicable after discovery by a
senior officer with direct responsibility for the management of the transactions
with Borrower any information or communication (believed to be reliable and
substantially accurate) which the disclosing Lender has reason to believe (a) is
not known by Agent or the other Lenders (as applicable) and (b) may have a
material and adverse effect upon the business or operations of the Borrower
and/or upon the collateral security for the Loans, and as a result, may impair
the repayment of the Loans as and when due; provided, however, that neither the
Agent nor the other Lenders shall have any liability as a result of its or their
failure to disclose any information pursuant to this Section, nor shall any
Lender assert any such failure by Agent or another Lender as a defense to any
claim asserted against a Lender under the provisions of this Agreement.

14.6 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by the
Agent hereinafter taken, including any review of the affairs of the Borrower and
its Affiliates, shall be deemed to constitute any representation or warranty by
any Agent-Related Person to any Lender. Each Lender represents to the Agent that
it has, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
its Affiliates, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower. Each Lender also represents that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition

 

79



--------------------------------------------------------------------------------

and creditworthiness of the Borrower. Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the Agent,
the Agent shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower
which may come into the possession of any of the Agent-Related Persons.

14.7 Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of the Borrower and without
limiting the obligation of the Borrower to do so), pro rata, from and against
any and all Indemnified Liabilities as such term is defined in Section 15.11;
provided, however, that no Lender shall be liable for the payment to the
Agent-Related Persons of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender shall reimburse the Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs) incurred by the Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of the Agent.

14.8 Agent in Individual Capacity. The Bank and its Affiliates may make loans
to, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with the Borrower and its Subsidiaries and Affiliates as though the Bank were
not the Agent hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, the Bank or its
Affiliates may receive information regarding the Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Borrower or such Subsidiary) and acknowledge that the Agent and the
Bank shall be under no obligation to provide such information to them. With
respect to its Loans, the Bank shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Agent, and the terms “Lender” and “Lenders” include the Bank in its
individual capacity.

14.9 Successor Agent. The Agent may resign as Agent upon 30 days notice to the
Lenders and the Borrower, such resignation to be effective upon the acceptance
of a successor agent to its appointment as Agent. In the event the Bank sells
all of its Commitment and Revolving Loans as part of a sale, transfer or other
disposition by the Bank of substantially all of its loan portfolio, the Bank
shall resign as Agent and such purchaser or transferee shall become the
successor Agent hereunder. If the Agent resigns under this Agreement, subject to
the proviso in the preceding sentence, the Majority Lenders shall appoint from
among the Lenders a successor agent for the Lenders. If no successor agent is
appointed prior to the effective date of the resignation of the Agent, the Agent
may appoint, after consulting with the Lenders and the Borrower, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Agent and the term “Agent” shall mean such
successor agent and the retiring Agent’s appointment, powers and duties as Agent
shall be terminated. After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Article 14 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

 

80



--------------------------------------------------------------------------------

14.10 Lender Tax Information. (a) Each Lender shall deliver documentation and
information to the Agent and the Borrower Agent, at the times and in form
required by applicable law or reasonably requested by the Agent or the Borrower,
sufficient to permit the Agent or the Borrower to determine (a) whether or not
payments made with respect to Obligations are subject to Taxes, (b) if
applicable, the required rate of withholding or deduction, and (c) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
for such payments or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.

(b) If the Borrower is resident for tax purposes in the United States, any
Lender that is a “United States person” within the meaning of section
7701(a)(30) of the Code shall deliver to the Agent and the Borrower IRS Form W-9
or such other documentation or information prescribed by applicable law or
reasonably requested by the Agent or the Borrower to determine whether such
Lender is subject to backup withholding or information reporting requirements.
If any foreign Lender is entitled to any exemption from or reduction of
withholding tax for payments with respect to the Obligations, it shall deliver
to the Agent and the Borrower, on or prior to the date on which it becomes a
Lender hereunder (and from time to time thereafter upon request by the Agent or
the Borrower, but only if such foreign Lender is legally entitled to do so), (a)
IRS Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party; (b) IRS Form W-8ECI; (c) IRS Form W-8IMY and
all required supporting documentation; (d) in the case of a foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, IRS Form W-8BEN and a certificate showing such foreign
Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (ii) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; or (e) any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in
withholding tax, together with such supplementary documentation necessary to
allow the Agent and the Borrower to determine the withholding or deduction
required to be made.

(c) Each Lender shall promptly notify the Borrower and the Agent of any change
in circumstances that would change any claimed Tax exemption or reduction. Each
Lender shall indemnify, hold harmless and reimburse (within 10 days after demand
therefor) the Borrower and Agent for any Taxes, losses, claims, liabilities,
penalties, interest and expenses (including Attorney Costs) incurred by or
asserted against the Borrower or the Agent by any Governmental Authority due to
such Lender’s failure to deliver, or inaccuracy or deficiency in, any
documentation required to be delivered by it pursuant to this Section. Each
Lender authorizes Agent to set off any amounts due to the Agent under this
Section against any amounts payable to such Lender under any Loan Document. The
obligation of the Lenders under this subsection shall survive the payment of all
Obligations and the resignation or replacement of the Agent.

14.11 Intentionally Deleted.

14.12 Collateral Matters.

 

81



--------------------------------------------------------------------------------

(a) The Lenders hereby irrevocably authorize the Agent, at its option and in its
sole discretion, to release any Agent’s Lien upon any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Borrower
of all Loans and all other Obligations; (ii) constituting property being sold or
disposed of if the Borrower certifies to the Agent that the sale or disposition
is made in compliance with Section 9.5 (and the Agent may rely conclusively on
any such certificate, without further inquiry); (iii) constituting property in
which the Borrower owned no interest at the time the Lien was granted or at any
time thereafter; or (iv) constituting property leased to the Borrower under a
lease which has expired or been terminated in a transaction permitted under this
Agreement. Except as provided above, the Agent will not release any of the
Agent’s Liens without the prior written authorization of the Lenders; provided
that the Agent may, in its discretion, release the Agent’s Liens on Collateral
valued in the aggregate not in excess of $1,000,000 during any one year period
without the prior written authorization of the Lenders. Upon request by the
Agent or the Borrower at any time, the Lenders will confirm in writing the
Agent’s authority to release any Agent’s Liens upon particular types or items of
Collateral pursuant to this Section 14.12.

(b) Upon receipt by the Agent of any authorization required pursuant to Section
14.12(a) from the Lenders of the Agent’s authority to release any Agent’s Liens
upon particular types or items of Collateral, and upon at least five
(5) Business Days prior written request by the Borrower, the Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Agent’s Liens upon such Collateral;
provided, however, that (i) the Agent shall not be required to execute any such
document on terms which, in the Agent’s opinion, would expose the Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Borrower
in respect of) all interests retained by the Borrower, including the proceeds of
any sale, all of which shall continue to constitute part of the Collateral.

(c) The Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by the Borrower or is cared for,
protected or insured or has been encumbered, or that the Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Agent may act in any manner it may deem appropriate,
in its sole discretion given the Agent’s own interest in the Collateral in its
capacity as one of the Lenders and that the Agent shall have no other duty or
liability whatsoever to any Lender as to any of the foregoing.

14.13 Restrictions on Actions by Lenders; Sharing of Payments. (a) Each of the
Lenders agrees that it shall not, without the express consent of all Lenders,
and that it shall, to the extent it is lawfully entitled to do so, upon the
request of all Lenders, set off against the Obligations, any amounts owing by
such Lender to the Borrower or any accounts of the Borrower now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so by the Agent, take or cause to be
taken any action to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.

 

82



--------------------------------------------------------------------------------

(b) If at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations of the Borrower to such Lender arising under, or
relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender from the Agent pursuant to the
terms of this Agreement, or (ii) payments from the Agent in excess of such
Lender’s ratable portion of all such distributions by the Agent, such Lender
shall promptly (1) turn the same over to the Agent, in kind, and with such
endorsements as may be required to negotiate the same to the Agent, or in same
day funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this Agreement, or (2) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations owed to the other Lenders so that
such excess payment received shall be applied ratably as among the Lenders in
accordance with their Pro Rata Shares; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases of participations shall be rescinded in whole or in
part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.

14.14 Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting the Lenders’ security interest in assets
which, in accordance with Article 9 of the UCC can be perfected only by
possession. Should any Lender (other than the Agent) obtain possession of any
such Collateral, such Lender shall notify the Agent thereof, and, promptly upon
the Agent’s request therefor shall deliver such Collateral to the Agent or in
accordance with the Agent’s instructions.

14.15 Payments by Agent to Lenders. All payments to be made by the Agent to the
Lenders shall be made by bank wire transfer or internal transfer of immediately
available funds to each Lender pursuant to wire transfer instructions delivered
in writing to the Agent on or prior to the Closing Date (or if such Lender is an
Assignee, on the applicable Assignment and Acceptance), or pursuant to such
other wire transfer instructions as each party may designate for itself by
written notice to the Agent. Concurrently with each such payment, the Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium or interest on the Revolving Loans, or otherwise.

14.16 Concerning the Collateral and the Related Loan Documents. Each Lender
authorizes and directs the Agent to enter into this Agreement and the other Loan
Documents, for the ratable benefit and obligation of the Agent and the Lenders.
Each Lender agrees that any action taken by the Agent, Majority Lenders or
Required Lenders, as applicable, in accordance with the terms of this Agreement
or the other Loan Documents, and the exercise by the Agent, the Majority
Lenders, or the Required Lenders, as applicable, of their respective powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

 

83



--------------------------------------------------------------------------------

14.17 Field Audit and Examination Reports; Disclaimer by Lenders. By signing
this Agreement, each Lender:

(a) is deemed to have requested that the Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
(each a “Report” and collectively, “Reports”) prepared by the Agent;

(b) expressly agrees and acknowledges that neither the Bank nor the Agent
(i) makes any representation or warranty as to the accuracy of any Report, or
(ii) shall be liable for any information contained in any Report;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or the Bank or other party performing any
audit or examination will inspect only specific information regarding the
Borrower and will rely significantly upon the Borrower’s books and records, as
well as on representations of the Borrower’s personnel;

(d) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner; and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to the Borrower, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
the Borrower; and (ii) to pay and protect, and indemnify, defend and hold the
Agent and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses and other amounts
(including Attorney Costs) incurred by the Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

14.18 Relation Among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agent) authorized to act for, any other Lender.

14.19 Lender Representation.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agent, and its Affiliates, and not, for the avoidance of
doubt, to or for the benefit of any Borrower, that at least one of the following
is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

 

84



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, or

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and its Affiliates, and not, for the avoidance of doubt, to or for the
benefit of Borrower, that:

(i) none of the Agent or any of its Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

 

85



--------------------------------------------------------------------------------

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Agent or any
Arranger or any their respective Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Commitments or this Agreement.

(c) The Agent hereby informs the Lenders that it is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that suit has a
financial interest in the transactions contemplated hereby in that it or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, or the Commitments for an amount less than the amount being
paid for an interest in the Loans, or the Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE 15

MISCELLANEOUS

15.1 No Waivers; Cumulative Remedies. No failure by the Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any present or
future supplement thereto, or in any other agreement between or among the
Borrower and the Agent and/or any Lender, or delay by the Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by the Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated. No waiver by the Agent or the Lenders on any
occasion shall affect or diminish the Agent’s and each Lender’s rights
thereafter to require strict performance by the Borrower of any provision of
this Agreement. The Agent and the Lenders may proceed directly to collect the
Obligations without any prior recourse to the Collateral. The Agent’s and each
Lender’s rights under this Agreement will be cumulative and not exclusive of any
other right or remedy which the Agent or any Lender may have.

15.2 Severability. The illegality or unenforceability of any provision of this
Agreement or any Loan Document or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Agreement or any instrument or agreement required
hereunder.

 

86



--------------------------------------------------------------------------------

15.3 Governing Law; Choice of Forum; Service of Process. (a) THIS AGREEMENT
SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO
DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO THE CONFLICT OF
LAWS PROVISIONS PROVIDED THAT PERFECTION ISSUES WITH RESPECT TO ARTICLE 9 OF THE
UCC MAY GIVE EFFECT TO APPLICABLE CHOICE OR CONFLICT OF LAW RULES SET FORTH IN
ARTICLE 9 OF THE UCC) OF THE STATE OF NEW YORK; PROVIDED THAT THE AGENT AND THE
LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER, THE AGENT AND THE LENDERS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE BORROWER, THE AGENT AND THE LENDERS
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. NOTWITHSTANDING THE FOREGOING:
(1) THE AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS AND (2) EACH OF
THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN
THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE THOSE JURISDICTIONS.

(c) THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT
AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL
(RETURN RECEIPT REQUESTED) DIRECTED TO THE BORROWER AT ITS ADDRESS SET FORTH IN
SECTION 15.8 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS
AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE PREPAID.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE LENDERS TO SERVE
LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

(d) Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties, each party hereto
(including each Lender) acknowledges that any liability arising under a Loan
Document of any Lender that is an EEA Financial Institution, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority, and agrees and consents to, and acknowledges and
agrees to be bound by, (a) the application of any Write-Down and Conversion

 

87



--------------------------------------------------------------------------------

Powers by an EEA Resolution Authority to any such liabilities arising under any
Loan Documents which may be payable to it by any Lender that is an EEA Financial
Institution; and (b) the effects of any Bail-in Action on any such liability,
including (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
any Loan Document; or (iii) the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.

15.4 WAIVER OF JURY TRIAL. THE BORROWER, THE LENDERS AND THE AGENT EACH
IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE
BORROWER, THE LENDERS AND THE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

15.5 Survival of Representations and Warranties. All of the Borrower’s
representations and warranties contained in this Agreement shall survive the
execution, delivery, and acceptance thereof by the parties, notwithstanding any
investigation by the Agent or the Lenders or their respective agents.

15.6 Other Security and Guaranties. The Agent, may, without notice or demand and
without affecting the Borrower’s obligations hereunder, from time to time:
(a) take from any Person and hold collateral (other than the Collateral) for the
payment of all or any part of the Obligations and exchange, enforce or release
such collateral or any part thereof; and (b) accept and hold any endorsement or
guaranty of payment of all or any part of the Obligations and release or
substitute any such endorser or guarantor, or any Person who has given any Lien
in any other collateral as security for the payment of all or any part of the
Obligations, or any other Person in any way obligated to pay all or any part of
the Obligations.

15.7 Fees and Expenses. The Borrower agrees to pay to the Agent, for its
benefit, on demand, all costs and expenses that Agent pays or incurs in
connection with the negotiation, preparation, syndication, consummation,
administration, enforcement, and termination of this Agreement or any of the
other Loan Documents, including: (a) Attorney Costs; (b) costs and

 

88



--------------------------------------------------------------------------------

expenses (including attorneys’ and paralegals’ fees and disbursements) for any
amendment, supplement, waiver, consent, or subsequent closing in connection with
the Loan Documents and the transactions contemplated thereby; (c) costs and
expenses of lien and title searches and title insurance; (d) taxes and fees for
filing financing statements and continuations, and other actions to perfect,
protect, and continue the Agent’s Liens (including costs and expenses paid or
incurred by the Agent in connection with the consummation of Agreement); (e)
sums paid or incurred to pay any amount or take any action required of the
Borrower under the Loan Documents that the Borrower fails to pay or take;
(f) costs and expenses of forwarding loan proceeds, collecting checks and other
items of payment, and establishing and maintaining Payment Accounts and lock
boxes; (g) costs and expenses of preserving and protecting the Collateral; and
(h) costs and expenses (including Attorneys’ Costs) paid or incurred to obtain
payment of the Obligations, enforce the Agent’s Liens, sell or otherwise realize
upon the Collateral, and otherwise enforce the provisions of the Loan Documents,
or to defend any claims made or threatened against the Agent or any Lender
arising out of the transactions contemplated hereby (including preparations for
and consultations concerning any such matters). The foregoing shall not be
construed to limit any other provisions of the Loan Documents regarding costs
and expenses to be paid by the Borrower. All of the foregoing costs and expenses
shall be charged to the Borrower’s Loan Account as Revolving Loans as described
in Section 4.4.

15.8 Notices. Except as otherwise provided herein, all notices, demands and
requests that any party is required or elects to give to any other shall be in
writing, or by a telecommunications device capable of creating a written record,
and any such notice shall become effective (a) upon personal delivery thereof,
including, but not limited to, delivery by overnight mail and courier service,
(b) four (4) days after it shall have been mailed by United States mail, first
class, certified or registered, with postage prepaid, or (c) in the case of
notice by such a telecommunications device, when properly transmitted, in each
case addressed to the party to be notified as follows:

If to the Agent or to the Bank:

Bank of America, N.A.

335 Madison Avenue, 6th Floor

New York, NY 100174 Penn Center

1600 John F. Kennedy Blvd.

Suite 1100

Philadelphia, PA 19103

Attention: Bruce JenksChristy Bowen

Telecopy No.: 646-556-0621267-675-0175

If to the Borrower:

Nicholas Financial, Inc.

2454 McMullen Booth Road

Building C, #501B

Clearwater, FL 33759-1340

 

89



--------------------------------------------------------------------------------

or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.

15.9 Waiver of Notices. Unless otherwise expressly provided herein, the Borrower
waives presentment, and notice of demand or dishonor and protest as to any
instrument, notice of intent to accelerate the Obligations and notice of
acceleration of the Obligations, as well as any and all other notices to which
it might otherwise be entitled. No notice to or demand on the Borrower which the
Agent or any Lender may elect to give shall entitle the Borrower to any or
further notice or demand in the same, similar or other circumstances.

15.10 Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of the respective representatives, successors, and assigns
of the parties hereto; provided, however, that no interest herein may be
assigned by the Borrower without prior written consent of the Agent and each
Lender. The rights and benefits of the Agent and the Lenders hereunder shall, if
such Persons so agree, inure to any party acquiring any interest in the
Obligations or any part thereof.

15.11 Indemnity of the Agent and the Lenders by the Borrower.

(a) The Borrower agrees to defend, indemnify and hold the Agent-Related Persons,
and each Lender and each of its respective officers, directors, employees,
counsel, agents and attorneys-in-fact (each, an “Indemnified Person”) harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, charges, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time (including at any time following repayment of the Loans and the
termination, resignation or replacement of the Agent or replacement of any
Lender) be imposed on, incurred by or asserted against any such Person in any
way relating to or arising out of this Agreement or any document contemplated by
or referred to herein, or the transactions contemplated hereby, or any action
taken or omitted by any such Person under or in connection with any of the
foregoing, including with respect to any investigation, litigation or proceeding
(including any Insolvency Proceeding or appellate proceeding) related to or
arising out of this Agreement, any other Loan Document, or the Loans or the use
of the proceeds thereof, whether or not any Indemnified Person is a party
thereto (all the foregoing, collectively, the “Indemnified Liabilities”);
provided, that the Borrower shall have no obligation hereunder to any
Indemnified Person with respect to Indemnified Liabilities resulting solely from
the willful misconduct of such Indemnified Person. The agreements in this
Section shall survive payment of all other Obligations.

(b) The Borrower agrees to indemnify, defend and hold harmless the Agent and the
Lenders from any loss or liability directly or indirectly arising out of the
use, generation, manufacture, production, storage, release, threatened release,
discharge, disposal or presence of a hazardous substance relating to the
Borrower’s operations, business or property. This indemnity will apply whether
the hazardous substance is on, under or about the Borrower’s property or
operations or property leased to the Borrower. The indemnity includes but is not
limited to Attorneys Costs. The indemnity extends to the Agent and the Lenders,
their parents, affiliates,

 

90



--------------------------------------------------------------------------------

subsidiaries and all of their directors, officers, employees, agents,
successors, attorneys and assigns. “Hazardous substances” means any substance,
material or waste that is or becomes designated or regulated as “toxic,”
“hazardous,” “pollutant,” or “contaminant” or a similar designation or
regulation under any federal, state or local law (whether under common law,
statute, regulation or otherwise) or judicial or administrative interpretation
of such, including petroleum or natural gas. This indemnity will survive
repayment of all other Obligations.

15.12 Limitation of Liability. NO CLAIM MAY BE MADE BY THE BORROWER, ANY LENDER
OR OTHER PERSON AGAINST THE AGENT, ANY LENDER, OR THE AFFILIATES, DIRECTORS,
OFFICERS, OFFICERS, EMPLOYEES, OR AGENTS OF ANY OF THEM FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH
OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH, AND THE BORROWER AND
EACH LENDER HEREBY WAIVE, RELEASE AND AGREE NOT TO SUE UPON ANY CLAIM FOR SUCH
DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST
IN ITS FAVOR.

15.13 Final Agreement. This Agreement and the other Loan Documents are intended
by the Borrower, the Agent and the Lenders to be the final, complete, and
exclusive expression of the agreement between them. This Agreement supersedes
any and all prior oral or written agreements relating to the subject matter
hereof. No modification, rescission, waiver, release, or amendment of any
provision of this Agreement or any other Loan Document shall be made, except by
a written agreement signed by the Borrower and a duly authorized officer of each
of the Agent and the requisite Lenders.

15.14 Counterparts. This Agreement may be executed in any number of
counterparts, and by the Agent, each Lender and the Borrower in separate
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same agreement; signature pages may be detached
from multiple separate counterparts and attached to a single counterpart so that
all signature pages are physically attached to the same document.

15.15 Captions. The captions contained in this Agreement are for convenience of
reference only, are without substantive meaning and should not be construed to
modify, enlarge, or restrict any provision.

15.16 Right of Setoff. In addition to any rights and remedies of the Lenders
provided by law, if an Event of Default exists or the Loans have been
accelerated, each Lender is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender to or for
the credit or the account of the Borrower against any and all Obligations owing
to such Lender, now or hereafter existing, irrespective of whether or not the
Agent or such Lender shall have made demand under this Agreement or any Loan
Document and although such Obligations may be contingent or unmatured. Each
Lender agrees promptly to notify the Borrower and the Agent after any such
set-off and application made

 

91



--------------------------------------------------------------------------------

by such Lender; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application. NOTWITHSTANDING THE
FOREGOING, NO LENDER SHALL EXERCISE ANY RIGHT OF SET-OFF, BANKER’S LIEN, OR THE
LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY OF THE BORROWER HELD OR MAINTAINED
BY SUCH LENDER WITHOUT THE PRIOR WRITTEN UNANIMOUS CONSENT OF THE LENDERS.

 

92



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

“BORROWER”

Nicholas Financial, Inc.

By    

Title:    

 

“AGENT” Bank of America, N.A., as the Agent By  

 

  __________________, Vice President

 

“LENDERS” Bank of America, N.A., as a Lender By  

 

  ________________, Vice President

 

Wells Fargo Bank, National Association, as a Lender By:  

 

                                  , Vice President

 

First Tennessee, as a Lender By:  

 

  ________________, Vice President

 

BMO Harris Bank, N.A., as a Lender

By:  

 

  __________________, Vice President    

 

93



--------------------------------------------------------------------------------

EXHIBIT A

Intentionally Deleted

 

1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING BASE CERTIFICATE

 

1



--------------------------------------------------------------------------------

EXHIBIT C

INTENTIONALLY DELETED

 

1



--------------------------------------------------------------------------------

EXHIBIT D

NOTICE OF BORROWING

Date: ______________, __

 

To:

Bank of America, N.A., as Agent for the Lenders who are parties to the Second
Amended and Restated Loan and Security Agreement dated as of January 12, 2010
(as extended, renewed, amended or restated from time to time, the “Loan and
Security Agreement”) among Nicholas Financial, Inc., certain Lenders which are
signatories thereto and Bank of America, N.A., as Agent

Ladies and Gentlemen:

The undersigned, Nicholas Financial, Inc. (the “Borrower”), refers to the Loan
and Security Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably of the Borrowing specified
below:

1. The Business Day of the proposed Borrowing is                ,    .

2. The aggregate amount of the proposed Borrowing is $                .

3. The Borrowing is to be comprised of $                of Base Rate and
$                of LIBOR Rate Loans.

The duration of the Interest Period for the LIBOR Rate Loans, if any, included
in the Borrowing shall be _____ months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

(a) The representations and warranties of the Borrower contained in the Loan and
Security Agreement are true and correct as though made on and as of such date;

(b) No Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing; and

 

1



--------------------------------------------------------------------------------

(c) The proposed Borrowing will not cause the aggregate principal amount of all
outstanding Revolving Loans to exceed the Borrowing Base or the combined
Commitments of the Lenders.

 

NICHOLAS FINANCIAL, INC.

By:    

Title:    

 

2



--------------------------------------------------------------------------------

EXHIBIT E

NOTICE OF CONTINUATION/CONVERSION

Date: ______________, 20__

 

To:

Bank of America, N.A., as Agent for the Lenders to the Second Amended and
Restated Loan and Security Agreement dated as of January 12, 2010 (as extended,
renewed, amended or restated from time to time, the “Loan and Security
Agreement”) among Nicholas Financial, Inc., certain Lenders which are
signatories thereto and Bank of America, N.A., as Agent

Ladies and Gentlemen:

The undersigned, Nicholas Financial, Inc. (the “Borrower”), refers to the Loan
and Security Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably of the [conversion]
[continuation] of the Loans specified herein, that:

 

  1.

The Continuation/Conversion Date is __________, ____________.

 

  2.

The aggregate amount of the Loans to be [converted] [continued] is $__________.

 

  3.

The Loans are to be [converted into] [continued as] [LIBOR Rate] [Base Rate]
Loans.

 

  4.

The duration of the Interest Period for the LIBOR Rate Loans included in the
[conversion] [continuation] shall be ____ months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Continuation/Conversion Date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

(a) The representations and warranties of the Borrower contained in the Loan and
Security Agreement are true and correct as though made on and as of such date;

(b) No Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation]; and

The proposed conversion-continuation will not cause the aggregate principal
amount of all outstanding Revolving Loans to exceed the Borrowing Base or the
combined Commitments of the Lenders.

 

NICHOLAS FINANCIAL, INC.

By:    

Title:    

 

1



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of ______________________ _______________, _____ is made between
______________________________ (the “Assignor”) and __________________________
(the “Assignee”).

RECITALS

WHEREAS, the Assignor is party to that certain Second Amended and Restated Loan
and Security Agreement dated as of January 12, 2010 (as amended, amended and
restated, modified, supplemented or renewed, the “Credit Agreement”) among
Nicholas Financial, Inc., a Florida corporation (the “Borrower”), the several
financial institutions from time to time party thereto (including the Assignor,
the “Lenders”), and Bank of America, N. A., as agent for the Lenders (the
“Agent”). Any terms defined in the Credit Agreement and not defined in this
Assignment and Acceptance are used herein as defined in the Credit Agreement;

WHEREAS, as provided under the Credit Agreement, the Assignor has committed to
making Loans (the “Committed Loans”) to the Borrower in an aggregate amount not
to exceed $__________ (the “Commitment”);

WHEREAS, the Assignor has made Committed Loans in the aggregate principal amount
of $__________ to the Borrower;

WHEREAS, the Assignor wishes to assign to the Assignee [part of the] [all]
rights and obligations of the Assignor under the Credit Agreement in respect of
its Commitment, together with a corresponding portion of each of its outstanding
Committed Loans, in an amount equal to $__________ (the “Assigned Amount”) on
the terms and subject to the conditions set forth herein and the Assignee wishes
to accept assignment of such rights and to assume such obligations from the
Assignor on such terms and subject to such conditions;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

1. Assignment and Acceptance.

(a) Subject to the terms and conditions of this Assignment and Acceptance,
(i) the Assignor hereby sells, transfers and assigns to the Assignee, and
(ii) the Assignee hereby purchases, assumes and undertakes from the Assignor,
without recourse and without representation or warranty (except as provided in
this Assignment and Acceptance) __% (the “Assignee’s Percentage Share”) of
(A) the Commitment and the Committed Loans and (B) all related rights, benefits,
obligations, liabilities and indemnities of the Assignor under and in connection
with the Credit Agreement and the Loan Documents.

 

1



--------------------------------------------------------------------------------

(b) With effect on and after the Effective Date (as defined in Section 5
hereof), the Assignee shall be a party to the Credit Agreement and succeed to
all of the rights and be obligated to perform all of the obligations of a Lender
under the Credit Agreement, including the requirements concerning
confidentiality and the payment of indemnification, with a Commitment in an
amount equal to the Assigned Amount. The Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender. It is the
intent of the parties hereto that the Commitment of the Assignor shall, as of
the Effective Date, be reduced by an amount equal to the Assigned Amount and the
Assignor shall relinquish its rights and be released from its obligations under
the Credit Agreement to the extent such obligations have been assumed by the
Assignee; provided, however, the Assignor shall not relinquish its rights under
Sections __ and __ of the Credit Agreement to the extent such rights relate to
the time prior to the Effective Date.

(c) After giving effect to the assignment and assumption set forth herein, on
the Effective Date the Assignee’s Commitment will be $__________.

(d) After giving effect to the assignment and assumption set forth herein, on
the Effective Date the Assignor’s Commitment will be $__________.

2. Payments.

(a) As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, the Assignee shall pay to the Assignor on the Effective Date
in immediately available funds an amount equal to $__________, representing the
Assignee’s Pro Rata Share of the principal amount of all Committed Loans.

(b) The Assignee further agrees to pay to the Agent a processing fee in the
amount specified in Section (__) of the Credit Agreement.

3. Reallocation of Payments.

Any interest, fees and other payments accrued to the Effective Date with respect
to the Commitment, and the Committed Loans shall be for the account of the
Assignor. Any interest, fees and other payments accrued on and after the
Effective Date with respect to the Assigned Amount shall be for the account of
the Assignee. Each of the Assignor and the Assignee agrees that it will hold in
trust for the other party any interest, fees and other amounts which it may
receive to which the other party is entitled pursuant to the preceding sentence
and pay to the other party any such amounts which it may receive promptly upon
receipt.

4. Independent Credit Decision.

The Assignee (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements of the Borrower, and such other documents and
information as it has deemed appropriate to make its own credit and legal
analysis and decision to enter into this Assignment and Acceptance; and
(b) agrees that it will, independently and without reliance upon the Assignor,
the Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit and legal
decisions in taking or not taking action under the Credit Agreement.

 

2



--------------------------------------------------------------------------------

5. Effective Date; Notices.

(a) As between the Assignor and the Assignee, the effective date for this
Assignment and Acceptance shall be __________, _______ (the “Effective Date”);
provided that the following conditions precedent have been satisfied on or
before the Effective Date:

(i) this Assignment and Acceptance shall be executed and delivered by the
Assignor and the Assignee;

[(ii) the consent of the Agent required for an effective assignment of the
Assigned Amount by the Assignor to the Assignee shall have been duly obtained
and shall be in full force and effect as of the Effective Date;]

(iii) the Assignee shall pay to the Assignor all amounts due to the Assignor
under this Assignment and Acceptance;

[(iv) the Assignee shall have complied with Section (___) of the Credit
Agreement (if applicable);]

(v) the processing fee referred to in Section 2(b) hereof and in Section ____ of
the Credit Agreement shall have been paid to the Agent; and

(b) Promptly following the execution of this Assignment and Acceptance, the
Assignor shall deliver to the Borrower and the Agent for acknowledgment by the
Agent, a Notice of Assignment in the form attached hereto as Schedule 1.

6. [Agent. [INCLUDE ONLY IF ASSIGNOR IS AGENT]

(a) The Assignee hereby appoints and authorizes the Assignor to take such action
as agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Agent by the Lenders pursuant to the terms of the Credit
Agreement.

(b) The Assignee shall assume no duties or obligations held by the Assignor in
its capacity as Agent under the Credit Agreement.]

7. Withholding Tax.

The Assignee (a) represents and warrants to the Lender, the Agent and the
Borrower that under applicable law and treaties no tax will be required to be
withheld by the Lender with respect to any payments to be made to the Assignee
hereunder, (b) agrees to furnish (if it is organized under the laws of any
jurisdiction other than the United States or any State thereof) to the Agent and
the Borrower prior to the time that the Agent or Borrower is required to make
any payment of principal, interest or fees hereunder, duplicate executed
originals of either U.S. Internal Revenue Service Form 4224 or U.S. Internal
Revenue Service Form 1001 (wherein the Assignee claims entitlement to the
benefits of a tax treaty that provides for a complete exemption from U.S.
federal income withholding tax on all payments hereunder) and agrees to provide
new Forms 4224 or 1001 upon the expiration of any previously delivered form or
comparable statements in accordance with applicable U.S. law and regulations and
amendments thereto, duly executed and completed by the Assignee, and (c) agrees
to comply with all applicable U.S. laws and regulations with regard to such
withholding tax exemption.

 

3



--------------------------------------------------------------------------------

8. Representations and Warranties.

(a) The Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any Lien or other adverse claim; (ii) it is duly organized and
existing and it has the full power and authority to take, and has taken, all
action necessary to execute and deliver this Assignment and Acceptance and any
other documents required or permitted to be executed or delivered by it in
connection with this Assignment and Acceptance and to fulfill its obligations
hereunder; (iii) no notices to, or consents, authorizations or approvals of, any
Person are required (other than any already given or obtained) for its due
execution, delivery and performance of this Assignment and Acceptance, and apart
from any agreements or undertakings or filings required by the Credit Agreement,
no further action by, or notice to, or filing with, any Person is required of it
for such execution, delivery or performance; and (iv) this Assignment and
Acceptance has been duly executed and delivered by it and constitutes the legal,
valid and binding obligation of the Assignor, enforceable against the Assignor
in accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
relating to or affecting creditors’ rights and to general equitable principles.

(b) The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto. The
Assignor makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the solvency, financial condition or statements
of the Borrower, or the performance or observance by the Borrower, of any of its
respective obligations under the Credit Agreement or any other instrument or
document furnished in connection therewith.

(c) The Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance, and to fulfill its obligations hereunder;
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Acceptance; and apart from any
agreements or undertakings or filings required by the Credit Agreement, no
further action by, or notice to, or filing with, any Person is required of it
for such execution, delivery or performance; (iii) this Assignment and
Acceptance has been duly executed and delivered by it and constitutes the legal,
valid and binding obligation of the Assignee, enforceable against the Assignee
in accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
relating to or affecting creditors’ rights and to general equitable principles;
[and (iv) it is an Eligible Assignee.]

 

4



--------------------------------------------------------------------------------

9. Further Assurances.

The Assignor and the Assignee each hereby agree to execute and deliver such
other instruments, and take such other action, as either party may reasonably
request in connection with the transactions contemplated by this Assignment and
Acceptance, including the delivery of any notices or other documents or
instruments to the Borrower or the Agent, which may be required in connection
with the assignment and assumption contemplated hereby.

10. Miscellaneous.

(a) Any amendment or waiver of any provision of this Assignment and Acceptance
shall be in writing and signed by the parties hereto. No failure or delay by
either party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof and any waiver of any breach of the provisions of
this Assignment and Acceptance shall be without prejudice to any rights with
respect to any other or further breach thereof.

(b) All payments made hereunder shall be made without any set-off or
counterclaim.

(c) The Assignor and the Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.

(d) This Assignment and Acceptance may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

(e) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF [Note: confirm choice of law]. The
Assignor and the Assignee each irrevocably submits to the non-exclusive
jurisdiction of any State or Federal court sitting in [                ] over
any suit, action or proceeding arising out of or relating to this Assignment and
Acceptance and irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such [ ] State or Federal court. Each
party to this Assignment and Acceptance hereby irrevocably waives, to the
fullest extent it may effectively do so, the defense of an inconvenient forum to
the maintenance of such action or proceeding.

(f) THE ASSIGNOR AND THE ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE CREDIT AGREEMENT, ANY RELATED DOCUMENTS AND
AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER
ORAL OR WRITTEN).

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed and delivered by their duly authorized officers as
of the date first above written.

 

[ASSIGNOR] By:     Title:     By:     Title:     Address:     [ASSIGNEE] By:    
Title:     By:     Title:     Address:    

 

6



--------------------------------------------------------------------------------

SCHEDULE 1

NOTICE OF ASSIGNMENT AND ACCEPTANCE

_______________, ___

Bank of America, N.A.

335 Madison Avenue

New York, NY 10017

Attn:                                              

 

Re:

Nicholas Financial, Inc.

2454 McMullen Booth Road

Building C, #501B

Clearwater, FL 34619-1340

Ladies and Gentlemen:

We refer to the Second Amended and Restated Loan and Security Agreement dated as
of January 12, 2010 (as amended, amended and restated, modified, supplemented or
renewed from time to time the “Credit Agreement”) among Nicholas Financial, Inc.
(the “Borrower”), the Lenders referred to therein and Bank of America, N. A., as
agent for the Lenders (the “Agent”). Terms defined in the Credit Agreement are
used herein as therein defined.

1. We hereby give you notice of, and request your consent to, the assignment
by                         (the “Assignor”) to                      (the
“Assignee”) of                     % of the right, title and interest of the
Assignor in and to the Credit Agreement (including the right, title and interest
of the Assignor in and to the Commitments of the Assignor, all outstanding Loans
made by the Assignor pursuant to the Assignment and Acceptance Agreement
attached hereto (the “Assignment and Acceptance”). We understand and agree that
the Assignor’s Commitment, as of,                      , is
$                        , and the aggregate amount of its outstanding Loans is
$                        .

2. The Assignee agrees that, upon receiving the consent of the Agent and, if
applicable, the Borrower to such assignment, the Assignee will be bound by the
terms of the Credit Agreement as fully and to the same extent as if the Assignee
were the Lender originally holding such interest in the Credit Agreement.

 

7



--------------------------------------------------------------------------------

3. The following administrative details apply to the Assignee:

 

  (A)

Notice Address:

 

  Assignee name:           Address:           Attention:                       
       Telephone:           Telecopier:           Telex           (Answerback):
     

 

  (B)

Payment Instructions:

 

  Account No.:           At:                                       Reference:   
       Attention:        

4. You are entitled to rely upon the representations, warranties and covenants
of each of the Assignor and Assignee contained in the Assignment and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Notice of
Assignment and Acceptance to be executed by their respective duly authorized
officials, officers or agents as of the date first above mentioned.

 

Very truly yours, [NAME OF ASSIGNOR]

By:    

Title:    

[NAME OF ASSIGNEE]

By:    

Title:    

 

8



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ASSIGNMENT CONSENTED TO: Bank of America, N. A.
as Agent

By:    

Title:    

 

9



--------------------------------------------------------------------------------

SCHEDULE 1.1

COMMITMENTS OF LENDERS:

 

Lender

   Revolver Commitment      Pro Rata share  

Bank of America, N.A.

   $ 80,000,000        40.0000 % 

First Tennessee Bank National Association

   $ 31,111,000        15.5555 % 

Wells Fargo Bank, National Association

   $ 53,333,000        26.6665 % 

BMO Harris Bank, N.A

   $ 35,556,000        17.7780 % 

TOTAL

   $ 200,000,000        100 % 

 

Schedule 1.1 to

Loan Agreement